Exhibit 10.1

Execution Version

Published CUSIP Number:                     

Revolving Credit CUSIP Number:                     

 

 

 

$100,000,000

CREDIT AGREEMENT

dated as of April 23, 2015,

by and among

MANNING & NAPIER, INC.,

as the Managing Member,

MANNING & NAPIER GROUP, LLC, and

MANNING & NAPIER ADVISORS, LLC

as Borrowers,

the Lenders referred to herein,

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

Swingline Lender and Issuing Lender

MANUFACTURERS AND TRADERS TRUST COMPANY,

as Syndication Agent

WELLS FARGO SECURITIES, LLC

and

MANUFACTURERS AND TRADERS TRUST COMPANY,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page     ARTICLE I      DEFINITIONS   

  1.1

 

Defined Terms

     1   

  1.2

 

Accounting Terms

     24   

  1.3

 

Other Terms; Construction

     25   

  1.4

 

Interest Rates

     25   

  1.5

 

Times of Day

     25   

  1.6

 

Rounding

     25   

  1.7

 

Letter of Credit Amounts

     25      ARTICLE II      AMOUNT AND TERMS OF CREDIT   

  2.1

 

Commitments

     26   

  2.2

 

Borrowings, Conversions and Continuations of Loans

     26   

  2.3

 

Letters of Credit

     28   

  2.4

 

Swingline Loans

     34   

  2.5

 

Termination and Reduction of Revolving Commitments and Swingline Commitment

     36   

  2.6

 

Mandatory Payments and Prepayments

     36   

  2.7

 

Voluntary Prepayments

     37   

  2.8

 

Interest

     38   

  2.9

 

Fees

     40   

  2.10

 

Method of Payments; Computations; Apportionment of Payments

     41   

  2.11

 

Evidence of Debt; Notes

     43   

  2.12

 

Recovery of Payments

     44   

  2.13

 

Several Obligations of Lenders; Pro Rata Treatment

     44   

  2.14

 

Cash Collateral

     45   

  2.15

 

Defaulting Lenders

     46   

  2.16

 

Increase in Revolving Commitments

     49   

  2.17

 

Joint and Several Liability

     50      ARTICLE III      TAXES, YIELD PROTECTION AND ILLEGALITY   

  3.1

 

Taxes

     52   

  3.2

 

Increased Costs

     56   

  3.3

 

Inability to Determine Rate

     57   

  3.4

 

Illegality

     58   

  3.5

 

Compensation

     58   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

  3.6

 

Mitigation Obligations; Replacement of Lenders

     59      ARTICLE IV      CONDITIONS OF BORROWING   

  4.1

 

Conditions of Initial Borrowing

     60   

  4.2

 

Conditions of All Borrowings

     62      ARTICLE V      REPRESENTATIONS AND WARRANTIES   

  5.1

 

Corporate Organization and Power

     63   

  5.2

 

Authorization; Enforceability

     63   

  5.3

 

No Violation

     63   

  5.4

 

Governmental and Third-Party Authorization; Permits

     64   

  5.5

 

Litigation

     64   

  5.6

 

Taxes

     64   

  5.7

 

Consolidated Entities

     64   

  5.8

 

Full Disclosure

     65   

  5.9

 

Margin Regulations

     65   

  5.10

 

No Material Adverse Effect

     65   

  5.11

 

Financial Matters

     65   

  5.12

 

ERISA

     66   

  5.13

 

Environmental Matters

     66   

  5.14

 

Compliance with Laws

     67   

  5.15

 

Investment Company Act

     67   

  5.16

 

Insurance

     67   

  5.17

 

No Default

     68   

  5.18

 

Senior Indebtedness Status

     68   

  5.19

 

Sanctions; Anti-Terrorism Laws; Anti-Corruption Laws

     68      ARTICLE VI      AFFIRMATIVE COVENANTS   

  6.1

 

Financial Statements

     69   

  6.2

 

Other Business and Financial Information

     70   

  6.3

 

Existence; Franchises; Maintenance of Properties

     72   

  6.4

 

Compliance with Laws

     72   

  6.5

 

Payment of Obligations

     72   

  6.6

 

Insurance

     72   

  6.7

 

Maintenance of Books and Records; Inspection

     72   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

  6.8

 

Environmental Laws

     73   

  6.9

 

Public/Private Information

     73   

  6.10

 

PATRIOT Act Compliance

     73   

  6.11

 

Use of Proceeds

     73   

  6.12

 

Additional Guarantors

     74      ARTICLE VII      FINANCIAL COVENANTS   

  7.1

 

Leverage Ratio

     74   

  7.2

 

Interest Coverage Ratio

     74      ARTICLE VIII      NEGATIVE COVENANTS   

  8.1

 

Fundamental Changes

     74   

  8.2

 

Indebtedness

     75   

  8.3

 

Liens

     76   

  8.4

 

Asset Dispositions

     78   

  8.5

 

Investments

     79   

  8.6

 

Restricted Payments

     81   

  8.7

 

Transactions with Affiliates

     81   

  8.8

 

Lines of Business

     82   

  8.9

 

Sale-Leaseback Transactions

     83   

  8.10

 

Limitation on Certain Restrictions

     83   

  8.11

 

Fiscal Year

     83   

  8.12

 

Accounting Changes

     83   

  8.13

 

Sanctions; Anti-Corruption Laws

     83   

  8.14

 

Limitation on Amendments

     84      ARTICLE IX      EVENTS OF DEFAULT   

  9.1

 

Events of Default

     84   

  9.2

 

Remedies: Termination of Commitments, Acceleration, etc.

     86   

  9.3

 

Remedies: Setoff

     87   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page     ARTICLE X      THE ADMINISTRATIVE AGENT   

10.1

 

Appointment and Authority

     87   

10.2

 

Rights as a Lender

     88   

10.3

 

Exculpatory Provisions

     88   

10.4

 

Reliance by Administrative Agent

     89   

10.5

 

Delegation of Duties

     89   

10.6

 

Resignation of Administrative Agent

     90   

10.7

 

Non-Reliance on Administrative Agent and Other Lenders

     90   

10.8

 

No Other Duties, etc.

     91   

10.9

 

Administrative Agent May File Proofs of Claim

     91   

10.10

 

Guaranty Matters

     91   

10.11

 

Issuing Lender and Swingline Lender

     91   

10.12

 

Termination of Agreement; Cancellation of Notes and Guaranty

     92      ARTICLE XI      MISCELLANEOUS   

11.1

 

Expenses; Indemnity; Damage Waiver

     92   

11.2

 

Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of Process

     94   

11.3

 

Waiver of Jury Trial

     94   

11.4

 

Notices; Effectiveness; Electronic Communication

     95   

11.5

 

Amendments, Waivers, etc.

     96   

11.6

 

Successors and Assigns

     98   

11.7

 

No Waiver

     103   

11.8

 

Survival

     103   

11.9

 

Severability

     104   

11.10

 

Construction

     104   

11.11

 

Confidentiality

     104   

11.12

 

Counterparts; Integration; Effectiveness

     105   

11.13

 

Disclosure of Information

     105   

11.14

 

USA Patriot Act Notice

     105   

11.15

 

Non-Recourse Obligations

     106   

EXHIBITS

 

Exhibit A-1    Form of Revolving Note    Exhibit A-2    Form of Swingline Note
   Exhibit B-1    Form of Notice of Borrowing   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Exhibit B-2 Form of Notice of Conversion/Continuation Exhibit B-3 Form of Notice
of Swingline Borrowing Exhibit C Form of Compliance Certificate Exhibit D Form
of Assignment and Assumption Exhibit E Form of Guaranty Exhibit F Forms of U.S.
Tax Compliance Certificate

 

-v-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a) Commitments and Notice Addresses Schedule 5.7(a) Consolidated
Entities Schedule 5.7(b) Investment Funds Schedule 8.2 Indebtedness Schedule 8.3
Liens Schedule 8.5 Investments Schedule 8.7 Transactions with Affiliates



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of the 23rd day of April, 2015, is made between
MANNING & NAPIER GROUP, LLC, a Delaware limited liability company (“Group”),
MANNING & NAPIER ADVISORS, LLC, a Delaware limited liability company
(“Advisors,” and collectively with Group, the “Borrowers”), MANNING & NAPIER,
INC., a Delaware corporation and managing member of Group (the “Managing
Member”), the Lenders (as hereinafter defined), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders, and MANUFACTURERS AND
TRADERS TRUST COMPANY, as Syndication Agent for the Lenders.

BACKGROUND STATEMENT

The Borrowers have requested that the Lenders make available to the Borrowers a
revolving credit facility in the aggregate principal amount of $100,000,000. The
Borrowers will use the proceeds of these facilities as provided in Section 6.11.
The Lenders are willing to make available to the Borrowers the credit facilities
described herein subject to and on the terms and conditions set forth in this
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms have the meanings set forth below
(such meanings to be equally applicable to the singular and plural forms
thereof):

“Account Designation Letter” means a letter from the Borrowers to the
Administrative Agent, duly completed and signed by an Authorized Officer of each
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which the Borrowers may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.

“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which any Consolidated Entity,
(i) acquires all or substantially all of the assets of any Person or any going
business, division thereof or line of business, whether through purchase of
assets, merger or otherwise, or (ii) acquires Capital Stock of any Person having
at least a majority of combined voting power of the then outstanding Capital
Stock of such Person.

“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan of
any Class, a rate per annum equal to the Base Rate as in effect at such time
plus the Applicable Rate for Base Rate Loans as in effect at such time.



--------------------------------------------------------------------------------

“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate as in effect at such time plus the Applicable
Rate for LIBOR Loans as in effect at such time.

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent appointed under Section 10.1.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advisors” has the meaning given to such term in the introductory paragraph
hereof.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, neither the Administrative Agent nor any Lender
shall be deemed an Affiliate of any Consolidated Entity.

“Agent Parties” has the meaning given to such term in Section 11.4(c).

“Aggregate Revolving Credit Exposure” means, at any time, the sum of (i) the
aggregate principal amount of Revolving Loans outstanding at such time, (ii) the
aggregate L/C Obligations at such time and (iii) the aggregate principal amount
of Swingline Loans outstanding at such time.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Revolving
Lender’s Revolving Commitment, subject to adjustment as provided in
Section 2.15. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Leverage Ratio as set forth below:

 

Level

  

Leverage Ratio

   Applicable
LIBOR Margin     Applicable Base
Rate Margin     Applicable
Commitment Fee
Rate   I   

Less than 1.00 to 1.00

     1.50 %      0.50 %      0.25 %  II   

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

     1.75 %      0.75 %      0.30 %  III   

Greater than or equal to 1.50 to 1.00 but less than 2.50 to 1.00

     2.00 %      1.00 %      0.35 %  IV   

Greater than or equal to 2.50 to 1.00

     2.50 %      1.50 %      0.45 % 

 

2



--------------------------------------------------------------------------------

On each Adjustment Date (as hereinafter defined), the Applicable Rate for all
Loans, Letter of Credit Fees and the commitment fee payable pursuant to
Section 2.9(b) shall be adjusted effective as of such Adjustment Date based upon
the calculation of the Leverage Ratio as of the last day of the Reference Period
to which such Adjustment Date relates in accordance with the above matrix;
provided, however, that, notwithstanding the foregoing or anything else herein
to the contrary, (i) if at any time the Managing Member shall have failed to
deliver any of the financial statements as required by Section 6.1(a) or 6.1(b),
as the case may be, or the Compliance Certificate as required by Section 6.2(a),
then at all times from and including the date on which such statements and
Compliance Certificate are required to have been delivered until the date on
which the same shall have been delivered, each Applicable Rate shall be
determined based on Level IV above (notwithstanding the actual Leverage Ratio),
and (ii) the determination of the Applicable Rate shall be subject to
Section 2.8(f). For purposes of this definition, “Adjustment Date” means, with
respect to any Reference Period of the Consolidated Entities beginning with the
Reference Period ending as of the last day of the second fiscal quarter of
fiscal year 2015, the day (or, if such day is not a Business Day, the next
succeeding Business Day) of delivery by the Managing Member in accordance with
Section 6.1(a) or 6.1(b), as the case may be, of (i) financial statements as of
the end of and for such Reference Period and (ii) a duly completed Compliance
Certificate with respect to such Reference Period. From the Closing Date until
the first Adjustment Date requiring a change in any Applicable Rate as provided
herein, each Applicable Rate shall be based on Level I above.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender, or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.

“Arrangers” means Wells Fargo Securities, LLC and Manufacturers and Traders
Trust Company.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of each Person whose consent
is required by Section 11.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of a Consolidated Entity, any officer of such Consolidated
Entity duly authorized by resolution of its board of directors or other
governing body to take such action on its behalf, and whose signature and
incumbency shall have been certified to the Administrative Agent by the
secretary or an assistant secretary of such Consolidated Entity.

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., as amended from time to time,
and any successor statute, and all regulations from time to time promulgated
thereunder.

“Bankruptcy Event” means the occurrence of an Event of Default pursuant to
Section 9.1(f) or 9.1(g).

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the highest of (i) the rate of interest in effect for such day as
publicly announced from time to time

 

3



--------------------------------------------------------------------------------

by Wells Fargo in Charlotte, North Carolina, to be its prime rate (which may not
necessarily be its lowest or best lending rate), as adjusted to conform to
changes as of the opening of business on the date of any such change in such
prime rate, (ii) the Federal Funds Rate plus 0.5%, as adjusted to conform to
changes as of the opening of business on the date of any such change in the
Federal Funds Rate, and (iii) the LIBOR Rate for an Interest Period of one month
plus 1.0%, as adjusted to conform to changes as of the opening of business on
the date of any such change of such LIBOR Rate and (b) 0%.

“Base Rate Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted Base Rate.

“Borrowers” has the meaning given to such term in the introductory paragraph
hereof.

“Borrowing” means the incurrence by any Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11) on
a single date of a group of Loans of a single Class and Type (or a Swingline
Loan made by the Swingline Lender) and, in the case of LIBOR Loans, as to which
a single Interest Period is in effect.

“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.

“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any determination relevant to a LIBOR Loan, any such day that is also
a day on which trading in Dollar deposits is conducted by banks in London,
England in the London interbank Eurodollar market.

“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet or comparable statement.

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Leases, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lenders and the Lenders, as collateral for the L/C Obligations or obligations of
Lenders to fund participations in respect of their L/C Exposure, cash or deposit
account balances or, if the Administrative Agent and the Issuing Lenders shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing

 

4



--------------------------------------------------------------------------------

Lender. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit, debit or
procurement card, electronic funds transfer and other cash management
arrangements.

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Cash Management Agreement with any Consolidated
Entity, or (ii) as of the Closing Date, is a Lender or an Affiliate of an a
Lender and is party to a Cash Management Agreement, in its capacity as party to
such Cash Management Agreement with any Consolidated Entity.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a Change in Law, regardless of the date enacted,
adopted or issued.

“Change of Control” means any event or series of events by which:

(i) Manning & Napier, Inc. shall cease to be the managing member of Group;

(ii) Manning & Napier, Inc., Manning & Napier Capital Company, LLC, and M&N
Group Holdings, LLC should cease to own, directly or indirectly, beneficially or
of record, in the aggregate 51% of the Capital Stock of Group;

(iii) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a “person” or “group” shall be deemed to have “beneficial ownership”
of all Capital Stock that such “person” or “group” has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of more than 35% of the Capital Stock of the
Managing Member entitled to vote in the election of members of the board of
directors or equivalent governing body of the Managing Member;

(iv) during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Managing Member
cease

 

5



--------------------------------------------------------------------------------

to be composed of individuals (a) who were members of that board or equivalent
governing body on the first day of such period, (b) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (a) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (c) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (a) and (b) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body; or

(v) there shall have occurred under the Tax Receivable Agreement or any
indenture or other instrument evidencing or relating to any Indebtedness or
Capital Stock in excess of $10,000,000 any “change in control” or similar
provision (as set forth in the indenture, agreement or other evidence of such
Indebtedness) obligating any of the Managing Member, Group or its Subsidiaries
to repurchase, redeem or repay all or any part of the Indebtedness or Capital
Stock provided for therein.

Notwithstanding the foregoing, if applicable, any automatic cancellation of the
Managing Member’s Class B common stock held by William Manning as disclosed in
the public filings of the Managing Member prior to the Closing Date shall not
constitute a Change of Control unless cancelled in connection with a transaction
otherwise constituting a Change of Control.

“Class” has the meaning given to such term in Section 2.2(a).

“Closing Date” means the date of this Agreement or such later date upon which
each of the conditions set forth in Sections 4.1 and 4.2 shall have been
satisfied or waived in accordance with the terms of this Agreement.

“Code” means the Internal Revenue Code of 1986.

“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any Reference Period, the aggregate of the
following financial information for the Consolidated Entities on a consolidated
basis: (i) Consolidated Net Income for such period, plus (ii) to the extent
deducted in calculating Consolidated Net Income, the sum of; (A) Consolidated
Interest Expense for such period, (B) foreign, federal, state, local and other
income taxes, (C) depreciation and amortization, (D) non-recurring charges and
expenses which do not represent a cash item in such period or any future period,
(E) non-cash expenses related to stock- or other equity-based compensation,
(F) any change in liability under the Tax Receivable Agreement to the extent
such change reduces Consolidated Net Income for such period, and (G) all other
non-cash charges and non-cash expenses (excluding any such non-cash charge or
expense to the extent that it represents an accrual of or reserve for cash
expenditures in any future period) minus (iii) to the extent added in
calculating Consolidated Net Income, the sum of (A) any change in liability
under the Tax Receivable Agreement to the extent

 

6



--------------------------------------------------------------------------------

such change increases Consolidated Net Income for such period, and (B) all
non-cash items increasing Consolidated Net Income for such period.

“Consolidated Entities” means the Managing Member and the Persons whose
financial information is consolidated with that of the Managing Member in
accordance with GAAP including Group and its Subsidiaries.

“Consolidated Interest Expense” means, for any Reference Period, the sum
(without duplication) of the following financial information for the
Consolidated Entities on a consolidated basis: (i) total interest expense for
such Reference Period (including all such interest expense accrued or
capitalized during such Reference Period, whether or not actually paid during
such Reference Period), determined in accordance with GAAP, (ii) all net amounts
payable under or in respect of interest rate Hedge Agreements, to the extent
paid or accrued during such Reference Period, and (iii) all recurring unused
commitment fees and other ongoing fees in respect of Indebtedness (including the
Letter of Credit Fees and commitment fees provided for under Section 2.9(b))
paid, accrued or capitalized during such Reference Period.

“Consolidated Net Income” means, for any Reference Period, net income (loss)
attributable to controlling and noncontrolling interests of the Consolidated
Entities for such Reference Period, determined on a consolidated basis; provided
that, in making such determination, there shall be excluded (i) the net income
(or loss) of any other Person that is not a Subsidiary of Group (or is accounted
for by Group by the equity method of accounting) except to the extent of actual
payment of cash dividends or distributions by such Person to the Consolidated
Entities during such Reference Period, (ii) the net income (or loss) of any
other Person acquired by, or merged with, the Consolidated Entities for any
period prior to the date of such acquisition or merger, and (iii) the net income
(or loss) of any Subsidiary of Group to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of such net
income is not at the time permitted by operation of the terms of its charter,
certificate of incorporation or formation or other constituent document or any
agreement or instrument (other than a Credit Document) or Requirement of Law
applicable to such Subsidiary.

“Consolidated Total Debt” means, as of any date of determination, the aggregate
(without duplication) of (i) all Indebtedness of the Consolidated Entities as of
such date in the amount that would be reflected on a balance sheet or comparable
statement of the Consolidated Entities prepared on a consolidated basis as of
such date in accordance with GAAP, and (ii) all obligations of any Consolidated
Entity referenced in subparagraph (iii) of the definition of “Indebtedness”
herein.

“Contingent Purchase Price Obligations” means any earnout obligations or similar
deferred or contingent purchase price payment obligations of the Managing Member
or any of its Subsidiaries incurred or created in connection with an
Acquisition.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

7



--------------------------------------------------------------------------------

“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.

“Credit Documents” means this Agreement, the Notes, the Letters of Credit, each
Letter of Credit Application, the Fee Letters, and the Guaranty, but
specifically excluding any Hedge Agreement to which any Consolidated Entity and
any Hedge Party are parties and any Cash Management Agreement to which any
Consolidated Entity and any Cash Management Bank are parties.

“Credit Parties” means the Borrowers and the Guarantors.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any Event of Default or any event or condition that, with the
passage of time or giving of notice, or both, would constitute an Event of
Default.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (i) has
failed to (x) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and Group in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (y) pay to the Administrative Agent, any Issuing Lender, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (ii) has
notified Group, the Administrative Agent or any Issuing Lender or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (iii) has failed, within three Business Days
after written request by the Administrative Agent or Group, to confirm in
writing to the Administrative Agent and Group that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (iii) upon receipt of such
written confirmation by the Administrative Agent and Group), or (iv) has, or has
a direct or indirect parent company that has, (x) become the subject of a
proceeding under any Debtor Relief Law, or (y) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the

 

8



--------------------------------------------------------------------------------

jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(i) through (iv) above shall be conclusive and binding absent manifest error,
and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.15(b)) upon delivery of written notice of such determination to Group,
each Issuing Lender, each Swingline Lender and each Lender.

“Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) at the sole
option of the holder thereof is convertible into or exchangeable for (y) debt
securities or (z) any Capital Stock referred to in clause (i) or (ii) above, in
each case under clause (i), (ii) or (iii) above at any time on or prior to the
first anniversary of the Revolving Maturity Date; provided, however, that only
the portion of Capital Stock that so matures or is mandatorily redeemable, is so
redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock.

“Dollars” or “$” means dollars of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.6(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.6(b)(iii)).

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, allegations, notices of
noncompliance or violation, investigations by a Governmental Authority, or
proceedings (including administrative, regulatory and judicial proceedings)
relating in any way to any Hazardous Substance, any actual or alleged violation
of or liability under any Environmental Law or any permit issued, or any
approval given, under any Environmental Law (collectively, “Claims”), including
(i) any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from any Hazardous Substance or arising from alleged
injury or threat of injury to human health or the environment.

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or Governmental Authorities, relating to the protection
of human health, occupational safety with respect to exposure to Hazardous
Substances, or the environment, now or hereafter in effect, and in each case as
amended from time to time, including requirements pertaining to the

 

9



--------------------------------------------------------------------------------

manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Substances.

“ERISA” means the Employee Retirement Income Security Act of 1974, and all rules
and regulations from time to time promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Consolidated Entity, is treated as (i) a single employer
under Section 414(b), (c), (m) or (o) of the Code or (ii) a member of the same
controlled group under Section 4001(a)(14) of ERISA.

“ERISA Event” means any of the following: (i) a “reportable event” as defined in
Section 4043(c) of ERISA with respect to a Plan or, if any Consolidated Entity
or any ERISA Affiliate has received notice, a Multiemployer Plan, for which the
requirement to give notice has not been waived by the PBGC (provided, however,
that a failure to meet the minimum funding standard of Section 412 of the Code
shall be considered a “reportable event” regardless of the issuance of any
waiver), (ii) the application by any Consolidated Entity or any ERISA Affiliate
for a funding waiver pursuant to Section 412 of the Code, (iii) the incurrence
by any Consolidated Entity or any ERISA Affiliate of any Withdrawal Liability,
or the receipt by any Consolidated Entity or any ERISA Affiliate of notice from
a Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA or that it intends to terminate or has terminated
under Section 4041A of ERISA, (iv) the distribution by any Consolidated Entity
or any ERISA Affiliate under Section 4041 of ERISA of a notice of intent to
terminate any Plan or the taking of any action to terminate any Plan, (v) the
commencement of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Consolidated Entity or any ERISA Affiliate of a notice from any
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan, (vi) the institution of a proceeding by any fiduciary
of any Multiemployer Plan against any Consolidated Entity or any ERISA Affiliate
to enforce Section 515 of ERISA, which proceeding is not dismissed within 30
days, (vii) the imposition upon any Consolidated Entity or any ERISA Affiliate
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, or the imposition or threatened
imposition of any Lien upon any assets of any Consolidated Entity or any ERISA
Affiliate as a result of any alleged failure to comply with the Code or ERISA
with respect to any Plan, or (viii) the engaging in or otherwise becoming liable
for a Prohibited Transaction by any Consolidated Entity or any ERISA Affiliate.

“Event of Default” has the meaning given to such term in Section 9.1.

“Evergreen Letter of Credit” has the meaning given to such term in
Section 2.3(d).

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Agreement” means the Exchange Agreement, dated as of November 23,
2011, by and among the Managing Member, M&N Group Holdings, LLC, Manning &
Napier Capital Company, LLC, and the other parties thereto.

 

10



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (x) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(y) that are Other Connection Taxes; (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (x) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by Group
under Section 3.6) or (y) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.1, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office; (iii) Taxes attributable to such Recipient’s failure to comply
with Section 3.1(g); and (iv) any U.S. federal withholding Taxes imposed under
FATCA.

“FASB” means the Financial Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the immediately preceding Business Day)
by the Federal Reserve Bank of New York, or if such rate is not so published for
any day that is a Business Day, the average of the quotations for such day on
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Fee Letters” means the Wells Fargo Fee Letter and the M&T Fee Letter.

“Financial Officer” means, with respect to any Person, the chief financial
officer, vice president - finance, principal accounting officer or treasurer of
such Person.

“fiscal quarter” or “FQ” means a fiscal quarter of the Managing Member.

“fiscal year” or “FY” means a fiscal year of the Managing Member.

“Foreign Lender” means a Lender that is organized under the laws of a
jurisdiction outside of the United States.

 

11



--------------------------------------------------------------------------------

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation,” as such term is defined in
Section 957 of the Code.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to the Issuing Lender, such Defaulting Lender’s L/C Exposure with
respect to Letters of Credit issued by the Issuing Lender other than such
portion of such Defaulting Lender’s L/C Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (ii) with respect to any
Swingline Lender, such Defaulting Lender’s Swingline Exposure with respect to
outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and FASB, consistently applied and maintained, as in effect from
time to time (subject to the provisions of Section 1.2).

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank).

“Group” has the meaning given to such term in the introductory paragraph hereof.

“Guarantor” means the Managing Member and any Subsidiary Guarantor that is a
guarantor of the Obligations under the Guaranty (or under another guaranty
agreement in form and substance satisfactory to the Administrative Agent).

“Guaranty” means a guaranty agreement made by the Guarantors in favor of the
Administrative Agent and the Lenders, in substantially the form of Exhibit E.

“Guaranty Obligation” means, with respect to any Person, any direct or indirect
liability of such Person with respect to any Indebtedness, liability or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (i) to purchase, repurchase or otherwise acquire such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or provide funds (x) for the payment or discharge of
any such primary obligation or (y) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor (including keep well agreements, maintenance agreements, comfort letters
or similar agreements or arrangements), (iii) to lease or purchase property,
securities or services primarily for the purpose of assuring the owner of any

 

12



--------------------------------------------------------------------------------

such primary obligation of the ability of the primary obligor in respect thereof
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss or failure or
inability to perform in respect thereof; provided, however, that, with respect
to the Consolidated Entities, the term “Guaranty Obligation” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guaranty Obligation of any guaranteeing Person hereunder shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guaranty Obligation is
made and (b) the maximum amount for which such guaranteeing Person may be liable
pursuant to the terms of the instrument embodying such Guaranty Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing Person may be liable are not stated or determinable, in which case
the amount of such Guaranty Obligation shall be such guaranteeing Person’s
maximum reasonably anticipated liability in respect thereof as determined by
such guaranteeing Person in good faith.

“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria: (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, (ii) it is toxic, explosive,
corrosive, ignitable, infectious, radioactive, mutagenic or otherwise hazardous
to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.

“Hedge Agreement” means, with respect to the corporate treasury operations of
any Consolidated Entity, any interest rate, foreign currency or commodity swap,
cap, collar, option, hedge, forward rate or other similar agreement or
arrangement designed to protect against fluctuations in interest rates, currency
exchange rates or spot prices of new materials. For the avoidance of doubt, any
similar hedging agreement offered in connection with investment advisory
services or products offered by any Consolidated Entity shall be excluded from
the definition of “Hedging Agreement” herein.

“Hedge Party” means any Lender or any Affiliate of any Lender in its capacity as
a counterparty to any Hedge Agreement with any Consolidated Entity, which Hedge
Agreement is required or permitted under this Agreement to be entered into by
such Consolidated Entity, or any former Lender or any Affiliate of any former
Lender in its capacity as a counterparty to any such Hedge Agreement entered
into prior to the date such Person or its Affiliate ceased to be a Lender.

“Indebtedness” means, with respect to any Person (without duplication), (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, (iii) the maximum stated or face
amount of all surety bonds, letters of credit and bankers’ acceptances issued or
created for the account of such Person and, without duplication, all drafts
drawn thereunder (to the extent unreimbursed), (iv) all obligations of such
Person to pay the

 

13



--------------------------------------------------------------------------------

deferred purchase price of property or services (excluding any trade payable
incurred in the ordinary course of business that is (A) not more than 60 days
past due or (B) subject to a good faith dispute), including any Contingent
Purchase Price Obligations, (v) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person, (vi) all Capital Lease Obligations of such Person,
(vii) all Disqualified Capital Stock issued by such Person, with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, (viii) the principal balance outstanding and owing by
such Person under any synthetic lease, tax retention operating lease or similar
off-balance sheet financing product, (ix) all Guaranty Obligations of such
Person with respect to Indebtedness of another Person, (x) the net termination
obligations of such Person under any Hedge Agreements, calculated as of any date
as if such agreement or arrangement were terminated as of such date, and
(xi) all indebtedness of the types referred to in clauses (i) through (x) above
(A) of any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the lesser of (y) the value of the
property or assets subject to such Lien and (z) the amount of such indebtedness;
provided, however, that the obligations of the Managing Member and/or Group
under the Exchange Agreement and the Tax Receivable Agreement shall not be
Indebtedness.

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Consolidated Entity under any Credit Document and (ii) to the extent not
otherwise described in clause (i), Other Taxes.

“Interest Coverage Ratio” means, as of the last day of any Reference Period
ending on the last day of a fiscal quarter, the ratio of (i) Consolidated EBITDA
for such Reference Period to (ii) Consolidated Interest Expense for such
Reference Period.

“Interest Period” has the meaning given to such term in Section 2.2(c).

“Intermediate Entity” means any Subsidiary of the Managing Member or Group, the
primary purpose of which is to act as a “feeder fund” to one or more Investment
Funds or to act as a general partner of one or more such “feeder funds.”

“Investment Fund” means each entity listed on Schedule 5.7(b).

“Investments” has the meaning given to such term in Section 8.5.

“IRS” means the United States Internal Revenue Service.

“Issuance” means, with respect to any Letter of Credit, the issuance thereof or
extension of the expiry date thereof, or the increase of the amount thereof.

“Issuing Lender” means (i) Wells Fargo and (ii) any other Revolving Lender to
the extent it has agreed in its sole discretion to act as an “Issuing Lender”
hereunder and that has been

 

14



--------------------------------------------------------------------------------

approved in writing by Group and the Administrative Agent (such approval by the
Administrative Agent may not be unreasonably delayed or withheld) as an “Issuing
Lender” hereunder, in each case in its capacity as issuer of any Letter of
Credit.

“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrowers from time to
time in an aggregate amount equal to (i) for Wells Fargo, the amount set forth
opposite its name on Schedule 1.1(a) and (ii) for any other Issuing Lender
becoming an Issuing Lender after the Closing Date, such amount as separately
agreed to in a written agreement between the Borrowers and such Issuing Lender
(which such agreement shall be promptly delivered to the Administrative Agent
upon execution), in each case of clauses (i) and (ii) above, any such amount may
be changed after the Closing Date in a written agreement between the Borrowers
and such Issuing Lender (which such agreement shall be promptly delivered to the
Administrative Agent upon execution); provided that the L/C Commitment with
respect to any Person that ceases to be an Issuing Lender for any reason
pursuant to the terms hereof shall be $0; provided, however, that the Letters of
Credit of such Person shall remain outstanding in accordance with the provisions
hereof.

“L/C Exposure” means, with respect to any Revolving Lender at any time, such
Lender’s Applicable Percentage multiplied by the L/C Obligations at such time.

“L/C Obligations” means, as at any date of determination, the sum of (i) the
aggregate Stated Amount of all Letters of Credit outstanding at such time and
(ii) the aggregate amount of Reimbursement Obligations outstanding at such time.

“L/C Sublimit” means the lesser of (i) $5,000,000 and (ii) the aggregate
Revolving Commitments, as such amount may be reduced at or prior to such time
pursuant to the terms hereof.

“Lender” means each Revolver Lender and the Swingline Lender.

“Lending Office” means, with respect to any Lender, the office of such Lender
designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to Group and
the Administrative Agent. A Lender may designate separate Lending Offices as
provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans, and, with respect to LIBOR Loans, such office may be a
domestic or foreign branch or Affiliate of such Lender.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Revolving Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning given to such term in Section 2.9(c).

 

15



--------------------------------------------------------------------------------

“Leverage Ratio” means, as of the last day of any Reference Period ending on the
last day of a fiscal quarter, the ratio of (i) Consolidated Total Debt as of
such date to (ii) Consolidated EBITDA for such Reference Period.

“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the applicable Adjusted LIBOR Rate.

“LIBOR Market Index Rate” means, as of any date, the fluctuating rate per annum
of interest equal to the higher of (a) the LIBOR Rate with a term equivalent to
a one month Interest Period on such date, or, if such date is not a Business
Day, then the immediately preceding Business Day (rounded upward, if necessary,
to the nearest 1/16th of one percentage point) and (b) 0%.

“LIBOR Rate” means:

(i) with respect to each LIBOR Loan comprising part of the same Borrowing for
any Interest Period, an interest rate per annum obtained by dividing (A) (y) the
London Interbank Offered Rate (or a comparable or successor rate which is
approved by the Administrative Agent) appearing on Reuters Screen LIBOR01 Page
(or other commercially available source providing quotations of such rate as
selected by the Administrative Agent from time to time) for deposits denominated
in Dollars (rounded upward, if necessary, to the nearest 1/16th of one
percentage point) (“LIBOR”) or (z) if no such rate is available, the rate of
interest determined by the Administrative Agent to be the rate or the arithmetic
mean of rates at which deposits in Dollars in immediately available funds are
offered to first-tier banks in the London interbank Eurodollar market (rounded
upward, if necessary, to the nearest 1/16th of one percentage point), in each
case under (y) and (z) above at approximately 11:00 a.m., London time, two
Business Days prior to the first day of such Interest Period for a period
substantially equal to such Interest Period, by (B) the amount equal to 1.00
minus the Reserve Requirement (expressed as a decimal) for such Interest Period;
and

(ii) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the London Interbank Offered Rate or a comparable or
successor rate, which rate is approved by the Administrative Agent, appearing on
Reuters Screen LIBOR01 Page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) for Dollar deposits with a term of one month commencing that day
(rounded upward, if necessary, to the nearest 1/16th of one percentage point).

Notwithstanding the foregoing, at no time shall the LIBOR Rate be less than 0%.

“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary on any asset or property of a Person, including
the interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, Capital Lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.

“Loans” means any or all of the Revolving Loans and the Swingline Loans.

 

16



--------------------------------------------------------------------------------

“M&T Fee Letter” means the letter agreement, dated February 18, 2015, between
Group and Manufacturers and Traders Trust Company.

“Managing Member” has the meaning given to such term in the introductory
paragraph hereof.

“Margin Stock” has the meaning given to such term in Regulation U.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, business, assets, liabilities, results of operations or
financial condition of the Managing Member and its subsidiaries, taken as a
whole; (b) a material impairment of the ability of any Consolidated Entity to
perform its obligations under any Credit Document to which it is a party; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Consolidated Entity of any Credit Document to which
it is a party.

“Member” has the meaning given to such term in the Operating Agreement.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to the Fronting Exposure of each Issuing Lender with respect to
Letters of Credit issued by it and outstanding at such time, (ii) with respect
to Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an
amount equal to 103% of the Outstanding Amount of all LC Obligations, (iii) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.14(a)(v), an amount by
which the Aggregate Revolving Credit Exposure exceeds the aggregate Revolving
Commitments after prepayment in full of all outstanding Loans pursuant to
Section 2.6 and (iv) otherwise, an amount determined by the Administrative Agent
and the Issuing Lenders in their sole discretion.

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which any Consolidated Entity or any ERISA
Affiliate makes, is making or is obligated to make contributions or has made or
been obligated to make contributions.

“Non-Consenting Lender” means a Lender that does not approve any consent, waiver
or amendment to any Credit Document that (i) requires the approval of all
Lenders (or all Lenders directly affected thereby) under Section 11.5 and
(ii) has been approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning given to such term in
Section 2.3(d).

“Non-Guarantor Subsidiary” means any Subsidiary of Group that is not a
Subsidiary Guarantor.

 

17



--------------------------------------------------------------------------------

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Notes” means any or all of the Revolving Notes and the Swingline Note.

“Notice of Borrowing” has the meaning given to such term in Section 2.2(b).

“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.2(b).

“Notice of Swingline Borrowing” has the meaning given to such term in
Section 2.4(b).

“Obligations” means all principal of and interest on the Loans and Reimbursement
Obligations and all fees, expenses, indemnities and other obligations owing, due
or payable at any time by any Credit Party to the Administrative Agent, any
Lender, the Swingline Lender, the Issuing Lender or any other Person entitled
thereto, under this Agreement or any of the other Credit Documents (including
interest and fees accruing after the filing of a petition or commencement of a
case by or with respect to any Borrower seeking relief under any Debtor Relief
Law, whether or not the claim for such interest is allowed in such proceeding),
and all payment and other obligations owing or payable at any time by any
Consolidated Entity to any Hedge Party under or in connection with any Hedge
Agreement required or permitted by this Agreement, and all payment and other
obligations owing or payable at any time by any Consolidated Entity to any Cash
Management Bank under or in connection with any Cash Management Agreement, in
each case whether direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, and
whether existing by contract, operation of law or otherwise.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Operating Agreement” means the Amended and Restated Limited Liability Company
Agreement of Manning & Napier Group, LLC effective as of October 1, 2011, as
amended by the First Amendment, dated as of December 1, 2013.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6(a)).

 

18



--------------------------------------------------------------------------------

“Outstanding Amount” means (i) with respect to any Loan on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any Issuance occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by any Borrower of any
Reimbursement Obligations.

“Participant” has the meaning given to such term in Section 11.6(e).

“Participant Register” has the meaning given to such term in Section 11.6(e)

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
of 2001, as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.

“Payment Instructions” means the account and office of the Administrative Agent
designated on Schedule 1.1(a) under the heading “Instructions for wire transfers
to the Administrative Agent,” or such other account or office as the
Administrative Agent may designate to the Lenders and the Borrowers for such
purpose from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.

“Permitted Acquisition” means any of the following Acquisitions:

(a) any Acquisition to which the Required Lenders (or the Administrative Agent
on their behalf) shall have given their prior written consent (which consent may
be in their sole discretion and may be given subject to such additional terms
and conditions as the Required Lenders shall establish), or

(b) any Acquisition with respect to which all of the following conditions and
requirements have been satisfied or waived in writing by the Required Lenders
(or the Administrative Agent on their behalf):

(i) the material business lines of any Person acquired shall be within the
permitted lines of business described in Section 8.8;

(ii) any Capital Stock given as consideration in connection therewith shall be
Capital Stock of the Managing Member or Group;

(iii) the Person to be acquired (or its board of directors or equivalent
governing body) has not (a) announced it will oppose such Acquisition or
(b) commenced any action which alleges that such Acquisition violates, or will
violate, any Requirement of Law;

 

19



--------------------------------------------------------------------------------

(iv) no Default or Event of Default shall have occurred and be continuing at the
time of the consummation of such Permitted Acquisition or would exist
immediately after giving effect thereto;

(v) immediately after giving effect to such Permitted Acquisition and any
Indebtedness incurred in connection therewith, (a) the Borrowers shall be in
compliance with the financial covenants contained in Article VII; (b) the pro
forma Leverage Ratio shall not be greater than 2.0 to 1.0, and (c) the aggregate
Unutilized Revolving Commitments shall not be less than $20,000,000; and

(vi) all of the conditions and requirements of Section 6.12 are satisfied.

“Permitted Liens” has the meaning given to such term in Section 8.3.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which any Consolidated Entity or any
ERISA Affiliate may have any liability.

“Platform” has the meaning given to such term in Section 11.4(b).

“Prohibited Transaction” means any transaction described in (i) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of
Section 4975(c)(2) or 4975(d) of the Code.

“Projections” has the meaning given to such term in Section 6.2(d).

“Recipient” means (i) the Administrative Agent, (ii) any Lender and (iii) any
Issuing Lender, as applicable.

“Reference Period” with respect to any date of determination, means (except as
may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Consolidated Entities immediately preceding such date or,
if such date is the last day of a fiscal quarter, the period of four consecutive
fiscal quarters ending on such date.

“Register” has the meaning given to such term in Section 11.6(d).

“Regulations D, T, U and X” mean Regulations D, T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.

“Reimbursement Obligation” has the meaning given to such term in Section 2.3(f).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

20



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to the initial Borrowing
of Revolving Loans, a Notice of Borrowing, (b) with respect to the issuance of a
Letter of Credit, a Letter of Credit Application, and (C) with respect to a
Swingline Loan, a Notice of Swingline Borrowing.

“Required Lenders” means, at any time, three or more Lenders who combined hold
outstanding Revolving Credit Exposure (excluding Swingline Loans) and Unutilized
Revolving Commitments (or, after the termination of the Commitments, outstanding
Revolving Credit Exposure (excluding Swingline Loans)) representing more than
50% of the aggregate, at such time, of all outstanding Revolving Credit Exposure
(excluding Swingline Loans) and Unutilized Revolving Commitments (or, after the
termination of the Commitments, the aggregate at such time of all outstanding
Revolving Credit Exposure (excluding Swingline Loans)); provided that the
Unutilized Revolving Commitment of, and the portion of the outstanding Revolving
Credit Exposure held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders, provided, further
that the amount of any participations in L/C Obligations and Swingline Loans
that such Defaulting Lender has failed to fund that have not been reallocated to
and funded by another Lender shall be deemed to be held by the Swingline Lender
or the applicable Issuing Lender, as the case may be, in making such
determination.

“Requirement of Law” means, with respect to any Person, any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject or otherwise pertaining to any or all of the
transactions contemplated by this Agreement and the other Credit Documents.

“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including basic, supplemental, marginal and
emergency reserves) applicable to Wells Fargo under Regulation D with respect to
“Eurocurrency liabilities” within the meaning of Regulation D, or under any
similar or successor regulation with respect to Eurocurrency liabilities or
Eurocurrency funding.

“Resignation Effective Date” has the meaning given to such term in
Section 10.6(a).

“Responsible Officer” means, with respect to any Credit Party, the president,
the chief executive officer, the chief financial officer, any executive officer,
or any other Financial Officer of such Credit Party, and any other officer or
similar official thereof responsible for the administration of the obligations
of such Credit Party in respect of this Agreement or any other Credit Document.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of any
Consolidated Entity, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or

 

21



--------------------------------------------------------------------------------

termination of any such Capital Stock, or on account of any return of capital to
the Managing Member or Group’s stockholders, partners or members (or the
equivalent Person thereof).

“Revolving Commitment” means, with respect to any Lender at any time, the
commitment of such Lender to make Revolving Loans and purchase participations in
L/C Obligations and Swingline Loans in an aggregate principal amount at any time
outstanding up to the amount set forth opposite such Lender’s name on
Schedule 1.1(a) under the caption “Revolving Commitment” or, if such Lender has
entered into one or more Assignment and Assumptions, the amount set forth for
such Lender at such time in the Register as such Lender’s “Revolving
Commitment,” in either case, as such amount may be increased or reduced at or
prior to such time pursuant to the terms hereof.

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of (i) the aggregate principal amount of all Revolving Loans made
by such Lender that are outstanding at such time, (ii) such Lender’s L/C
Exposure at such time and (iii) such Lender’s Swingline Exposure at such time.

“Revolving Lender” means any Lender having a Revolving Commitment (or, after the
Revolving Commitments have terminated, any Lender with outstanding Revolving
Credit Exposure).

“Revolving Loans” has the meaning given to such term in Section 2.1.

“Revolving Maturity Date” means the fourth anniversary of the Closing Date.

“Revolving Note” means, with respect to any Revolving Lender requesting the
same, the promissory note of the Borrowers in favor of such Revolving Lender
evidencing the Revolving Loans made by such Lender pursuant to Section 2.1, in
substantially the form of Exhibit A-1, together with any amendments,
modifications and supplements thereto, substitutions therefor and restatements
thereof.

“Revolving Termination Date” means the Revolving Maturity Date or such earlier
date of termination of the Revolving Commitments pursuant to Section 2.5 or 9.2.

“Sanctions” has the meaning given to such term in Section 5.19(a).

“Stated Amount” means, with respect to any Letter of Credit at any time, the
aggregate amount available to be drawn thereunder at such time (regardless of
whether any conditions for drawing could then be met).

“Subsidiary” means, with respect to any Person (the “parent”), any other Person
of which more than 50% of the outstanding Capital Stock having ordinary voting
power to elect a majority of the board of directors, board of managers or other
governing body of such Person, is at the time, directly or indirectly, owned or
controlled by the parent and one or more of its other Subsidiaries or a
combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such Person shall or might have voting power by
reason of the happening of any contingency). When used without reference to a
parent entity, the term “Subsidiary” shall be deemed to refer to a Subsidiary of
Group. Notwithstanding the foregoing, no Investment

 

22



--------------------------------------------------------------------------------

Fund or Intermediate Entity shall constitute a Subsidiary of any Person for any
purpose under this Agreement.

“Subsidiary Guarantor” means (a) any Guarantor that is a direct or indirect
Domestic Subsidiary of Group as of the date hereof (other than Advisors, Exeter
Trust Company, Exeter Advisors, LLC and Manning & Napier Investors Services,
Inc.), (b) any subsequently acquired or formed, direct or indirect, Domestic
Subsidiary of Group that is a Wholly Owned Subsidiary, and (c) any subsequently
acquired or formed, direct or indirect, Domestic Subsidiary of Group that is not
a Wholly Owned Subsidiary that elects to become a Subsidiary Guarantor
hereunder; provided that notwithstanding anything to the contrary herein, any
other Subsidiary of Group that is prohibited by a Requirement of Law from
becoming a Subsidiary Guarantor hereunder (provided that Group shall provide
advance notice to the Administrative Agent of any such Requirement of Law) shall
not be a Subsidiary Guarantor.

“Swingline Commitment” means the lesser of (i) $5,000,000 and (ii) the aggregate
Revolving Commitments at the time of determination, as such amount may be
reduced at or prior to such time pursuant to the terms hereof.

“Swingline Exposure” means, with respect to any Revolving Lender at any time,
such Lender’s Applicable Percentage at such time multiplied by the principal
amount of Swingline Loans outstanding at such time.

“Swingline Lender” means Wells Fargo in its capacity as maker of Swingline Loans
and its successors in such capacity.

“Swingline Loans” has the meaning given to such term in Section 2.4(a).

“Swingline Maturity Date” means the fifth Business Day prior to the Revolving
Maturity Date.

“Swingline Note” means, if requested by the Swingline Lender, the promissory
note of the Borrowers in favor of the Swingline Lender evidencing the Swingline
Loans made by the Swingline Lender pursuant to Section 2.4, in substantially the
form of Exhibit A-2.

“Syndication Agent” means Manufacturers and Traders Trust Company.

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated as
of November 23, 2011, entered into by and among the Managing Member, Group,
Manning & Napier Capital Company, LLC and each of the other parties thereto
identified as “Members.”

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Requirements” has the meaning given to such term in
Section 2.17(a).

“Type” has the meaning given to such term in Section 2.2(a).

 

23



--------------------------------------------------------------------------------

“Unutilized Revolving Commitment” means, with respect to any Revolving Lender at
any time, such Lender’s Revolving Commitment at such time less the sum of
(i) the aggregate principal amount of all Revolving Loans made by such Lender
that are outstanding at such time, (ii) such Lender’s L/C Exposure at such time
and (iii) such Lender’s Swingline Exposure at such time.

“Unutilized Swingline Commitment” means, with respect to the Swingline Lender at
any time, the Swingline Commitment at such time less the aggregate principal
amount of all Swingline Loans that are outstanding at such time.

“U.S. Federal Income Taxes” means any U.S. federal Taxes described in
Section 871(a) or 881(a) of the Code, or any successor provision (or any
withholding with respect to such Taxes).

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.1(g).

“Wells Fargo” means Wells Fargo Bank, National Association and its successors
and assigns.

“Wells Fargo Fee Letter” means the letter agreement, dated February 18, 2015,
among Group, the Administrative Agent and Wells Fargo Securities, LLC.

“Wholly Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary (excluding in the case of a
Foreign Subsidiary only, any directors’ qualifying shares and shares required to
be held by foreign nationals) is owned, directly or indirectly, by such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Borrower or the Administrative Agent.

1.2 Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared in accordance with, GAAP as in effect from time to time, applied on
a basis consistent with the most recent audited consolidated financial
statements of the Consolidated Entities delivered to the Lenders prior to the
Closing Date, except as otherwise provided in Section 6.1; provided that if
Group notifies the Administrative Agent that it wishes to amend any financial
covenant in Article VII to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies Group that
the Required Lenders wish to amend Article VII for such purpose), then the
Borrowers’ compliance with such covenant shall be determined on the basis of
GAAP as in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to Group and the Required Lenders. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein,

 

24



--------------------------------------------------------------------------------

Indebtedness of any Consolidated Entity shall be deemed to be carried at 100% of
the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities shall be disregarded.

1.3 Other Terms; Construction.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(iv) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (v) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time and (vi) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) All references herein to the Lenders or any of them shall be deemed to
include the Issuing Lender and the Swingline Lender unless specifically provided
otherwise or unless the context otherwise requires.

1.4 Interest Rates. If at any time any interest rate quoted or otherwise made
available from time to time under this Agreement is no longer available
generally, as determined by the Administrative Agent, then after consultation
with the Managing Member, the Administrative Agent may, by written notice to the
Lenders and the Managing Member, substitute such unavailable interest rate with
another published interest rate that adequately reflects the all-in-cost of
funds to the Administrative Agent.

1.5 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.6 Rounding. Any financial ratios required to be maintained pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio or percentage is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

1.7 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the
maximum face amount of

 

25



--------------------------------------------------------------------------------

such Letter of Credit after giving effect to all increases thereof contemplated
by such Letter of Credit or the Letter of Credit Application therefor (at the
time specified therefor in such applicable Letter of Credit or Letter of Credit
Application and as such amount may be reduced by (i) any permanent reduction of
such Letter of Credit or (ii) any amount which is drawn, reimbursed and no
longer available under such Letter of Credit).

ARTICLE II

AMOUNT AND TERMS OF CREDIT

2.1 Commitments. Subject to and on the terms and conditions of this Agreement,
each Revolving Lender severally agrees to make revolving loans denominated in
Dollars (each, a “Revolving Loan”) to any Borrower from time to time on any
Business Day during the period from the Closing Date to the Revolving
Termination Date, in an aggregate principal amount at any time outstanding not
exceeding its Revolving Commitment; provided, that after giving effect to any
Borrowing of Revolving Loans, (y) the Revolving Credit Exposure of any Revolving
Lender shall not exceed its Revolving Commitment and (z) the Aggregate Revolving
Credit Exposure shall not exceed the aggregate Revolving Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, each
Borrower may borrow, prepay and reborrow Revolving Loans.

2.2 Borrowings, Conversions and Continuations of Loans.

(a) The Revolving Loans (each, together with the Swingline Loans, a “Class” of
Loan) shall, at the option of the applicable Borrower and subject to the terms
and conditions of this Agreement, be either Base Rate Loans or LIBOR Loans
(each, a “Type” of Loan); provided that (i) all Loans comprising the same
Borrowing shall, unless otherwise specifically provided herein, be of the same
Class and Type and (ii) no LIBOR Loans may be borrowed at any time prior to the
third Business Day after the Closing Date.

(b) Each Borrowing of Revolving Loans, each conversion of Revolving Loans from
one Type to the other, and each continuation of LIBOR Loans shall be made upon
any Borrower’s irrevocable notice to the Administrative Agent, in the form of
Exhibit B-1 in the case of a Borrowing of Revolving Loans (each, a “Notice of
Borrowing”), and in the form of Exhibit B-2 in the case of a conversion of
Revolving Loans from one Type to the other, or the continuation of a LIBOR Loan
(each, a “Notice of Conversion/Continuation”), and in each case appropriately
completed and signed by a Responsible Officer of such Borrower. Each such notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of LIBOR Loans or of any conversion of LIBOR Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans. Each
Borrowing of, conversion to or continuation of LIBOR Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.3(f), each Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof. If any Borrower fails to specify a
Type of Revolving Loan in a Notice of Borrowing or Notice of
Conversion/Continuation or if such Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Revolving Loans
shall be

 

26



--------------------------------------------------------------------------------

made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBOR Loans. If any Borrower requests a
Borrowing of, conversion to, or continuation of LIBOR Loans in any notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.

(c) Concurrently with the giving of a Notice of Borrowing or Notice of
Conversion/Continuation in respect of any Borrowing comprised of Base Rate Loans
to be converted into, or LIBOR Loans to be continued as, LIBOR Loans, the
applicable Borrower shall have the right to elect, pursuant to such notice, the
interest period (each, an “Interest Period”) to be applicable to such LIBOR
Loans, which Interest Period shall, at the option of such Borrower, be a one,
two, three or six-month period (subject to availability); provided, that:

(i) all LIBOR Loans comprising a single Borrowing shall at all times have the
same Interest Period;

(ii) the initial Interest Period for any LIBOR Loan shall commence on the date
of the Borrowing of such LIBOR Loan (or such date of any continuation of, or
conversion into, such LIBOR Loan), and each successive Interest Period
applicable to such LIBOR Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires (except as otherwise
provided herein);

(iii) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;

(iv) no Borrower may select any Interest Period that expires after the Revolving
Maturity Date; and

(v) if any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month during which such Interest Period would
otherwise expire, such Interest Period shall expire on the last Business Day of
such calendar month.

Notwithstanding the foregoing, (i) during the existence of any Default or Event
of Default, no Loans may be requested as, converted to or continued as LIBOR
Loans without the consent of the Required Lenders and (ii) after giving effect
to all Borrowings of Revolving Loans, all conversions of such Loans from one
Type to the other, and all continuations of such Loans as the same Type, there
shall not be more than four Interest Periods in effect at any time (for which
purpose Interest Periods shall be deemed to be separate even if they are
coterminous).

(d) Following receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Lender thereof. Not later than 1:00 p.m. on the requested
Borrowing Date, each Lender shall make each Revolving Loan to be made by it
hereunder by wire transfer of immediately available funds in accordance with the
Payment Instructions. Upon satisfaction of the applicable conditions set forth
in Section 4.2 (and, if such Borrowing is on the Closing Date, Section 4.1), the
Administrative Agent shall make all funds so received available to the

 

27



--------------------------------------------------------------------------------

applicable Borrower in like funds as received by the Administrative Agent by
crediting or wiring such proceeds to the account of such Borrower identified in
the most recent Account Designation Letter or as may be otherwise agreed upon by
such Borrower and the Administrative Agent from time to time; provided, however,
that if, on any Borrowing Date, there are Reimbursement Obligations outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such Reimbursement Obligations, and second, shall be made available
to the applicable Borrower as provided above.

(e) Unless the Administrative Agent shall have received notice from a Lender
(x) in the case of a Borrowing comprising Base Rate Loans, two hours prior to
the proposed time of such Borrowing, or (y) otherwise, prior to the proposed
date of any Borrowing, that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.2(d) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from the date such amount is made available to such Borrower to the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (ii) in the case of a payment to be made by such Borrower, the
Adjusted Base Rate. If such Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
any Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(f) Each Lender may, at its option, make and maintain any Loan at, to or for the
account of any of its Lending Offices; provided that any exercise of such option
shall not affect the obligation of the applicable Borrower to repay such Loan to
or for the account of such Lender in accordance with the terms of this
Agreement.

2.3 Letters of Credit.

(a) Subject to the terms and conditions hereof, each Issuing Lender, in reliance
on the agreements of the Revolving Lenders set forth in this Section 2.3, agrees
to issue standby Letters of Credit in an aggregate amount not to exceed its L/C
Commitment for the account of any Borrower, in Dollars, from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date; provided that after giving effect to any Issuance with respect
to any Letter of Credit, (w) the Aggregate Revolving Credit Exposure shall not
exceed the aggregate Revolving Commitments, (x) the Revolving Credit Exposure of
any Lender shall not exceed such Lender’s Revolving Commitment, (y) the
Outstanding Amount of

 

28



--------------------------------------------------------------------------------

L/C Obligations in respect of Letters of Credit issued by any Issuing Lender
shall not exceed its L/C Commitment and (z) the Outstanding Amount of the
aggregate L/C Obligations shall not exceed the Letter of Credit Sublimit. Each
request by any Borrower for the Issuance of a Letter of Credit shall be deemed
to be a representation by such Borrower that the Issuance so requested complies
with the conditions set forth in the proviso to the preceding sentence. Within
the foregoing limits, and subject to the terms and conditions hereof, each
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly each Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(b) Notwithstanding anything to the contrary contained herein,

(i) no Issuing Lender shall be under any obligation to Issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain the Issuance of such Letter of
Credit or any Requirement of Law applicable to such Issuing Lender or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over it shall prohibit, or request that
it refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon it with respect to such Letter of
Credit any restriction or reserve or capital or liquidity requirement (for which
such Issuing Lender or any Lender is not otherwise compensated hereunder) not in
effect on the Closing Date, or any unreimbursed loss, cost or expense which was
not applicable, in effect or known to it as of the Closing Date (for which such
Issuing Lender or any Lender is not otherwise compensated hereunder);

(B) any Revolving Lender is at that time a Defaulting Lender, unless such
Issuing Lender has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such Issuing Lender (in its sole discretion) with
the Borrowers or such Lender to eliminate such Issuing Lender’s actual or
potential Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be Issued or that Letter of Credit and all other L/C Obligations as
to which such Issuing Lender has actual or potential Fronting Exposure, as it
may elect in its sole discretion.

(ii) No Issuing Lender shall issue any Letter of Credit, if

(A) the expiry date of the requested Letter of Credit would occur more than
twelve months after the date of issuance or last extension, unless the Required
Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

 

29



--------------------------------------------------------------------------------

(iii) No Issuing Lender shall be under any obligation to amend any Letter of
Credit if (i) such Issuing Lender would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(c) Any Borrower may from time to time request that any Issuing Lender Issue a
Letter of Credit by delivering to such Issuing Lender at its applicable office
(with a copy to the Administrative Agent) a Letter of Credit Application,
completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
or the Administrative Agent may request. Upon receipt of any Letter of Credit
Application, the applicable Issuing Lender shall, process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to the terms and conditions hereof, promptly Issue
the Letter of Credit requested thereby (but in no event shall such Issuing
Lender be required to Issue any Letter of Credit earlier than three (3) Business
Days after its receipt of a Letter of Credit Application and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or
enter into the applicable amendment, as the case may be, in each case in
accordance such Issuing Lender’s usual and customary business practices. The
applicable Issuing Lender shall promptly furnish to the applicable Borrower and
the Administrative Agent a copy of such Letter of Credit and the Administrative
Agent shall promptly notify each Revolving Lender of the issuance thereof and
upon request by any Revolver Lender, furnish to such Revolving Lender a copy of
such Letter of Credit and the amount of such Revolving Lender’s participation
therein.

(d) Each Letter of Credit shall expire at or prior to the earlier of (i) the
close of business on the date one year after the date of the issuance of such
Letter of Credit, or (ii) the Letter of Credit Expiration Date; provided,
however, if any Borrower so requests in any applicable Letter of Credit
Application, the applicable Issuing Lender may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Evergreen Letter of Credit”); provided that any such Evergreen Letter of Credit
must permit such Issuing Lender to prevent any such extension at least once in
each twelve-month period (commencing with the date of Issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable Issuing Lender, the applicable Borrower shall not be required to
make a specific request to the Issuing Lender for any such extension. Once an
Evergreen Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the applicable Issuing Lender to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
Issuing Lender shall not permit any such extension if (A) such Issuing Lender
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof, or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or any Borrower that one or more of the applicable conditions
specified in Section 4.2 is

 

30



--------------------------------------------------------------------------------

not then satisfied, and in each such case directing such Issuing Lender not to
permit such extension.

(e) By the Issuance of a Letter of Credit by the applicable Issuing Lender and
without any further action on the part of such Issuing Lender, the applicable
Issuing Lender hereby grants to each Revolving Lender in respect of such Letter
of Credit, and each Revolving Lender hereby acquires from such Issuing Lender, a
participation in such Letter of Credit, respectively, in an amount equal to such
Lender’s Applicable Percentage of the Stated Amount of such Letter of Credit,
and the Lender’s reimbursement obligations with respect thereto. Notwithstanding
anything herein to the contrary, effective upon any Commitment Increase pursuant
to Section 2.16, each Lender’s participation in any L/C Obligations on such date
shall be automatically adjusted to reflect its Applicable Percentage after
giving effect to such Commitment Increase.

(f) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Lender shall notify
the applicable Borrower and the Administrative Agent thereof. Not later than
11:00 a.m. on the date of any payment by such Issuing Lender under a Letter of
Credit (each such date, an “Honor Date”), the applicable Borrower shall
reimburse such Issuing Lender through the Administrative Agent in an amount
equal to the amount of such drawing (such amount, the “Reimbursement
Obligation”) in each case, with interest on the Reimbursement Obligation, to the
extent not reimbursed on the Honor Date, from the Honor Date to the date such
Issuing Lender is reimbursed therefor at a rate per annum which shall be the
Adjusted Base Rate plus an additional 2% per annum, payable on demand. If such
Borrower fails to so reimburse such Issuing Lender by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing, and the amount of such Revolving
Lender’s Applicable Percentage thereof. In such event, such Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Reimbursement Obligation, without regard to
the minimum and multiples specified in Section 2.2(b) for the principal amount
of Base Rate Loans, but subject to the amount of the Unutilized Revolving
Commitments and the conditions set forth in Section 4.2 (other than the delivery
of a Notice of Borrowing). Any notice given by any Issuing Lender or the
Administrative Agent pursuant to this Section 2.3(f) may be given by telephone
if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice. Each Revolving Lender shall upon any notice pursuant to this
Section 2.3(f) make funds available to the Administrative Agent in accordance
with the Payment Instructions in an amount equal to its Applicable Percentage of
the Reimbursement Obligation not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent (and the Administrative
Agent may apply Cash Collateral provided for this purpose), whereupon, subject
to the provisions of Section 2.3(f), each Revolving Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to such Borrower in such
amount. With respect to any Reimbursement Obligation that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 4.2 cannot be satisfied or for any other reason, in such event, each
Revolving Lender’s payment to the Administrative Agent for the account of the
applicable Issuing Lender pursuant to this Section 2.3(f) shall be deemed
payment in respect of its participation obligation under Section 2.3(e). The
Administrative Agent shall remit the funds so received to the applicable Issuing
Lender.

 

31



--------------------------------------------------------------------------------

(g) Each Revolving Lender’s obligation to make Base Rate Loans or fund its
participation obligation to reimburse any Issuing Lender for amounts drawn under
Letters of Credit issued by it shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
such Issuing Lender, any Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of any Default or Event or Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Lender’s obligation to make Base
Rate Loans pursuant to Section 2.3(f) is subject to the conditions set forth in
Section 4.2 other than delivery by the applicable Borrower of a Notice of
Borrowing. No such making of a Base Rate Loan or funding of a participation
interest by any Revolving Lender pursuant to Section 2.3(f) shall relieve or
otherwise impair the obligation of the applicable Borrower to reimburse the
applicable Issuing Lender for the amount of any payment made by such Issuing
Lender under any Letter of Credit, together with interest as provided herein. If
any Revolving Lender fails to make available to the Administrative Agent for the
account of any Issuing Lender any amount required to be paid by such Revolving
Lender pursuant to Section 2.3(f) by the time specified therein, then, without
limiting the other provisions of this Agreement, such Issuing Lender shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Issuing Lender at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by such Issuing Lender
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such Issuing
Lender in connection with the foregoing. If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Base Rate Loan included in the relevant Borrowing or
funded participation interest, as the case may be. A certificate of the
applicable Issuing Lender submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.3(g) shall be conclusive absent manifest error. Until each Revolving
Lender funds its Base Rate Loan or participation interest pursuant to
Section 2.3(f) to reimburse the applicable Issuing Lender for any amount drawn
under any Letter of Credit, interest in respect of such Revolving Lender’s
Applicable Percentage of such amount shall be solely for the account of the
applicable Issuing Lender.

(h) Obligations Absolute. The Reimbursement Obligations of each Borrower shall
be irrevocable, shall remain in effect until the Issuing Lenders shall have no
further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit, and shall be absolute and
unconditional, shall not be subject to counterclaim, setoff or other defense or
any other qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement, any of the other
Credit Documents or any documents or instruments relating to any Letter of
Credit;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the L/C Obligations or any other amendment, modification or
waiver of or any consent to departure from any Letter of Credit or any documents
or

 

32



--------------------------------------------------------------------------------

instruments relating thereto, in each case whether or not any Borrower has
notice or knowledge thereof;

(iii) the existence of any claim, setoff, defense or other right that any
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Issuing Lender, any
Lender or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated hereby or any unrelated transactions
(including any underlying transaction between the applicable Borrower and the
beneficiary named in any such Letter of Credit);

(iv) any draft, certificate or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect (provided
that such draft, certificate or other document appears on its face to comply
with the terms of such Letter of Credit), any errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, facsimile or
otherwise, or any errors in translation or in interpretation of technical terms;

(v) any defense based upon the failure of any drawing under a Letter of Credit
to conform to the terms of such Letter of Credit (provided that any draft,
certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;

(vi) the exchange, release, surrender or impairment of any collateral or other
security for any L/C Obligations;

(vii) the occurrence of any Default or Event of Default; or

(viii) any other circumstance or event whatsoever, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any Guarantor.

Any action taken or omitted to be taken by any Issuing Lender under or in
connection with any Letter of Credit Issued by it, if taken or omitted in the
absence of gross negligence or willful misconduct, shall be binding upon the
applicable Borrower and each Revolving Lender and shall not create or result in
any liability of such Issuing Lender to such Borrower or any Revolving Lender.
It is expressly understood and agreed that, for purposes of determining whether
a wrongful payment under a Letter of Credit resulted from the applicable Issuing
Lender’s gross negligence or willful misconduct, (i) such Issuing Lender’s
acceptance of documents that appear on their face to comply with the terms of
such Letter of Credit, without responsibility for further investigation,
regardless of any notice or information to the contrary, (ii) such Issuing
Lender’s exclusive reliance on the documents presented to it under such Letter
of Credit as to any and all matters set forth therein, including the amount of
any draft presented under such Letter of Credit, whether or not the amount due
to the beneficiary thereunder equals

 

33



--------------------------------------------------------------------------------

the amount of such draft and whether or not any document presented pursuant to
such Letter of Credit proves to be insufficient in any respect (so long as such
document appears on its face to comply with the terms of such Letter of Credit),
and whether or not any other statement or any other document presented pursuant
to such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever, and (iii) any
noncompliance in any immaterial respect of the documents presented under such
Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute gross negligence or willful misconduct of the Issuing Lender.

2.4 Swingline Loans.

(a) Subject to the terms and conditions hereof, the Swingline Lender, in
reliance on the agreements of the Revolving Lenders set forth in this
Section 2.4, agrees to make loans (each such loan, a “Swingline Loan”) to any
Borrower from time to time on any Business Day during the period from the
Closing Date until the Swingline Maturity Date in an aggregate amount not to
exceed at any time outstanding the amount of the Swingline Sublimit,
notwithstanding the fact that such Swingline Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Revolving Lender acting as Swingline Lender, may exceed the
amount of such Lender’s Revolving Commitment; provided, that (x) after giving
effect to any Swingline Loan, (i) the Aggregate Revolving Credit Exposure shall
not exceed the aggregate Revolving Commitments, and (ii) the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Revolving Commitment,
(y) such Borrower shall not use the proceeds of any Swingline Loan to refinance
any outstanding Swingline Loan, and (z) the Swingline Lender shall not be under
any obligation to make any Swingline Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by making such Swingline Loan, may have, Fronting Exposure. Within the
foregoing limits and subject to the terms and conditions set forth herein, each
Borrower may borrow, prepay and reborrow Swingline Loans. Immediately upon the
making of a Swingline Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swingline Loan.

(b) In order to make a Borrowing of a Swingline Loan, the applicable Borrower
will give the Administrative Agent (and the Swingline Lender, if the Swingline
Lender is not also the Administrative Agent) written notice not later than 3:00
p.m. on the requested Borrowing Date, which shall be a Business Day. Each such
notice (each, a “Notice of Swingline Borrowing”) shall be given in the form of
Exhibit B-3, shall be irrevocable and shall specify (i) the principal amount of
the Swingline Loan to be made pursuant to such Borrowing (which shall not be
less than $100,000 and, if greater, shall be in an integral multiple of $100,000
in excess thereof (or, if less, in the amount of the Unutilized Swingline
Commitment)) and (ii) the requested Borrowing Date, which shall be a Business
Day. Not later than 4:00 p.m. on the requested Borrowing Date, the Swingline
Lender will make available to the Administrative Agent in accordance with the
Payment Instructions an amount, in Dollars and in immediately available funds,
equal to the amount of the requested Swingline Loan. To the extent the Swingline
Lender has made such amount available to the Administrative Agent as provided
hereinabove, upon satisfaction of the applicable conditions set forth in
Section 4.2 (and, if such

 

34



--------------------------------------------------------------------------------

Borrowing is on the Closing Date, Section 4.1), the Administrative Agent shall
make all funds so received available to the applicable Borrower in like funds as
received by the Administrative Agent by crediting or wiring such proceeds to the
account of such Borrower identified in the most recent Account Designation
Letter or as may be otherwise agreed upon by such Borrower and the
Administrative Agent from time to time.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m. on any Business Day require the Revolving Lenders to
fund their risk participations on such Business Day in all or a portion of the
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Revolving Lenders will fund their risk participation.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Revolving
Lender’s Applicable Percentage of such Swingline Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to make available to the Administrative Agent in accordance with the
Payment Instructions an amount, in Dollars and in immediately available funds,
equal to its respective risk participation. To the extent the Revolving Lenders
have made such amounts available to the Administrative Agent as provided
hereinabove, the Administrative Agent will make the aggregate of such amounts
available to the Swingline Lender in like funds as received by the
Administrative Agent. In the event any such Revolving Lender fails to make
available to the Administrative Agent the amount of such Lender’s risk
participation as provided in this Section 2.4(c), the Swingline Lender shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such Swingline Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by such Issuing
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by such
Issuing Lender in connection with the foregoing. Promptly following its receipt
of any payment by or on behalf of any Borrower in respect of a Swingline Loan,
the Swingline Lender will pay to each Lender that has funded a risk
participation therein such Lender’s Applicable Percentage of such payment. Until
each Lender funds its risk participation in any Swingline Loan pursuant to this
Section 2.4(c), interest in respect of such Lender’s Applicable Percentage of
such Swingline Loan shall be solely for the account of the Swingline Lender.

(d) Notwithstanding any provision of this Agreement to the contrary, the
obligation of each Revolving Lender to fund its risk participation in any unpaid
Swingline Loans pursuant to Section 2.4(c) shall be absolute and unconditional
and shall not be affected by any circumstance or event whatsoever, including,
without limitation, (i) any setoff, counterclaim, recoupment, defense or other
right which such Revolving Lender may have against the Swingline Lender, any
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of any Default or Event of Default, (iii) the failure of any
conditions set forth in Section 3.2 or elsewhere herein to be satisfied or
(iv) any other occurrence, event or condition, whether or not similar to any of
the foregoing. No such funding of risk participations shall relieve or otherwise
impair the obligation of the applicable Borrower to repay Swingline Loans,
together with interest as provided herein.

 

35



--------------------------------------------------------------------------------

2.5 Termination and Reduction of Revolving Commitments and Swingline Commitment.

(a) The Revolving Commitments shall be automatically and permanently terminated
on the Revolving Termination Date, unless sooner terminated pursuant to any
other provision of this Section 2.5 or Section 9.2. The Swingline Commitment
shall be automatically and permanently terminated on the Swingline Maturity
Date, unless sooner terminated pursuant to any other provision of this
Section 2.5 or Section 9.2.

(b) At any time and from time to time after the date hereof, upon not less than
five Business Days’ prior written notice to the Administrative Agent (and in the
case of a termination or reduction of the Unutilized Swingline Commitment, the
Swingline Lender), the Borrowers may terminate in whole or reduce in part the
aggregate Unutilized Revolving Commitments or the Unutilized Swingline
Commitment; provided that any such partial reduction shall be in an aggregate
amount of not less than $5,000,000 ($500,000 in the case of the Unutilized
Swingline Commitment) or, if greater, an integral multiple of $1,000,000 in
excess thereof ($100,000 in the case of the Unutilized Swingline Commitment).
The amount of any termination or reduction made under this Section 2.5(b) may
not thereafter be reinstated.

(c) Each reduction of the Revolving Commitments pursuant to this Section shall
be applied ratably among the Revolving Lenders according to their respective
Revolving Commitments. Notwithstanding any provision of this Agreement to the
contrary, any reduction of the Revolving Commitments pursuant to this
Section 2.5 that has the effect of reducing the aggregate Revolving Commitments
to an amount less than the amount of the Swingline Commitment or the L/C
Sublimit at such time shall result in an automatic corresponding reduction of
the Swingline Commitment or the L/C Sublimit, as the case may be, to the amount
of the aggregate Revolving Commitments (as so reduced), without any further
action on the part of any Borrower, the Swingline Lender or any other Lender.

2.6 Mandatory Payments and Prepayments.

(a) Except to the extent due or paid sooner pursuant to the provisions of this
Agreement, (i) the aggregate outstanding principal of the Revolving Loans shall
be due and payable in full on the Revolving Maturity Date, and (ii) the
aggregate outstanding principal of the Swingline Loans shall be due and payable
in full on the earlier to occur of (A) the date ten Business Days after such
Swingline Loan is made and (B) the Swingline Maturity Date.

(b) In the event that, at any time, the Aggregate Revolving Credit Exposure
(excluding the aggregate amount of any Swingline Loans to be repaid with
proceeds of Revolving Loans made on the date of determination) shall exceed the
aggregate Revolving Commitments at such time (after giving effect to any
concurrent termination or reduction thereof), the Borrowers will immediately
prepay, jointly and severally, the outstanding principal amount of the Swingline
Loans and, to the extent of any excess remaining after prepayment in full of
outstanding Swingline Loans, the outstanding principal amount of the Revolving
Loans in the amount of such excess; provided that, to the extent such excess
amount is greater than the aggregate principal amount of Swingline Loans and
Revolving Loans outstanding immediately prior to the application of such
prepayment, the amount so prepaid shall be retained by the

 

36



--------------------------------------------------------------------------------

Administrative Agent and held as Cash Collateral as cover for L/C Obligations,
as more particularly described in Section 2.14, and thereupon such cash shall be
deemed to reduce the aggregate L/C Obligations by an equivalent amount.

(c) Each prepayment of the Loans made pursuant to Section 2.6(b) shall be
applied first to prepay all Base Rate Loans, and then to prepay LIBOR Loans,
with the LIBOR Loans with the longest Interest Period maturities paid first,
followed by the next longest Interest Period maturities. Each payment or
prepayment pursuant to the provisions of this Section 2.6(b) shall be applied
ratably among the Lenders holding the Loans being prepaid, in proportion to the
principal amount held by each; provided that if any Lender is a Defaulting
Lender at the time of any such prepayment, any mandatory prepayment of the Loans
shall, if the Administrative Agent so directs at the time of making such
mandatory prepayment, be applied to the Loans of other Lenders as if such
Defaulting Lender had no Loans outstanding and the outstanding Loans of such
Defaulting Lender were zero. Each payment or prepayment of a LIBOR Loan made
pursuant to the provisions of this Section on a day other than the last day of
the Interest Period applicable thereto shall be made together with all amounts
required under Section 3.5 to be paid as a consequence thereof.

2.7 Voluntary Prepayments.

(a) At any time and from time to time, the Borrowers shall have the right to
prepay the Loans, in whole or in part, without premium or penalty (except as
provided in clause (iii) below), upon written notice given to the Administrative
Agent not later than 11:00 a.m., three Business Days prior to each intended
prepayment of LIBOR Loans and one Business Day prior to each intended prepayment
of Base Rate Loans (other than Swingline Loans, which may be prepaid on a
same-day basis); provided that (i) each partial prepayment of LIBOR Loans shall
be in an aggregate principal amount of not less than $5,000,000 or, if greater,
an integral multiple of $1,000,000 in excess thereof, and each partial
prepayment of Base Rate Loans shall be in an aggregate principal amount of not
less than $3,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof ($100,000 and $100,000, respectively, in the case of Swingline
Loans), (ii) no partial prepayment of LIBOR Loans made pursuant to any single
Borrowing shall reduce the aggregate outstanding principal amount of the
remaining LIBOR Loans under such Borrowing to less than $5,000,000 or to any
greater amount not an integral multiple of $1,000,000 in excess thereof, and
(iii) unless made together with all amounts required under Section 3.5 to be
paid as a consequence of such prepayment, a prepayment of a LIBOR Loan may be
made only on the last day of the Interest Period applicable thereto. Each such
notice shall specify the proposed date of such prepayment and the aggregate
principal amount, Class and Type of the Loans to be prepaid (and, in the case of
LIBOR Loans, the Interest Period of the Borrowing pursuant to which made), and
shall be irrevocable and shall bind the Borrowers to make such prepayment,
jointly and severally, on the terms specified therein. Revolving Loans and
Swingline Loans prepaid pursuant to this Section 2.7(a) may be reborrowed,
subject to the terms and conditions of this Agreement. In the event the
Administrative Agent receives a notice of prepayment under this Section, the
Administrative Agent will give prompt notice thereof to the Lenders; provided
that if such notice has also been furnished to the Lenders, the Administrative
Agent shall have no obligation to notify the Lenders with respect thereto.

 

37



--------------------------------------------------------------------------------

(b) Each prepayment of the Loans made pursuant to Section 2.7(a) shall be
applied ratably among the Lenders holding the Loans being prepaid, in proportion
to the principal amount held by each; provided that if any Lender is a
Defaulting Lender at the time of any such prepayment, any voluntary prepayment
of the Loans shall, if the Administrative Agent so directs at the time of making
such voluntary prepayment, be applied to the Loans of other Lenders as if such
Defaulting Lender had no Loans outstanding and the outstanding Loans of such
Defaulting Lender were zero.

2.8 Interest.

(a) The Borrowers will pay interest in respect of the unpaid principal amount of
each Loan, from the date of Borrowing thereof until such principal amount shall
be paid in full, (i) at the Adjusted Base Rate, as in effect from time to time
during such periods as such Loan is a Base Rate Loan, (ii) at the Adjusted LIBOR
Rate, as in effect from time to time during such periods as such Loan is a LIBOR
Loan and (iii) at the LIBOR Market Index Rate plus the Applicable Rate for LIBOR
Loans, in respect of any Swingline Loan.

(b) Upon the occurrence and during the continuance of any Event of Default under
Section 9.1(a), 9.1(f) or 9.1(g) and (at the election of the Required Lenders)
upon the occurrence and during the continuance of any other Event of Default,
all outstanding principal amounts of the Loans and, to the greatest extent
permitted by law, all interest accrued on the Loans and all other accrued and
outstanding fees and other amounts hereunder or under any other Credit Document,
shall bear interest at a rate per annum equal to: (i) in the case of Loans, the
interest rate applicable from time to time thereafter to such Loans plus 2%,
(ii) in the case of interest, fees (other than Letter of Credit Fees) and other
amounts for which no rate is provided hereunder, at the Adjusted Base Rate plus
2%, and (iii) in the case of L/C Fees, a rate equal to the Applicable Rate plus
2% per annum., and, in each case, such default interest shall be payable on
demand. To the greatest extent permitted by law, interest shall continue to
accrue after the filing by or against any Borrower of any petition seeking any
relief in bankruptcy or under any law pertaining to insolvency or debtor relief.

(c) Accrued (and theretofore unpaid) interest shall be payable as follows:

(i) in respect of each Base Rate Loan (including any Base Rate Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.6, except as
provided hereinbelow) and Swingline Loan, in arrears on the last Business Day of
each calendar quarter, beginning with the first such day to occur after the
Closing Date; provided, that in the event the Loans are repaid or prepaid in
full and the Revolving Commitments have been terminated, then accrued interest
in respect of all Base Rate Loans and Swingline Loans shall be payable together
with such repayment or prepayment on the date thereof;

(ii) in respect of each LIBOR Loan (including any LIBOR Loan or portion thereof
paid or prepaid pursuant to the provisions of Section 2.6, except as provided
hereinbelow), in arrears (y) on the last Business Day of the Interest Period
applicable thereto (subject to the provisions of Section 2.2(c)(iii)) and (z) in
addition, in the case of a LIBOR Loan with an Interest Period having a duration
of six months, on each date on

 

38



--------------------------------------------------------------------------------

which interest would have been payable under clause (y) above had successive
Interest Periods of three months’ duration been applicable to such LIBOR Loan;
provided, that in the event all LIBOR Loans made pursuant to a single Borrowing
are repaid or prepaid in full, then accrued interest in respect of such LIBOR
Loans shall be payable together with such repayment or prepayment on the date
thereof; and

(iii) in respect of any Loan, at maturity (whether pursuant to acceleration or
otherwise) and, after maturity, on demand.

(d) Nothing contained in this Agreement or in any other Credit Document shall be
deemed to establish or require the payment of interest to any Lender at a rate
in excess of the maximum rate permitted by applicable law. If the amount of
interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount; provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.

(e) The Administrative Agent shall promptly notify the applicable Borrower and
the Revolving Lenders upon determining the interest rate for each Borrowing of
LIBOR Loans after its receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide such Borrower
or the Lenders with any such notice shall neither affect any obligations of such
Borrower or the Lenders hereunder nor result in any liability on the part of the
Administrative Agent to any Borrower or any Lender. Each such determination
(including each determination of the Reserve Requirement) shall, absent manifest
error, be conclusive and binding on all parties hereto.

(f) In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 5.11, 6.1 or 6.2 is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Rate for any period (an “Applicable
Period”) than the Applicable Rate applied for such Applicable Period, then
(i) the Managing Member shall immediately deliver to the Administrative Agent a
correct Compliance Certificate for such Applicable Period and determine the
Applicable Rate for such Applicable Period based upon the corrected Compliance
Certificate, and (ii) the Borrowers shall immediately pay to the Administrative
Agent the accrued additional interest and fees owing as a result of such
increased Applicable Rate for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 2.10(e).
This Section 2.8(e) is in addition to the rights of the Administrative Agent and
Lenders with respect to Sections 2.8(b) and 9.1 and other respective rights
under this Agreement.

 

39



--------------------------------------------------------------------------------

2.9 Fees. The Borrowers agree to pay:

(a) To the Arrangers and Wells Fargo, for their own respective accounts, on the
Closing Date, the fees required under each Fee Letter to be paid to them on the
Closing Date, in the amounts due and payable on the Closing Date as required by
the terms thereof;

(b) To the Administrative Agent, for the account of each Revolving Lender, a
commitment fee for each calendar quarter (or portion thereof) for the period
from the date of this Agreement to the Revolving Termination Date, at a per
annum rate equal to the Applicable Rate in effect for such fee from time to time
during such quarter on such Lender’s Applicable Percentage of the average daily
aggregate Unutilized Revolving Commitments (excluding clause (iii) of the
definition thereof), payable in arrears (i) on the last Business Day of each
calendar quarter, beginning with the first such day to occur after the Closing
Date, and (ii) on the Revolving Termination Date; provided, however, that no
commitment fee shall accrue on the Unutilized Revolving Commitment of a
Defaulting Lender during any period that such Lender shall be a Defaulting
Lender;

(c) To the Administrative Agent, for the account of each Revolving Lender, a
letter of credit fee (the “Letter of Credit Fee”) for each calendar quarter (or
portion thereof) in respect of all Letters of Credit outstanding during such
quarter, at a per annum rate equal to the Applicable Rate in effect from time to
time during such quarter for LIBOR Loans, on such Lender’s Applicable Percentage
of the daily average aggregate Stated Amount of such Letters of Credit, payable
in arrears (i) on the last Business Day of each calendar quarter, beginning with
the first such day to occur after the Closing Date, and (ii) on the later of the
Revolving Termination Date and the date of termination of the last outstanding
Letter of Credit; provided, however, that any Letter of Credit Fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the Issuing Lender pursuant to Section 2.14 shall be payable, to
the maximum extent permitted by applicable Law, to the other Lenders in
accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.15(a)(iv),
with the balance of such fee, if any, payable to the applicable Issuing Lender
for its own account;

(d) To each Issuing Lender, for its own account, a fronting fee for each
calendar quarter (or portion thereof) in respect of all Letters of Credit issued
by it outstanding during such quarter, at a per annum rate as agreed to between
the Borrowers and such Issuing Lender on the daily average aggregate Stated
Amount of such Letters of Credit, payable in arrears (i) on the last Business
Day of each calendar quarter, beginning with the first such day to occur after
the Closing Date, and (ii) on the later of the Revolving Termination Date and
the date of termination of the last outstanding Letter of Credit;

(e) To each Issuing Lender, for its own account, such commissions, transfer fees
and other fees and charges incurred in connection with the issuance and
administration of each Letter of Credit issued by it as are customarily charged
from time to time by such Issuing Lender for the performance of such services in
connection with similar letters of credit, or as may be otherwise agreed to by
such Issuing Lender, but without duplication of amounts payable under
Section 2.9(d); and

 

40



--------------------------------------------------------------------------------

(f) To the Administrative Agent, for its own account, the annual administrative
fee described in the Wells Fargo Fee Letter, on the terms, in the amount and at
the times set forth therein.

2.10 Method of Payments; Computations; Apportionment of Payments.

(a) All payments by the Borrowers hereunder shall be made without setoff,
counterclaim or other defense, in Dollars and in immediately available funds to
the Administrative Agent, for the account of the Lenders entitled to such
payment or the Swingline Lender, as the case may be (except as otherwise
expressly provided herein as to payments required to be made directly to any
Issuing Lender or the Lenders) in accordance with the Payment Instructions prior
to 12:00 noon on the date payment is due. Any payment made as required
hereinabove, but after 12:00 noon shall be deemed to have been made on the next
succeeding Business Day. If any payment falls due on a day that is not a
Business Day, then such due date shall be extended to the next succeeding
Business Day (except that in the case of LIBOR Loans to which the provisions of
Section 2.2(c)(iii) are applicable, such due date shall be the next preceding
Business Day), and such extension of time shall then be included in the
computation of payment of interest, fees or other applicable amounts.

(b) The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by 12:00 noon in immediately
available funds, the Administrative Agent will make available to each relevant
Lender on the same date, by wire transfer of immediately available funds, such
Lender’s ratable share of such payment (based on the percentage that the amount
of the relevant payment owing to such Lender bears to the total amount of such
payment owing to all of the relevant Lenders), and (ii) if such payment is
received after 12:00 noon or in other than immediately available funds, the
Administrative Agent will make available to each such Lender its ratable share
of such payment by wire transfer of immediately available funds on the next
succeeding Business Day (or in the case of uncollected funds, as soon as
practicable after collected). Notwithstanding the foregoing or any contrary
provision hereof, if any Lender shall fail to make any payment required to be
made by it hereunder to the Administrative Agent, any Issuing Lender or the
Swingline Lender, then the Administrative Agent may, in its discretion, apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations to the Administrative Agent,
the Issuing Lender or the Swingline Lender, as the case may be, until all such
unsatisfied obligations are fully paid. If the Administrative Agent shall not
have made a required distribution to the appropriate Lenders as required
hereinabove after receiving a payment for the account of such Lenders, the
Administrative Agent will pay to each such Lender, on demand, its ratable share
of such payment with interest thereon at the Federal Funds Rate for each day
from the date such amount was required to be disbursed by the Administrative
Agent until the date repaid to such Lender. The Administrative Agent will
distribute to the applicable Issuing Lender like amounts relating to payments
made to the Administrative Agent for the account of such Issuing Lender in the
same manner, and subject to the same terms and conditions, as set forth
hereinabove with respect to distributions of amounts to the Lenders.

(c) Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the

 

41



--------------------------------------------------------------------------------

account of the Lenders or any Issuing Lender hereunder that such Borrower will
not make such payment, the Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or such Issuing Lender, as the
case may be, the amount due. In such event, if such Borrower has not in fact
made such payment, then each of the Lenders or such Issuing Lender, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(d) All computations of interest and fees hereunder (including computations of
the Reserve Requirement) shall be made on the basis of a year consisting of
(i) in the case of interest on Base Rate Loans based on the prime commercial
lending rate of the Administrative Agent, 365/366 days, as the case may be, or
(ii) in all other instances, 360 days; and in each case under (i) and
(ii) above, with regard to the actual number of days (including the first day,
but excluding the last day) elapsed.

(e) Notwithstanding any other provision of this Agreement or any other Credit
Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section 9.2 shall be applied by the Administrative Agent as follows:

(i) first, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ and consultants’ fees irrespective of whether
such fees are allowed as a claim after the occurrence of a Bankruptcy Event) of
the Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents;

(ii) second, to the payment of any fees owed to the Administrative Agent (solely
in its capacity as such and not as a Lender) hereunder or under any other Credit
Document;

(iii) third, to the payment of all reasonable and documented out-of-pocket costs
and expenses (including reasonable attorneys’ and consultants’ fees irrespective
of whether such fees are allowed as a claim after the occurrence of a Bankruptcy
Event) of each of the Lenders in connection with enforcing its rights under the
Credit Documents or otherwise with respect to the Obligations owing to such
Lender;

(iv) fourth, to the payment of all of the Obligations consisting of accrued fees
and interest (including fees incurred and interest accruing at the then
applicable rate after the occurrence of a Bankruptcy Event irrespective of
whether a claim for such fees incurred and interest accruing is allowed in such
proceeding);

(v) fifth, to the payment of the outstanding principal amount of the Obligations
(including the payment of any outstanding Reimbursement Obligations and the
obligation to cash collateralize L/C Obligations), and including Obligations
under (A)

 

42



--------------------------------------------------------------------------------

any Hedge Agreement between any Credit Party and any Hedge Party (to the extent
such Hedge Agreement is required or permitted hereunder), and (B) any Cash
Management Agreement between Group or any of its Subsidiaries and any Cash
Management Bank;

(vi) sixth, to the payment of all other Obligations and other obligations that
shall have become due and payable under the Credit Documents or otherwise and
not repaid; and

(vii) seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.

In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, (y) all amounts shall be apportioned ratably among the
Lenders or Hedge Parties in proportion to the amounts of such principal,
interest, fees or other Obligations owed to them respectively pursuant to
clauses (iii) through (vii) above, and (z) to the extent that any amounts
available for distribution pursuant to clause (v) above are attributable to the
issued but undrawn amount of outstanding Letters of Credit, such amounts shall
be held by the Administrative Agent to cash collateralize L/C Obligations
pursuant to Section 2.14.

2.11 Evidence of Debt; Notes.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to the applicable
Lending Office of such Lender resulting from each Loan made by such Lending
Office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lending Office of such Lender from time to
time under this Agreement.

(b) The Administrative Agent shall maintain the Register pursuant to
Section 11.6(d), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Class and Type of each such Loan and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the applicable Borrower to each Lender hereunder in respect of
each such Loan and (iii) the amount of any sum received by the Administrative
Agent hereunder from any Borrower in respect of each such Loan and each Lender’s
share thereof.

(c) The entries made in the accounts, Register and subaccounts maintained
pursuant to Section 2.11(b) (and, if consistent with the entries of the
Administrative Agent, Section 2.11(a)) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrowers therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of each Borrower to repay (with applicable
interest) the Loans made to such Borrower by such Lender in accordance with the
terms of this Agreement.

(d) The Loans of each Class made by each Lender shall, if requested by the
applicable Lender (which request shall be made to the Administrative Agent), be
evidenced (i) in

 

43



--------------------------------------------------------------------------------

the case of Revolving Loans, by a Revolving Note appropriately completed in
substantially the form of Exhibit A-1, and (ii) in the case of the Swingline
Loans, by a Swingline Note appropriately completed in substantially the form of
Exhibit A-2, in each case executed by the Borrowers and payable to the order of
such Lender. Each Note shall be entitled to all of the benefits of this
Agreement and the other Credit Documents and shall be subject to the provisions
hereof and thereof.

2.12 Recovery of Payments.

(a) Each Borrower agrees that to the extent such Borrower makes a payment or
payments to or for the account of the Administrative Agent, the Swingline
Lender, any Lender or any Issuing Lender, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any Debtor Relief Law, common law or equitable cause (whether as a result
of any demand, settlement, litigation or otherwise), then, to the extent of such
payment or repayment, the Obligation intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been received.

(b) If any amounts distributed by the Administrative Agent to any Lender are
subsequently returned or repaid by the Administrative Agent to any Borrower, its
representative or successor in interest, or any other Person, whether by court
order, by settlement approved by the Lender in question, or pursuant to
applicable Requirements of Law, such Lender will, promptly upon receipt of
notice thereof from the Administrative Agent, pay the Administrative Agent such
amount. If any such amounts are recovered by the Administrative Agent from any
Borrower, its representative or successor in interest or such other Person, the
Administrative Agent will redistribute such amounts to the Lenders on the same
basis as such amounts were originally distributed.

2.13 Several Obligations of Lenders; Pro Rata Treatment.

(a) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Sections 3.1(e) and 11.1(c) are several and not joint. The failure
of any Lender to make any Loan, to fund any such participation or to make any
such payment on any date shall not relieve any other Lender of its corresponding
obligation, if any, hereunder to do so on such date, but no Lender shall be
responsible for the failure of any other Lender to so make its Loan, purchase
its participation or to make any such payment required hereunder.

(b) Except in the case of Swingline Loans, all fundings of Loans shall be made
by the Lenders ratably based upon their Applicable Percentages. All payments on
account of principal of or interest on any Loans, fees or any other Obligations
owing to or for the account of any one or more Lenders shall be apportioned
ratably among such Lenders in proportion to the amounts of such principal,
interest, fees or other Obligations owed to them respectively.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other Obligations hereunder resulting in such Lender receiving
payment of a proportion of the

 

44



--------------------------------------------------------------------------------

aggregate amount of its Loans and accrued interest thereon or other such
Obligations greater than its ratable share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact and (b) purchase (for cash at face value) participations in
the Loans and such other Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
Section 2.13(c) shall not be construed to apply to (x) any payment made by any
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Reimbursement Obligations or Swingline Loans to any assignee or Participant,
other than to any Borrower or any Subsidiary thereof (as to which the provisions
of this Section 2.13(c) shall apply). Each Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation. If under any applicable Debtor
Relief Laws, any Lender receives a secured claim in lieu of a setoff to which
this Section 2.13(c) applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section 2.13(c) to share in the
benefits of any recovery on such secured claim.

2.14 Cash Collateral.

(a) If (i) any Issuing Lender has honored any full or partial drawing request
under any Letter of Credit and such drawing has not been reimbursed by the
applicable Borrower, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) any Borrower shall be
required to provide Cash Collateral pursuant to Section 9.2(c), (iv) there shall
exist a Defaulting Lender or (v) the Aggregate Revolving Credit Exposure exceeds
the aggregate Revolving Commitments after giving effect to any prepayment of
Loans required under Section 2.6, the Borrowers shall immediately (in the case
of clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or such Issuing Lender, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.15(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).

(b) Each Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lenders and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.14(c). If at any time the Administrative
Agent determines that Cash

 

45



--------------------------------------------------------------------------------

Collateral is subject to any right or claim of any Person other than the
Administrative Agent or any Issuing Lender as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Wells Fargo. The Borrowers shall pay on
demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided in respect of Letters of Credit shall be held and applied to
the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or to secure other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section11.6(b)(v)) or (ii) the determination by the
Administrative Agent and the Issuing Lenders that there exists excess Cash
Collateral; provided, however, the Person providing Cash Collateral and the
Issuing Lenders may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

2.15 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 11.5.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.3 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:

(A) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

 

46



--------------------------------------------------------------------------------

(B) second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Lenders or the Swingline Lender hereunder;

(C) third, to Cash Collateralize each Issuing Lender’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.14;

(D) fourth, as the Borrowers may request (so long as no Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent;

(E) fifth, if so determined by the Administrative Agent and Group, to be held in
a non-interest-bearing deposit account and released pro rata in order to
(i) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (ii) Cash Collateralize, in accordance
with Section 2.14, the Issuing Lender’s future Fronting Exposure with respect to
future Letters of Credit issued under this Agreement;

(F) sixth, to the payment of any amounts owing to the Lenders, the Issuing
Lenders or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Lender or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement;

(G) seventh, so long as no Default exists, to the payment of any amounts owing
to any Borrower as a result of any judgment of a court of competent jurisdiction
obtained by such Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and

(H) eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;

provided that if (x) such payment is a payment of the principal amount of any
Loans or any L/C Obligations in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

47



--------------------------------------------------------------------------------

(iii) (A) No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.9(b) for any period during which such Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to such Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which such Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the Stated Amount of Letters of
Credit for which it has provided Cash Collateral in accordance with
Section 2.14.

(C) With respect to any commitment fee or Letter of Credit Fee not required to
be paid to any Defaulting lender pursuant to Section 2.15(a)(iii)(A) or
2.15(a)(iii)(B), the Borrowers shall (x) pay to each non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s L/C Exposure or Swingline Exposure that has been
reallocated to such non-Defaulting Lender pursuant to Section 2.15(a)(iv),
(y) pay to the Issuing Lenders and the Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to its Fronting Exposure to such Defaulting Lender and (z) not be
required to pay the remaining amount of any such fee.

(iv) All or any part of such Defaulting Lender’s L/C Exposure and Swingline
Exposure shall automatically (effective on the day such Lender becomes a
Defaulting Lender) be reallocated among the non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the Revolving Credit Exposure of any non-Defaulting Lender to
exceed such non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from such Lender having become a
Defaulting Lender, including any claim of a non-Defaulting Lender as a result of
such non-Defaulting Lender’s increased exposure following such reallocation.

(v) If the reallocation described in Section 2.15(a)(iv) cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under law, (A) first, prepay Swingline Loans
in an amount equal to the Swingline Lender’s Fronting Exposure and (B) second,
Cash Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

(b) If Group, the Administrative Agent, the Issuing Lenders and the Swingline
Lender agree in writing that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Loans and

 

48



--------------------------------------------------------------------------------

funded and unfunded participations in Letters of Credit and Swingline Loans to
be held on a pro rata basis by the Lenders in accordance with their respective
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while such Lender was a Defaulting Lender; provided
further that, except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

2.16 Increase in Revolving Commitments.

(a) Provided there exists no Default or Event of Default, upon written notice to
the Administrative Agent (which shall promptly notify the Lenders), Group may,
from time to time, request increases in the aggregate Revolving Commitments
(each a “Commitment Increase”) by an aggregate amount (for all such requests)
not exceeding the lesser of (i) $50,000,000, and (ii) $150,000,000 minus the
aggregate Revolving Commitments as of the Closing Date; provided that any such
request for a Commitment Increase shall be in a minimum amount of $5,000,000. In
any such notice to the Administrative Agent, Group (in consultation with the
Administrative Agent) shall specify the time period within which each Revolving
Lender is requested to respond (which shall in no event be fewer than ten
Business Days from the date of delivery of such notice to the Revolving
Lenders).

(b) Each Revolver Lender shall notify the Administrative Agent within the
specified time period whether or not it agrees to increase its Revolving
Commitment and, if so, of the amount by which it is willing to increase its
Revolving Commitment. Any Revolving Lender not responding within such time
period shall be deemed to have declined to increase its Revolving Commitment. If
the aggregate amount by which the Lenders are willing to participate in any
requested Commitment Increase is less than the requested Commitment Increase,
then Group may extend offers to one or more Eligible Assignees to participate in
any portion of the requested Commitment Increase that has not been committed to
by the Revolving Lenders. Each such Eligible Assignee shall execute a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.

(c) If the aggregate Revolving Commitments are increased in accordance with this
Section, the Administrative Agent and Group shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase. The
Administrative Agent shall promptly notify Group and the Lenders of the final
allocation of such increase and the Increase Effective Date.

(d) As a condition precedent to each Commitment Increase, (i) Group shall
deliver to the Administrative Agent a certificate of each Credit Party dated as
of the Increase Effective Date (in sufficient copies for each Lender) signed by
a Responsible Officer of such Credit Party (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
Commitment Increase, and (y) in the case of Group, certifying that, before and
after giving effect to such Commitment Increase, (A) the representations and
warranties contained in ARTICLE V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to

 

49



--------------------------------------------------------------------------------

an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Section, the representations and
warranties contained in Section 5.11(a) shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.1, and (B) no Default or Event of Default exists. The Borrowers
shall prepay any Revolving Loans outstanding on the Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.5) to the extent
necessary to keep the outstanding Revolving Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Revolving
Commitments under this Section.

(e) This Section shall supersede any provisions in Section 2.13 or Section 11.5
to the contrary.

2.17 Joint and Several Liability.

(a) All of the Obligations of the Borrowers hereunder are joint and several in
each and every particular. Each Borrower agrees that its joint and several
obligations hereunder and under the other Credit Documents to which it is a
party are irrevocable, absolute and unconditional, are independent of the joint
and several obligations of the other and any security therefor or other guaranty
or liability in respect thereof, and shall not be discharged, limited or
otherwise affected by reason of any of the following, whether or not such
Borrower has notice or knowledge thereof, except to the extent any of the
following arises solely from or is solely the result of the Termination
Requirements (as defined below):

(i) any change in the time, manner or place of payment of, or in any other term
of, any Obligations or any guaranty or other liability in respect thereof, or
any amendment, modification or supplement to, restatement of, or consent to any
rescission or waiver of or departure from, any provisions of this Agreement, any
other Credit Document or any agreement or instrument delivered pursuant to any
of the foregoing;

(ii) the invalidity or unenforceability of any Obligations, any guaranty or
other liability in respect thereof or any provisions of this Agreement, any
other Credit Document or any agreement or instrument delivered pursuant to any
of the foregoing;

(iii) the addition or release of Credit Parties or the taking, acceptance or
release of other guarantees of any Obligations or other security for any
Obligations or for any guaranty or other liability in respect thereof;

(iv) any discharge, modification, settlement, compromise or other action in
respect of any Obligations or any guaranty or other liability in respect
thereof, including any acceptance or refusal of any offer or performance with
respect to the same or the subordination of the same to the payment of any other
obligations;

(v) any agreement not to pursue or enforce or any failure to pursue or enforce
(whether voluntarily or involuntarily as a result of operation of law, court
order or otherwise) any right or remedy in respect of any Obligations, any
guaranty or other liability in respect thereof or any security for any of the
foregoing;

 

50



--------------------------------------------------------------------------------

(vi) the exercise of any right or remedy available under the Credit Documents,
at law, in equity or otherwise in respect of any security for any Obligations or
for any guaranty or other liability in respect thereof, in any order and by any
manner thereby permitted, including, without limitation, foreclosure on any such
security by any manner of sale thereby permitted, whether or not every aspect of
such sale is commercially reasonable;

(vii) any bankruptcy, reorganization, arrangement, liquidation, insolvency,
dissolution, termination, reorganization or like change in the corporate
structure or existence of the other Borrower or any other Person directly or
indirectly liable for any Obligations;

(viii) any manner of application of any payments by or amounts received or
collected from any Person, by whomsoever paid and howsoever realized, whether in
reduction of any Obligations or any other obligations of the other Borrower or
any other Person directly or indirectly liable for any Obligations, regardless
of what Obligations may remain unpaid after any such application; or

(ix) any other circumstance that might otherwise constitute a legal or equitable
discharge of, or a defense, set-off or counterclaim available to, the other
Borrower, any Guarantor or a surety or guarantor generally.

For purposes of this Agreement, the “Termination Requirements” means,
collectively: (i) the payment in full in cash of the Obligations (other than
contingent and indemnification obligations not then due and payable), (ii) the
termination of the Commitments and the termination or expiration of all Letters
of Credit under this Agreement, and (iii) the termination of, and settlement of
all obligations of the Borrowers under, each Permitted Hedge Agreement to which
any Hedge Party is a party, and (iv) the termination of, and settlement of all
obligations of the Borrowers under, any treasury management arrangements.

(b) Each Borrower hereby knowingly, voluntarily and expressly waives:

(i) presentment, demand for payment, demand for performance, protest and notice
of any other kind, including, without limitation, notice of nonpayment or other
nonperformance (including notice of default under any Credit Document with
respect to any Obligations), protest, dishonor, acceptance hereof, extension of
additional credit to the other Borrower and of any of the matters referred to in
Section 2.17(a) and of any rights to consent thereto;

(ii) any right to require any Person, as a condition of payment or performance
by such Borrower hereunder, to proceed against, or to exhaust or have resort to
any security from or any deposit balance or other credit in favor of, the other
Borrower, any Guarantor or any other Person directly or indirectly liable for
any Obligations, or to pursue any other remedy or enforce any other right; and
any other defense based on an election of remedies with respect to any security
for any Obligations or for any guaranty or other liability in respect thereof,
notwithstanding that any such election (including any failure to pursue or
enforce any rights or remedies) may impair or

 

51



--------------------------------------------------------------------------------

extinguish any right of indemnification, contribution, reimbursement or
subrogation or other right or remedy of such Borrower against the other
Borrower, any Guarantor or any other Person directly or indirectly liable for
any Obligations or any such security;

(iii) any right or defense based on or arising by reason of any right or defense
of the other Borrower or any other Person, including, without limitation, any
defense based on or arising from a lack of authority or other disability of the
other Borrower or any other Person, the invalidity or unenforceability of any
Obligations, any security therefor or any Credit Document or other agreement or
instrument delivered pursuant thereto, or the cessation of the liability of the
other Borrower for any reason other than the satisfaction of the Termination
Requirements;

(iv) any defense based on any Person’s acts or omissions in the administration
of the Obligations, any guaranty or other liability in respect thereof or any
security for any of the foregoing, and promptness, diligence or any requirement
that any Person create, protect, perfect, secure, insure, continue or maintain
any Liens in any such security;

(v) any right to assert against any Person, as a defense, counterclaim,
crossclaim or set-off, any defense, counterclaim, claim, right of recoupment or
set-off that it may at any time have against any Person (including, without
limitation, failure of consideration, fraud, fraudulent inducement, statute of
limitations, payment, accord and satisfaction and usury), other than compulsory
counterclaims and other than the payment in full in cash of the Obligations; and

(vi) any defense based on or afforded by any applicable law that limits the
liability of or exonerates guarantors or sureties or that may in any other way
conflict with the terms of this Section 2.17.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.1 Taxes.

(a) For purposes of this Section 3.1, the term “Lender” includes any Issuing
Lender and the term “applicable law” includes FATCA.

(b) Any and all payments by or on account of any obligation of any Credit Party
under any Credit Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.1) the

 

52



--------------------------------------------------------------------------------

applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) The Credit Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(d) The Credit Parties shall jointly and severally indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.1) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to Group by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(e) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Credit Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.6(e) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
Section 3.1(e).

(f) As soon as practicable after any payment of Taxes by any Credit Party to a
Governmental Authority pursuant to this Section 3.1, such Credit Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to
Group and the Administrative Agent, at the time or times reasonably requested by
Group or the Administrative Agent, such properly completed and executed
documentation reasonably requested by Group or the Administrative Agent as will
permit

 

53



--------------------------------------------------------------------------------

such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Group or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Group or the Administrative Agent as
will enable Group or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 3.1(g)(ii)(A), 3.1(g)(ii)(B) and
3.1(g)(ii)(D)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to Group and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Group or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Group and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Group or the Administrative Agent), whichever of
the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, executed originals of
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any

 

54



--------------------------------------------------------------------------------

Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Group and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Group or the Administrative Agent), executed
copies of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Group or the Administrative Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Group and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Group or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Group or the Administrative Agent as may
be necessary for Group and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 3.1(g)(ii)(D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Group and the Administrative Agent in
writing of its legal inability to do so.

 

55



--------------------------------------------------------------------------------

(h) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.1 (including by the payment of additional amounts
pursuant to this Section 3.1), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.1 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 3.1(h) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 3.1(h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 3.1(h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 3.1(h) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Each party’s obligations under this Section 3.1 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

3.2 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except the Reserve Requirement reflected in the LIBOR Rate) or any Issuing
Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any LIBOR Loan or of

 

56



--------------------------------------------------------------------------------

maintaining its obligation to make any such Loan, or to increase the cost to
such Lender, such Issuing Lender or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, such Issuing Lender or other
Recipient hereunder (whether of principal, interest or any other amount), then,
upon request of such Lender, such Issuing Lender or other Recipient, the
Borrowers will pay, jointly and severally, to such Lender, such Issuing Lender
or other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender, such Issuing Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Lender determines that any Change in Law
affecting such Lender or such Issuing Lender or any Lending Office of such
Lender or such Lender’s or such Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Lender’s capital or
on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by such Issuing Lender, to a
level below that which such Lender or such Issuing Lender or such Lender’s or
such Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or such Issuing Lender’s policies
and the policies of such Lender’s or such Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrowers will pay,
jointly and severaly, to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered.

(c) A certificate of a Lender or an Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in Section 3.2(a) or 3.2(b) and
delivered to Group shall be conclusive absent manifest error. The Borrowers
shall pay, jointly and severally, such Lender or such Issuing Lender, as the
case may be, the amount shown as due on any such certificate within ten days
after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender or an Issuing Lender pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such Issuing Lender, as the
case may be, notifies Group of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such Issuing Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.3 Inability to Determine Rate.

 

57



--------------------------------------------------------------------------------

(a) If in connection with any request for a LIBOR Loan or a conversion to or
continuation thereof, (i) the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such LIBOR Loan, or
(ii) adequate and reasonable means do not exist for determining the LIBOR Rate
for any requested Interest Period with respect to a proposed LIBOR Loan or in
connection with an existing or proposed Base Rate Loan, or (b) the
Administrative Agent or the Required Lenders determine that for any reason the
LIBOR Rate for any requested Interest Period with respect to a proposed LIBOR
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such LIBOR Loan, the Administrative Agent will promptly so notify Group and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR
Loans shall be suspended (to the extent of the affected LIBOR Loans or Interest
Periods) and (y) in the event of a determination described in the preceding
sentence with respect to the LIBOR Rate component of the Base Rate, the
utilization of the LIBOR Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent upon the instruction of
the Required Lenders revokes such notice. Upon receipt of such notice, any
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Loans (to the extent of the affected LIBOR Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

3.4 Illegality. Notwithstanding any other provision in this Agreement, if, at
any time after the date hereof and from time to time, any Lender shall have
determined in good faith that the introduction of or any change in any
applicable law, rule or regulation or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance with any guideline or request from any
such Governmental Authority (whether or not having the force of law), has or
would have the effect of making it unlawful for such Lender to make or to
continue to make or maintain LIBOR Loans, such Lender will forthwith so notify
the Administrative Agent and Group. Upon such notice, (i) each of such Lender’s
then outstanding LIBOR Loans shall automatically, on the expiration date of the
respective Interest Period applicable thereto (or, to the extent any such LIBOR
Loan may not lawfully be maintained as a LIBOR Loan until such expiration date,
upon such notice) and to the extent not sooner prepaid, be converted into a Base
Rate Loan, (ii) the obligation of such Lender to make, to convert Base Rate
Loans into, or to continue, LIBOR Loans shall be suspended (including pursuant
to any Borrowing for which the Administrative Agent has received a Notice of
Borrowing but for which the Borrowing Date has not arrived), and (iii) any
Notice of Borrowing or Notice of Conversion/Continuation given at any time
thereafter with respect to LIBOR Loans shall, as to such Lender, be deemed to be
a request for a Base Rate Loan, in each case until such Lender shall have
determined that the circumstances giving rise to such suspension no longer exist
and shall have so notified the Administrative Agent, and the Administrative
Agent shall have so notified Group.

3.5 Compensation. The Borrowers will compensate each Lender upon demand for all
losses, expenses and liabilities (including any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund or maintain LIBOR Loans) that such Lender may
incur or sustain (i) if for any reason (other than a default by such Lender) a
Borrowing or continuation of, or conversion into, a LIBOR Loan does not occur on
a date specified therefor in a Notice of Borrowing or Notice of

 

58



--------------------------------------------------------------------------------

Conversion/Continuation, (ii) if any repayment, prepayment or conversion of any
LIBOR Loan occurs on a date other than the last day of an Interest Period
applicable thereto (including as a consequence of any assignment made pursuant
to Section 3.6(a) or any acceleration of the maturity of the Loans pursuant to
Section 9.2), (iii) if any prepayment of any LIBOR Loan is not made on any date
specified in a notice of prepayment given by the Borrowers or (iv) as a
consequence of any other failure by any Borrower to make any payments with
respect to any LIBOR Loan when due hereunder. Calculation of all amounts payable
to a Lender under this Section 3.5 shall be made as though such Lender had
actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 3.5. A certificate (which shall be in
reasonable detail) showing the bases for the determinations set forth in this
Section 3.5 by any Lender as to any additional amounts payable pursuant to this
Section 3.5 shall be submitted by such Lender to Group either directly or
through the Administrative Agent. Determinations set forth in any such
certificate made in good faith for purposes of this Section 3.5 of any such
losses, expenses or liabilities shall be conclusive absent manifest error.

3.6 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 3.2, or requires the
Borrowers to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 3.1, then such Lender shall (at the request of Group) use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.2 or 3.1, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay, jointly
and severally, all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 3.2, or if the Borrowers
are required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant Section 3.1
and, in each case, such Lender has declined or is unable to designate a
different Lending Office in accordance with Section 3.6(a), or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then Group may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 11.6), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.1 or 3.2) and obligations under this Agreement
and the related Credit Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

59



--------------------------------------------------------------------------------

(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.6(b)(iv);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and any funded participations in Letters of
Credit not refinanced through the Borrowing of Revolving Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Credit Documents (including any amounts under Section 3.5) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);

(iii) in the case of any such assignment resulting from payments required to be
made pursuant to Section 3.1 or a request for compensation under Section 3.2,
such assignment will result in a reduction in such payments or compensation
thereafter;

(iv) such assignment does not conflict with applicable Requirements of Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

(c) A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

ARTICLE IV

CONDITIONS OF BORROWING

4.1 Conditions of Initial Borrowing. The obligation of each Lender to make Loans
in connection with the initial Borrowing hereunder, and the obligation of any
Issuing Lender to issue Letters of Credit hereunder on the Closing Date, is
subject to the satisfaction of the following conditions precedent:

(a) The Administrative Agent shall have received the following, each dated as of
the Closing Date (unless otherwise specified) and in such number of copies as
the Administrative Agent shall have requested:

(i) executed counterparts of this Agreement;

(ii) to the extent requested by any Lender in accordance with Section 2.11(c), a
Note or Notes for such Lender, in each case duly completed in accordance with
the provisions of Section 2.11(c) and executed by the Borrowers;

(iii) the Guaranty, duly completed and executed by the Managing Member and each
of the other Subsidiary Guarantors; and

 

60



--------------------------------------------------------------------------------

(iv) the favorable opinion of Nixon Peabody, counsel to the Credit Parties, in
form and substance reasonably satisfactory to the Administrative Agent.

(b) The Administrative Agent shall have received a certificate, signed by the
president, the chief executive officer or the chief financial officer of Group,
dated the Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent, certifying that (i) all representations and warranties of
the Consolidated Entities contained in this Agreement and the other Credit
Documents are true and correct as of the Closing Date, both immediately before
and after giving effect to the consummation of the Transactions (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be
true and correct as of such date), (ii) no Default or Event of Default has
occurred and is continuing, both immediately before and after giving effect to
the consummation of the Transactions, and (iii) all conditions to the initial
extensions of credit hereunder set forth in this Section 4.1 and in Section 4.2
have been satisfied or waived as required hereunder.

(c) The Administrative Agent shall have received a certificate of the secretary
or an assistant secretary of each Credit Party or its managing member or
manager, dated the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent, certifying (i) that attached thereto
is a true and complete copy of the articles or certificate of incorporation,
certificate of formation or other organizational document and all amendments
thereto of such Credit Party, certified as of a recent date by the Secretary of
State (or comparable Governmental Authority) of its jurisdiction of
organization, and that the same has not been amended since the date of such
certification, (ii) that attached thereto is a true and complete copy of the
bylaws, operating agreement or similar governing document of such Credit Party,
as then in effect and as in effect at all times from the date on which the
resolutions referred to in clause (iii) below were adopted to and including the
date of such certificate, and (iii) that attached thereto is a true and complete
copy of resolutions adopted by the board of directors (or similar governing
body) of such Credit Party, authorizing the execution, delivery and performance
of this Agreement and the other Credit Documents to which it is a party, and as
to the incumbency and genuineness of the signature of each officer of such
Credit Party executing this Agreement or any of such other Credit Documents, and
attaching all such copies of the documents described above.

(d) The Administrative Agent shall have received (i) a certificate as of a
recent date of the good standing of each Credit Party executing any Credit
Documents as of the Closing Date, under the laws of its jurisdiction of
organization, from the Secretary of State (or comparable Governmental Authority)
of such jurisdiction, and (ii) a certificate as of a recent date of the
qualification of each Credit Party to conduct business as a foreign corporation
in such jurisdictions as the Administrative Agent may have reasonably requested,
from the Secretary of State (or comparable Governmental Authority) of such
jurisdiction.

(e) Group shall have paid (i) to the Arrangers and Wells Fargo, the fees
required under each Fee Letter to be paid to them on the Closing Date, in the
amounts due and payable on the Closing Date as required by the terms thereof,
and (ii) to the Administrative Agent, the initial payment of the annual
administrative fee described in the Wells Fargo Fee Letter, and (iii) all other
fees and reasonable expenses of the Arrangers, the Administrative Agent and the
Lenders required hereunder or under any other Credit Document to be paid on or
prior to the Closing

 

61



--------------------------------------------------------------------------------

Date (including reasonable fees and expenses of counsel) in connection with this
Agreement and the transactions contemplated hereby.

(f) The Administrative Agent shall have received an Account Designation Letter,
together with written instructions from an Authorized Officer of each Borrower,
including wire transfer information, directing the payment of the proceeds of
the initial Loans, if any, to be made hereunder.

(g) The Administrative Agent shall have received from the Managing Member and
each Borrower all documentation and other information requested by the
Administrative Agent that is required to satisfy applicable “know your customer”
and anti-money laundering rules and regulations, including the PATRIOT Act.

(h) Each of the Administrative Agent and each Lender shall have received such
other documents, certificates, opinions and instruments in connection with the
transactions contemplated hereby as it shall have reasonably requested.

4.2 Conditions of All Borrowings. The obligation of each Lender to make any
Loans hereunder, including the initial Loans, if any, and the obligation of the
Issuing Lender to issue any Letters of Credit hereunder, is subject to the
satisfaction of the following conditions precedent on the relevant Borrowing
Date or date of issuance:

(a) The Administrative Agent and, if applicable, the applicable Issuing Lender
or the Swingline Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(b) Each of the representations and warranties contained in Article V and in the
other Credit Documents shall be true and correct on and as of such Borrowing
Date (including the Closing Date, in the case of the initial Loans, if any, made
hereunder) or date of issuance of a Letter of Credit with the same effect as if
made on and as of such date, both immediately before and after giving effect to
the Loans to be made or Letter of Credit to be issued on such date (except to
the extent any such representation or warranty is expressly stated to have been
made as of a specific date, in which case such representation or warranty shall
be true and correct as of such date); and

(c) No Default or Event of Default shall have occurred and be continuing on such
date, both immediately before and after giving effect to the Loans to be made or
Letter of Credit to be issued on such date.

Each giving of a Request for Credit Extension, and the consummation of each
Borrowing or issuance of a Letter of Credit, shall be deemed to constitute a
representation by the applicable Borrower that the statements contained in
Sections 4.2(b) and 4.2(c) are true, both as of the date of such notice or
request and as of the relevant Borrowing Date or date of issuance.

 

62



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Issuing Lenders and the Lenders to enter
into this Agreement and to induce the Lenders to extend the credit contemplated
hereby and the Issuing Lenders to issue Letters of Credit, each of the Managing
Member and the Borrowers represents and warrants to the Administrative Agent,
the Issuing Lender and the Lenders as follows:

5.1 Corporate Organization and Power. Each Consolidated Entity (i) is a
corporation or a limited liability company duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, as the case may be, (ii) has the full corporate or
limited liability company power and authority to execute, deliver and perform
the Credit Documents to which it is or will be a party, to own and hold its
property and to engage in its business as presently conducted, and (iii) is duly
qualified to do business as a foreign corporation or limited liability company
and is in good standing in each jurisdiction where the nature of its business or
the ownership of its properties requires it to be so qualified, except where the
failure to be so qualified, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

5.2 Authorization; Enforceability. Each Credit Party has taken, or on the
Closing Date will have taken, all necessary corporate or limited liability
company action, as applicable, to execute, deliver and perform each of the
Credit Documents to which it is or will be a party, and has, or on the Closing
Date (or any later date of execution and delivery) will have, validly executed
and delivered each of the Credit Documents to which it is or will be a party.
This Agreement constitutes, and each of the other Credit Documents upon
execution and delivery will constitute, the legal, valid and binding obligation
of each Credit Party that is a party hereto or thereto, enforceable against it
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, by general equitable principles or by
principles of good faith and fair dealing (regardless of whether enforcement is
sought in equity or at law).

5.3 No Violation. The execution, delivery and performance by each Credit Party
of each of the Credit Documents to which it is or will be a party, and
compliance by it with the terms hereof and thereof, do not and will not
(i) violate any provision of its articles or certificate of incorporation or
formation, its bylaws or operating agreement, or other applicable formation or
organizational documents, (ii) contravene any other Requirement of Law
applicable to it, (iii) conflict with, result in a breach of or constitute (with
notice, lapse of time or both) a default under any indenture, mortgage, lease,
agreement, contract or other instrument to which it is a party, by which it or
any of its properties is bound or to which it is subject, or (iv) result in or
require the creation or imposition of any Lien upon any of its properties,
revenues or assets other than Liens expressly permitted under Section 8.3;
except, in the case of clauses (ii) and (iii) above, where such violations,
conflicts, breaches or defaults, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

63



--------------------------------------------------------------------------------

5.4 Governmental and Third-Party Authorization; Permits. No consent, approval,
authorization or other action by, notice to, or registration or filing with, any
Governmental Authority or other Person is or will be required as a condition to
or otherwise in connection with the due execution, delivery and performance by
each Credit Party of this Agreement or any of the other Credit Documents to
which it is or will be a party or the legality, validity or enforceability
hereof or thereof, other than (i) consents, authorizations and filings that have
been made or obtained and that are in full force and effect, and (ii) consents
and filings the failure to obtain or make which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Each Consolidated Entity has, and is in good standing with respect to, all
governmental approvals, licenses, permits and authorizations necessary to
conduct its business as presently conducted and to own or lease and operate its
properties, except for those the failure to obtain which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

5.5 Litigation. There are no actions, investigations, suits or proceedings
pending or, to the knowledge of the Managing Member or any Borrower, threatened,
at law, in equity or in arbitration, before any court, other Governmental
Authority, arbitrator or other Person, (i) against or affecting any of the
Consolidated Entities or any of their respective properties as to which there is
a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, or (ii) with respect to this Agreement, any
of the other Credit Documents, or any of the Transactions.

5.6 Taxes. Each Consolidated Entity has timely filed all federal, and all
material state, local and foreign tax returns and reports required to be filed
by it and has paid, prior to the date on which penalties would attach thereto or
a Lien would attach to any of the properties of a Consolidated Entity if unpaid,
all taxes, assessments, fees and other charges levied upon it or upon its
properties that are shown thereon as due and payable, other than those that are
not yet delinquent or that are being contested in good faith and by proper
proceedings and for which adequate reserves have been established in accordance
with GAAP. Such returns accurately reflect in all material respects all
liability for taxes of the Consolidated Entities for the periods covered
thereby. As of the Closing Date, except as has been previously disclosed in
writing to Lenders, there is no ongoing audit or examination or, to the
knowledge of the Managing Member or any Borrower, other investigation by any
Governmental Authority of the tax liability of any of the Consolidated Entities,
and there is no material unresolved claim by any Governmental Authority
concerning the tax liability of any Consolidated Entity for any period for which
tax returns have been or were required to have been filed, other than unsecured
claims for which adequate reserves have been established in accordance with
GAAP. As of the Closing Date, no Consolidated Entity has waived or extended or
has been requested to waive or extend the statute of limitations relating to the
payment of any taxes.

5.7 Consolidated Entities. Schedule 5.7(a) sets forth, as of the Closing
Date, all of the Consolidated Entities, including Group and Advisors, and as to
each Consolidated Entity other than the Managing Member, the direct holders of
all Capital Stock of such Consolidated Entities and such holders’ percentage
ownership interest. Schedule 5.7(b) sets forth the names, as of the Closing
Date, of all Investment Funds and Intermediate Entities.

 

64



--------------------------------------------------------------------------------

5.8 Full Disclosure. All factual information heretofore, contemporaneously or
hereafter furnished in writing to the Administrative Agent, any Arranger or any
Lender by or on behalf of any Borrower or Managing Member for purposes of or in
connection with this Agreement, the other Credit Documents and the transactions
contemplated hereby is or will be true and accurate in all material respects on
the date as of which such information is dated or certified (or, if such
information has been updated, amended or supplemented, on the date as of which
any such update, amendment or supplement is dated or certified) and not made
incomplete by omitting to state a material fact necessary to make the statements
contained herein and therein, in light of the circumstances under which such
information was provided, not misleading. As of the Closing Date, there is no
fact known to any executive officer of the Managing Member that has had, or is
reasonably expected to have, a Material Adverse Effect, which fact has not been
set forth in this Agreement or the Schedules hereto, in the financial statements
of the Consolidated Entities furnished to the Administrative Agent and/or the
Lenders, or in any certificate, opinion or other written statement made or
furnished by the Managing Member or any Borrower to the Administrative Agent
and/or the Lenders.

5.9 Margin Regulations. No Credit Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock. No proceeds of the Loans will be used,
directly or indirectly, to purchase or carry any Margin Stock, to extend credit
for such purpose or for any other purpose, in each case that would violate or be
inconsistent with Regulations T, U or X or any provision of the Exchange Act.

5.10 No Material Adverse Effect. There has been no Material Adverse Effect since
December 31, 2014, and there exists no event, condition or state of facts that
could reasonably be expected to result in a Material Adverse Effect.

5.11 Financial Matters.

(a) The Managing Member has heretofore furnished to the Administrative Agent
copies of the audited consolidated statements of financial condition of the
Consolidated Entities as of December 31, 2012, 2013 and 2014, in each case with
the related statements of operations, comprehensive income, shareholders’ equity
and cash flows for the fiscal years then ended, together with the opinion of
PricewaterhouseCoopers LLP thereon. Such financial statements have been prepared
in accordance with GAAP consistently applied throughout the period covered
thereby and present fairly the financial condition of the Consolidated Entities
on a consolidated basis as of the respective dates thereof and the results of
operations of the Consolidated Entities on a consolidated basis for the
respective periods then ended. Except as fully reflected in the most recent
financial statements referred to above and the notes thereto, there are no
material liabilities or obligations with respect to the Consolidated Entities of
any nature whatsoever (whether absolute, contingent or otherwise and whether or
not due) that are required in accordance with GAAP to be reflected in such
financial statements and that are not so reflected.

(b) With respect to any Projections delivered pursuant to Section 6.2(d), in the
good faith opinion of management of the Managing Member, the assumptions used in
the preparation of any such Projections were fair, complete and reasonable when
made and continue

 

65



--------------------------------------------------------------------------------

to be fair, complete and reasonable as of the date such Projections are
delivered to the Administrative Agent. With respect to any such Projections and
other estimates or other forward-looking statements, the Managing Member
represents only that such information was prepared in good faith based upon
assumptions, and subject to such qualifications, believed to be reasonable at
the time of preparation and any Projections and other forward looking
information are not to be viewed as facts or as a guarantee of performance of
achievement of any particular results and that actual results may vary from
projected results, many of which are beyond the control of the Consolidated
Entities and their respective officers, managers, directors and employees, and
that such variances may be material. No assurance can be given that any
Projections or other forward-looking information will be realized.

(c) After giving effect to the consummation of the transactions contemplated
hereby, each Credit Party (i) has capital sufficient to carry on its businesses
as conducted and as proposed to be conducted, (ii) has assets with a fair
saleable value, determined on a going concern basis, which are (y) not less than
the amount required to pay the probable liability on its existing debts as they
become absolute and matured and (z) greater than the total amount of its
liabilities (including identified contingent liabilities, valued at the amount
that can reasonably be expected to become absolute and matured in their ordinary
course), and (iii) does not intend to, and does not believe that it will, incur
debts or liabilities beyond its ability to pay such debts and liabilities as
they mature in their ordinary course.

(d) Neither (i) the board of directors of any Consolidated Entity, a committee
thereof or an Authorized Officer of any Consolidated Entity has concluded that
any financial statement previously furnished to the Administrative Agent should
no longer be relied upon because of an error, nor (ii) has any Consolidated
Entity been advised by its auditors that a previously issued audit report or
interim review cannot be relied on.

5.12 ERISA. Each Consolidated Entity and its ERISA Affiliates is in compliance
with the applicable provisions of ERISA, and each Plan is and has been
administered in compliance with all applicable Requirements of Law, including
the applicable provisions of ERISA and the Code, in each case except where the
failure so to comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. No ERISA Event that could reasonably
be expected to have a Material Adverse Effect (i) has occurred within the
five-year period prior to the Closing Date, (ii) has occurred and is continuing,
or (iii) to the knowledge of the Managing Member or any Borrower, is reasonably
expected to occur with respect to any Plan. No Plan is in “at-risk status” under
Section 430(i)(4) of the Code or Section 303(i)(4) of ERISA.

5.13 Environmental Matters. Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:

(a) No Hazardous Substances are or have been generated, used, located, released,
treated, transported, disposed of or stored, currently or in the past, (i) by
any of the Managing Member, Group or its Subsidiaries or (ii) to the knowledge
of the Managing Member or any Borrower, by any other Person (including any
predecessor in interest) or otherwise, in either case in, on, about or to or
from any portion of any real property, leased, owned or operated by any
Consolidated Entity, except in compliance with all applicable Environmental
Laws; no portion of

 

66



--------------------------------------------------------------------------------

any such real property or, to the knowledge of a Responsible Officer of the
Managing Member or any Borrower, any other real property at any time leased,
owned or operated by any Consolidated Entity is contaminated by any Hazardous
Substance; and to the knowledge of the Managing Member or any Borrower, no
portion of any real property currently leased, owned or operated by any of the
Managing Member, Group or its Subsidiaries is presently or has ever been, the
subject of an environmental audit, assessment or remedial action.

(b) To the knowledge of a Responsible Officer of the Managing Member or any
Borrower, no portion of any real property leased, owned or operated by any of
the Managing Member, Group or its Subsidiaries has been used by any of the
Managing Member, Group or its Subsidiaries or by any other Person, as or for a
mine, landfill, dump or other disposal facility, gasoline service station or
bulk petroleum products storage facility; and to the knowledge of a Responsible
Officer of the Managing Member or any Borrower, no portion of such real property
or any other real property currently or at any time in the past leased, owned or
operated by any of the Managing Member, Group or its Subsidiaries has, pursuant
to any Environmental Law, been placed on the “National Priorities List” or
“CERCLIS List” (or any similar federal, state or local list) of sites subject to
possible environmental problems.

(a) All activities and operations of the Consolidated Entities are in compliance
with the requirements of all applicable Environmental Laws; each of the Managing
Member, Group and its Subsidiaries has obtained any licenses and permits under
Environmental Laws necessary to its respective operations, all such licenses and
permits are being maintained in good standing, and each of the Managing Member,
Group and its Subsidiaries is in compliance with all material terms and
conditions of such licenses and permits; and none of the Managing Member, Group
or its Subsidiaries is involved in any suit, action or proceeding, nor has any
Responsible Officer of the Managing Member or any Borrower received any written
notice, complaint or other request for information from any Governmental
Authority or other Person, with respect to any actual or alleged Environmental
Claims, and to the knowledge of a Responsible Officer of the Managing Member or
any Borrower, there are no threatened Environmental Claims against any of the
Managing Member, Group or its Subsidiaries, nor any basis therefor.

5.14 Compliance with Laws. Each Consolidated Entity has timely filed all
material reports, documents and other materials required to be filed by it under
all applicable Requirements of Law with any Governmental Authority, has retained
all material records and documents required to be retained by it under all
applicable Requirements of Law, and is otherwise in compliance with all
applicable Requirements of Law in respect of the conduct of its business and the
ownership and operation of its properties, except in each case to the extent
that the failure to comply therewith, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

5.15 Investment Company Act. None of the Managing Member, Group or its
Subsidiaries is an “investment company,” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

5.16 Insurance. The assets, properties and business of the Managing Member,
Group and its Subsidiaries are insured against such hazards and liabilities,
under such coverages and in

 

67



--------------------------------------------------------------------------------

such amounts, as are customarily maintained by prudent companies similarly
situated and under policies issued by insurers of recognized responsibility.

5.17 No Default. No Default or Event of Default has occurred and is continuing
or would result from the consummation of the transactions contemplated by this
Agreement or any other Credit Document.

5.18 Senior Indebtedness Status. The Obligations of each Credit Party under this
Agreement and each of the other Credit Documents ranks and shall continue to
rank at least senior in priority of payment to all subordinated Indebtedness and
rank pari passu in priority of payment to all senior unsecured Indebtedness of
each such Person.

5.19 Sanctions; Anti-Terrorism Laws; Anti-Corruption Laws.

(a) No Consolidated Entity or any director, officer, employee, agent or, to the
knowledge of a Responsible Officer of the Managing Member or any Borrower, any
Affiliate of any Consolidated Entity is, or is owned or controlled by Persons
that are, (i) the subject of any sanctions administered or enforced by OFAC, the
U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”) or (ii) located, organized or resident in a country
or territory that is, or whose government is, the subject of Sanctions
(including, as of the Closing Date, Cuba, Iran, North Korea, Sudan and Syria).

(b) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, the Foreign Corrupt Practices Act or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto. The Consolidated Entities are in compliance in all material respects
with the PATRIOT Act.

(c) No Consolidated Entity nor, to the knowledge of the Managing Member or any
Borrower, any director, officer, agent, employee or other person acting on
behalf of Group or any of its Subsidiaries has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder or any other applicable anti-corruption law; and the Credit Parties
have instituted and maintain policies and procedures designed to promote and
achieve continued compliance therewith.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each of the Managing Member and the Borrowers covenants and agrees that, until
the termination of the Commitments, the termination or expiration of all Letters
of Credit and the payment in full in cash of all principal and interest with
respect to the Loans and all Reimbursement Obligations together with all fees,
expenses and other amounts then due and owing hereunder:

 

68



--------------------------------------------------------------------------------

6.1 Financial Statements. The Managing Member will deliver to the Administrative
Agent and to each Lender:

(a) As soon as available and in any event within 45 days (or, if earlier and if
applicable to the Managing Member, the quarterly report deadline under the
Exchange Act rules and regulations as it may be extended pursuant to Rule
12b-25) after the end of each of the first three fiscal quarters, beginning with
the first fiscal quarter for which such financial statements were not delivered
as of the Closing Date, (i) unaudited consolidated statement of financial
condition and related statements of operations, comprehensive income,
shareholders’ equity and cash flows for the Consolidated Entities for the fiscal
quarter then ended and for that portion of the fiscal year then ended, in each
case setting forth in comparative consolidated form the figures for the
corresponding period or periods of (or, in the case of the statement of
financial condition, as of the end of) the previous fiscal year all in
reasonable detail and prepared in accordance with GAAP, other than the absence
of notes required by GAAP and subject to normal year-end adjustments, applied on
a basis consistent with that of the preceding quarter or containing disclosure
of the effect on the financial condition or results of operations of any change
in the application of accounting principles and practices during such quarter,
and (ii) such information as has been historically available in the Managing
Member’s Forms 10-Q under the heading “Assets Under Management (“AUM”),”
including without limitation, gross client inflows and outflows, appreciation or
depreciation in the market value of client assets, and average assets under
management for such period; and

(b) As soon as available and in any event within 90 days (or, if earlier and if
applicable to the Managing Member, the annual report deadline under the Exchange
Act rules and regulations as it may be extended pursuant to Rule 12b-25) after
the end of each fiscal year, beginning with fiscal year 2015, (i) an audited
consolidated statement of financial condition of the Consolidated Entities as of
the end of such fiscal year and the related audited consolidated statements of
operations, comprehensive income, shareholders’ equity and cash flows for the
Consolidated Entities for the fiscal year then ended, including the notes
thereto, in each case setting forth in comparative consolidated form the figures
as of the end of and for the preceding fiscal year in reasonable detail and
(with respect to the audited statements) certified by the independent certified
public accounting firm regularly retained by the Managing Member or another
independent certified public accounting firm of recognized national standing
reasonably acceptable to the Administrative Agent, together with (y) a report
thereon by such accountants that is not qualified as to going concern or scope
of audit and to the effect that such financial statements present fairly in all
material respects the consolidated financial condition and results of operations
of the Consolidated Entities as of the dates and for the periods indicated in
accordance with GAAP applied on a basis consistent with that of the preceding
year or containing disclosure of the effect on the financial condition or
results of operations of any change in the application of accounting principles
and practices during such year, and (z) a letter from such accountants to the
effect that, based on and in connection with their examination of the financial
statements of the Consolidated Entities, they obtained no knowledge of the
occurrence or existence of any Default or Event of Default relating to
accounting or financial reporting matters (which certificate may be limited to
the extent required by accounting rules or guidelines), or a statement
specifying the nature and period of existence of any such Default or Event of
Default disclosed by their audit, and (ii) such information as has been
historically available in the Managing Member’s Forms 10-K under the heading
“Assets Under Management

 

69



--------------------------------------------------------------------------------

(“AUM”)”, including without limitation, gross client inflows and outflows,
appreciation or depreciation in the market value of client assets, and average
assets under management for such period.

6.2 Other Business and Financial Information. The Managing Member will deliver
to the Administrative Agent and each Lender:

(a) Concurrently with each delivery of the financial statements described in
Sections 6.1(a) and 6.1(b), a Compliance Certificate with respect to the period
covered by the financial statements being delivered thereunder, executed by a
Financial Officer of the Managing Member, together with a Covenant Compliance
Worksheet reflecting the computation of the financial covenants set forth in
Article VII as of the last day of the period covered by such financial
statements;

(b) Promptly upon the sending, filing or receipt thereof, copies of (i) all
financial statements, reports, notices and proxy statements that the Managing
Member shall send or make available generally to its shareholders, (ii) all
regular, periodic and special reports, registration statements and prospectuses
(other than on Form S-8) that the Managing Member shall render to or file with
the Securities and Exchange Commission, the National Association of Securities
Dealers, Inc. or any national securities exchange, and (iii) all press releases
and other statements made available generally by the Managing Member to the
public concerning material developments in the business of the Consolidated
Entities;

(c) Promptly upon (and in any event within five Business Days after) any
Responsible Officer of any Borrower or the Managing Member obtaining knowledge
thereof, written notice of any of the following:

(i) the occurrence of any Default or Event of Default, together with a written
statement of a Responsible Officer of the Managing Member specifying the nature
of such Default or Event of Default, the period of existence thereof and the
action that the Managing Member has taken and proposes to take with respect
thereto;

(ii) the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting any Consolidated Entity,
including any such investigation or proceeding by any Governmental Authority
(other than routine periodic inquiries, investigations or reviews), that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, and any material development in
any litigation or other proceeding previously reported pursuant to Section 5.5
or this Section 6.2(c)(ii);

(iii) the receipt by any Consolidated Entity from any Governmental Authority of
(A) any notice asserting any failure by any Consolidated Entity to be in
compliance with applicable Requirements of Law or that threatens the taking of
any action against any Consolidated Entity or sets forth circumstances that, if
taken or adversely determined, could reasonably be expected to have a Material
Adverse Effect, or (B) any notice of any actual or threatened suspension,
limitation or revocation of, failure to renew, or imposition of any restraining
order, escrow or impoundment of funds in

 

70



--------------------------------------------------------------------------------

connection with, any license, permit, accreditation or authorization of any
Consolidated Entity, where such action could reasonably be expected to have a
Material Adverse Effect;

(iv) the occurrence of any ERISA Event, together with (x) a written statement of
a Responsible Officer of Group specifying the details of such ERISA Event and
the action that the applicable Consolidated Entity or ERISA Affiliate has taken
and proposes to take with respect thereto, (y) a copy of any notice with respect
to such ERISA Event that may be required to be filed with the PBGC and (z) a
copy of any notice delivered by the PBGC to any Consolidated Entity or an ERISA
Affiliate with respect to such ERISA Event; and

(v) any other matter or event that has, or could reasonably be expected to have,
a Material Adverse Effect, together with a written statement of a Responsible
Officer of Group setting forth the nature and period of existence thereof and
the action that the affected Consolidated Entities have taken and propose to
take with respect thereto; and

(d) As promptly as reasonably possible, such other information about the
business, condition (financial or otherwise), operations or properties of any
Credit Party as the Administrative Agent or any Lender may from time to time
reasonably request, including without limitation, a consolidated financial
forecast, including statements of income of the Consolidated Entities as
prepared by the Managing Member in the ordinary course of its annual budgeting
process (the “Projections”). With respect to any such Projections, the Managing
Member represents only that such information was prepared in good faith based
upon assumptions, and subject to such qualifications, believed to be reasonable
at the time of preparation thereof and at the time of delivery to the
Administrative Agent and any Projections and other forward looking information
are not to be viewed as facts or as a guarantee of performance of achievement of
any particular results and that actual results may vary from projected results,
many of which are beyond the control of the Consolidated Entities and their
respective officers, managers, directors and employees, and that such variances
may be material. No assurance can be given that any Projections or other
forward-looking information will be realized.

Documents required to be delivered pursuant to Section 6.1(a), 6.1(b), 6.2(a) or
6.2(b) (to the extent any such documents are included in materials otherwise
filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Managing Member posts such documents, or provides a
link thereto on the Managing Member’s website on the Internet at the website
address listed on Schedule 1.1(a); or (ii) on which such documents are posted on
Group’s behalf on an Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) the Managing Member shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to the Managing Member to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Managing
Member shall notify the

 

71



--------------------------------------------------------------------------------

Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Managing Member with any
such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

6.3 Existence; Franchises; Maintenance of Properties. Each of the Managing
Member and the Borrowers will, and will cause each of its Subsidiaries to,
(i) maintain and preserve in full force and effect its legal existence, except
as expressly permitted otherwise by Section 8.1, (ii) obtain, maintain and
preserve in full force and effect all other rights, franchises, licenses,
permits, certifications, approvals and authorizations required by Governmental
Authorities and necessary to the ownership, occupation or use of its properties
or the conduct of its business, except to the extent the failure to do so could
not reasonably be expected to have a Material Adverse Effect, and (iii) keep all
material owned properties in good working order and condition (normal wear and
tear and damage by casualty excepted) and from time to time make all necessary
repairs to and renewals and replacements of such properties, except to the
extent that any of such properties are obsolete or are being replaced or, in the
good faith judgment of Group, are no longer useful or desirable in the conduct
of the business of the Consolidated Entities.

6.4 Compliance with Laws. Each of the Managing Member and the Borrowers will,
and will cause each of its Subsidiaries to, comply in all respects with all
Requirements of Law applicable in respect of the conduct of its business and the
ownership and operation of its properties, except to the extent the failure so
to comply could not reasonably be expected to have a Material Adverse Effect.

6.5 Payment of Obligations. Each of the Managing Member and the Borrowers will,
and will cause each of its Subsidiaries to, pay and discharge all taxes,
assessments and governmental charges or levies imposed upon it, upon its income
or profits or upon any of its properties, prior to the date on which penalties
would attach thereto, and all lawful claims that, if unpaid, would become a Lien
(other than a Permitted Lien) upon any of the properties of any Consolidated
Entity; provided, however, that no Consolidated Entity shall be required to pay
any such tax, assessment, charge, levy or claim that is being contested in good
faith and by proper proceedings and as to which such Consolidated Entity is
maintaining adequate reserves with respect thereto in accordance with GAAP.

6.6 Insurance. Each of the Managing Member and the Borrowers will, and will
cause each of its Subsidiaries to, maintain with financially sound and reputable
insurance companies insurance with respect to its assets, properties and
business, against such hazards and liabilities, of such types and in such
amounts, as is customarily maintained by companies in the same or similar
businesses similarly situated.

6.7 Maintenance of Books and Records; Inspection. Each of the Managing Member
and the Borrowers will, and will cause each of its Subsidiaries to, (i) maintain
adequate books,

 

72



--------------------------------------------------------------------------------

accounts and records, in which full, true and correct entries shall be made of
all financial transactions in relation to its business and properties, and
prepare all financial statements required under this Agreement, in each case in
accordance with GAAP and in compliance with the requirements of any Governmental
Authority having jurisdiction over it, and (ii) permit employees or agents of
the Administrative Agent or any Lender to visit and inspect its properties and
examine or audit its books, records, working papers and accounts and make copies
and memoranda of them, and to discuss its affairs, finances and accounts with
its officers and employees and, upon notice to the Managing Member or Group, the
independent public accountants of the Consolidated Entities (and by this
provision each of the Managing Member and Group authorizes such accountants to
discuss the finances and affairs of any Consolidated Entity), all at such times
and from time to time, upon reasonable notice and during business hours, as may
be reasonably requested.

6.8 Environmental Laws. Each of the Managing Member and the Borrowers will, and
will cause each of its Subsidiaries to, (i) comply in all material respects
with, and use commercially reasonable efforts to ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws and obtain and comply in all material respects with and
maintain any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (ii) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions, required under
Environmental Laws applicable to them as tenant of real property and promptly
comply in all material respects with all lawful orders and directives of all
Governmental Authorities applicable to them regarding Environmental Laws, except
to the extent that the same are being contested in good faith by appropriate
proceedings or to the extent the failure to conduct or complete any of the
foregoing could not reasonably be expected to have a Material Adverse Effect.

6.9 Public/Private Information. Each of the Managing Member and Group will
cooperate with the Administrative Agent in connection with the publication of
certain materials and/or information provided by or on behalf of the Managing
Member or Group to the Administrative Agent and Lenders pursuant to this Article
VI (collectively, the “Information Materials”) and, if requested by the
Administrative Agent, will designate Information Materials (i) that are either
available to the public or not material with respect to the Managing Member or
Group and each of their Subsidiaries for purposes of federal and state
securities laws, as “Public Information” and (ii) that are not Public
Information, as “Private Information”.

6.10 PATRIOT Act Compliance. Each of the Managing Member and the Borrowers will,
and will cause each of its Subsidiaries to, provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the PATRIOT Act.

6.11 Use of Proceeds. Each Borrower shall use the proceeds of the Loans and the
Letters of Credit to provide ongoing working capital and for other general
corporate purposes of such Borrower and its Subsidiaries, including Permitted
Acquisitions, Investments permitted hereunder and purchases of Capital Stock in
connection with annual exchanges.

 

73



--------------------------------------------------------------------------------

6.12 Additional Guarantors. If any additional Subsidiary is formed or acquired
after the Closing Date that qualifies as a “Subsidiary Guarantor” pursuant to
the definition hereof, Group will, within seven Business Days after such
Subsidiary is formed or acquired, notify the Administrative Agent and the
Lenders thereof and cause such Subsidiary to deliver to the Administrative Agent
a duly executed supplement to the Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose.

ARTICLE VII

FINANCIAL COVENANTS

Each of the Managing Member and the Borrowers covenants and agrees that, until
the termination of the Commitments, the termination or expiration of all Letters
of Credit and the payment in full in cash of all principal and interest with
respect to the Loans and all Reimbursement Obligations together with all fees,
expenses and other amounts then due and owing hereunder:

7.1 Leverage Ratio. The Leverage Ratio as of the last day of any fiscal quarter
will not be greater than 2.75:1.00.

7.2 Interest Coverage Ratio. The Interest Coverage Ratio as of the last day of
any fiscal quarter will not be less than 4.00:1.00.

ARTICLE VIII

NEGATIVE COVENANTS

Each of the Managing Member and the Borrowers covenants and agrees that, until
the termination of the Commitments, the termination or expiration of all Letters
of Credit and the payment in full in cash of all principal and interest with
respect to the Loans and all Reimbursement Obligations together with all fees,
expenses and other amounts then due and owing hereunder:

8.1 Fundamental Changes. Each of the Managing Member and the Borrowers will not,
and will not permit or cause any of its Subsidiaries to, liquidate, wind up or
dissolve, or enter into any consolidation, merger or other combination;
provided, however, that:

(i) any Subsidiary of any Borrower may merge or consolidate with, or be
liquidated into, (x) such Borrower (so long as such Borrower is the surviving or
continuing entity) or (y) any other Subsidiary (so long as, if either
constituent entity is a Subsidiary Guarantor, the surviving or continuing entity
is a Subsidiary Guarantor), and in each case so long as no Default or Event of
Default has occurred and is continuing or would result therefrom;

(ii) any Subsidiary of any Borrower may merge or consolidate with another Person
(other than another Subsidiary of such Borrower or such Borrower), so long as
(x) if such Subsidiary is a Subsidiary Guarantor, the surviving or continuing
entity is a Subsidiary Guarantor, (y) such merger or consolidation constitutes a
Permitted

 

74



--------------------------------------------------------------------------------

Acquisition and the applicable requirement of Section 6.12 are satisfied, and
(z) no Default or Event of Default has occurred and is continuing or would
result therefrom;

(iii) any Borrower may merge or consolidate with another Person (other than a
Subsidiary of such Borrower), so long as (x) such Borrower is the surviving
entity, (y) such merger or consolidation constitutes a Permitted Acquisition,
and (z) no Default or Event of Default has occurred and is continuing or would
result therefrom;

(iv) the Managing Member may merge or consolidate with another Person so long as
(x) the Managing Member is the surviving entity and the transaction is not
otherwise a Change of Control, (y) such merger or consolidation constitutes a
Permitted Acquisition, and (z) no Default or Event of Default has occurred and
is continuing or would result therefrom;

(v) the Borrowers may merge or consolidate with each other so long as no Default
or Event of Default has occurred and is continuing or would result therefrom;
and

(vi) to the extent not otherwise permitted under the foregoing clauses, any
Subsidiary which is not a Subsidiary Guarantor may liquidate or dissolve if
Group determines in good faith that such liquidation or dissolution is in the
best interests of Group and any Subsidiary Guarantor may liquidate if the
Lenders have provided their prior consent in accordance with Section 11.5(b).

8.2 Indebtedness. Each of the Managing Member and the Borrowers will not, and
will not permit or cause any of its Subsidiaries to, create, incur, assume or
suffer to exist any Indebtedness other than (without duplication):

(i) Indebtedness of the Credit Parties in favor of the Administrative Agent and
the Lenders incurred under this Agreement and the other Credit Documents;

(ii) purchase money Indebtedness of Group or any Subsidiary incurred solely to
finance the acquisition, construction or improvement of any equipment, real
property or other fixed assets in the ordinary course of business (or assumed or
acquired by a Consolidated Entity in connection with a Permitted Acquisition or
other transaction permitted under this Agreement), including Capital Lease
Obligations, and any renewals, replacements, refinancings or extensions thereof;
provided that all such Indebtedness shall not exceed $10,000,000 in aggregate
principal amount outstanding at any one time;

(iii) Indebtedness (A) of any Borrower owed to any Subsidiary Guarantor, (B) of
any Subsidiary of Group owed to Group or any Subsidiary of Group, and (C) of the
Managing Member owed to any Borrower or any Subsidiary Guarantor; provided that
the aggregate principal amount of Indebtedness of all Non-Guarantor Subsidiaries
owed to any Borrower or any Guarantor shall not exceed $3,000,000 at any time
outstanding;

(iv) Indebtedness of any Borrower under Hedge Agreements entered into in the
ordinary course of business to manage existing or anticipated interest rate,
foreign currency or commodity risks and not for speculative purposes;

 

75



--------------------------------------------------------------------------------

(v) Indebtedness existing on the Closing Date and described in Schedule 8.2 and
any renewals, replacements, refinancings or extensions of any such Indebtedness
that do not increase the outstanding principal amount thereof or result in an
earlier final maturity date or decreased weighted average life thereof;

(vi) Indebtedness consisting of Guaranty Obligations of Group or any of its
Subsidiaries incurred in the ordinary course of business for the benefit of
another Consolidated Entity; provided that the primary obligation being
guaranteed is expressly permitted by this Agreement; provided further that
aggregate Guaranty Obligations of the Borrowers and the Subsidiary Guarantors of
obligations of Non-Guarantor Subsidiaries shall not exceed $3,000,000 at any
time outstanding; and

(vii) other unsecured Indebtedness of the Credit Parties (other than the
Managing Member) not exceeding $10,000,000 in aggregate principal amount
outstanding at any time.

8.3 Liens. Each of the Managing Member and the Borrowers will not, and will not
permit or cause any of its Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist, any Lien upon or with respect to any
part of its property or assets, whether now owned or hereafter acquired, or file
or permit the filing of, or permit to remain in effect, any financing statement
or other similar notice of any Lien with respect to any such property, asset,
income or profits under the Uniform Commercial Code of any state or under any
similar recording or notice statute, other than the following (collectively,
“Permitted Liens”):

(i) Liens in favor of the Administrative Agent and the Lenders created by or
otherwise existing under or in connection with this Agreement and the other
Credit Documents;

(ii) Liens in existence on the Closing Date and set forth on Schedule 8.3, and
any extensions, renewals or replacements thereof; provided that any such
extension, renewal or replacement Lien shall be limited to all or a part of the
property that secured the Lien so extended, renewed or replaced (plus any
improvements on such property) and shall secure only those obligations that it
secures on the date hereof (and any renewals, replacements, refinancings or
extensions of such obligations that do not increase the outstanding principal
amount thereof);

(iii) Liens imposed by law, such as Liens of carriers, warehousemen, mechanics,
materialmen and landlords, incurred in the ordinary course of business for sums
not constituting borrowed money that are not overdue for a period of more than
30 days or that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been established in accordance with GAAP (if so
required);

(iv) Liens, other than any Lien imposed by ERISA, the creation or incurrence of
which would result in an Event of Default under Section 9.1(i), incurred in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure the performance of letters of credit, bids, tenders, statutory
obligations, surety and

 

76



--------------------------------------------------------------------------------

appeal bonds, leases, public or statutory obligations, government contracts and
other similar obligations (other than obligations for borrowed money) entered
into in the ordinary course of business;

(v) Liens for taxes, assessments or other governmental charges or statutory
obligations that are not delinquent or remain payable without any penalty or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been established in accordance with GAAP (if so
required);

(vi) any attachment or judgment Lien not constituting an Event of Default under
Section 9.1(h);

(vii) Liens securing the purchase money Indebtedness permitted under
Section 8.2(ii); provided that (x) any such Lien shall attach to the property
being acquired, constructed or improved with such Indebtedness concurrently with
or within 90 days after the acquisition (or completion of construction or
improvement) or the refinancing thereof by such Borrower or such Subsidiary,
(y) the amount of the Indebtedness secured by such Lien shall not exceed 100% of
the cost to such Borrower or such Subsidiary of acquiring, constructing or
improving the property and any other assets then being financed solely by the
same financing source, and (z) any such Lien shall not encumber any other
property of Group or any of its Subsidiaries except assets then being financed
solely by the same financing source;

(viii) Any Lien exiting on any property or asset at the time of its Acquisition
by a Consolidated Entity, including any lien on any property or asset of any
Person that becomes a Subsidiary through a Permitted Acquisition; provided that:
(x) such Lien was not created in contemplation of such Acquisition, provided
that no Lien created six months or more before the Acquisition is consummated
shall be deemed “in contemplation of” the Acquisition, (y) such Lien does not
attach to any other property or assets of any of the Consolidated Entities after
the Acquisition, and (z) such Lien only secures the Indebtedness or other
obligations which it secured as of the date the Acquisition is consummated, and
any renewals, replacements, refinancings or extensions of any such Indebtedness
that do not increase the outstanding principal amount thereof;

(ix) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code of banks or other financial
institutions where the Managing Member, Group or any of its Subsidiaries
maintains deposits (other than deposits intended to Cash Collateralize a L/C
Obligation under this Agreement) in the ordinary course of business;

(x) Liens that arise in favor of banks under Article 4 of the Uniform Commercial
Code on items in collection and the documents relating thereto and proceeds
thereof;

(xi) Liens arising from the filing (for notice purposes only) of UCC-1 financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) in respect of true leases otherwise permitted hereunder and any
Liens

 

77



--------------------------------------------------------------------------------

created or suffered to exist by the owner of the property which is the subject
of the true lease;

(xii) with respect to any real property occupied by Group or any of its
Subsidiaries: (a) all easements, rights of way, reservations, licenses,
encroachments, variations and similar restrictions, charges and encumbrances on
title that do not secure monetary obligations and do not materially impair the
use of such property for its intended purposes or the value thereof, (b) with
respect to real property leased or subleased by any of the Consolidated
Entities, all Liens and other rights of landlords, other owners of the premises,
other tenants, and their mortgagees and other creditors of such Persons, other
such similar Indebtedness on the underlying premises, the lease or sublease, any
easements, rights of way, reservations, licenses, encroachments, variations and
similar restrictions, charges and encumbrances on title which would be shown on
a title report, or (c) with respect to any real property owned in fee, other
Liens or exceptions to coverage described in title reports as of the date of
this Agreement or when such real property is acquired;

(xiii) any leases, subleases, licenses or sublicenses granted by Group or any of
its Subsidiaries to third parties in the ordinary course of business and not
interfering in any material respect with the business of Group and its
Subsidiaries, and any interest or title of a lessor, sublessor, licensor or
sublicensor under any lease or license existing on the date of this Agreement or
otherwise permitted under this Agreement; and

(xiv) any other Liens securing obligations not exceeding $3,000,000 at any one
time outstanding.

8.4 Asset Dispositions. Each of the Managing Member and the Borrowers will not,
and will not permit or cause any of its Subsidiaries to, directly or indirectly,
sell, transfer, lease or otherwise dispose of any asset, including any Capital
Stock owned by it, except for:

(i) the sale or other disposition of inventory, cash equivalents, and investment
securities in the ordinary course of business, the sale, discount or write-off
of past due or impaired accounts receivable for collection purposes (but not for
factoring, securitization or other financing purposes), sales of securities and
cash equivalents held by any of the Consolidated Entities for investment or cash
management purposes, sales of securities or other instruments acquired or held
by any of the Consolidated Entities for purposes of seeding, funding or
otherwise developing or maintaining any investment product with respect to which
any such Consolidated Entity acts as an investment adviser, manager,
distributor, or in any similar capacity in each such case in the ordinary course
of business, and the termination or unwinding of Hedge Agreements permitted
hereunder;

(ii) the sale, lease or other disposition of assets by any Credit Party or any
other Subsidiary of Group to any Borrower or to a Subsidiary Guarantor or by any
Subsidiary that is not a Subsidiary Guarantor to another Subsidiary that is not
a Subsidiary Guarantor, in each case so long as no Event of Default shall have
occurred and be continuing or would result therefrom;

 

78



--------------------------------------------------------------------------------

(iii) the sale, exchange or other disposition in the ordinary course of business
of equipment or other capital assets that are obsolete or no longer necessary
for the operations of the Consolidated Entities;

(iv) issuances of Capital Stock by the Managing Member and by the Borrower to
the Managing Member other than Disqualified Capital Stock, and issuances of
Capital Stock of a Subsidiary of Group pursuant to any agreement binding upon
such Subsidiary or its parent entity at the time the Capital Stock of such
Subsidiary was acquired, provided that such agreement was not entered into in
contemplation of or in connection with such Acquisition, in each case including
issuances as compensation or employee benefits and whether or not in the
ordinary course of business; and

(v) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, other sales, transfers, leases and other
dispositions of assets outside of the ordinary course of business, provided
that, with respect to all such transactions in reliance on this clause (v):
(a) the aggregate fair market value of (A) all assets sold, transferred, leased
otherwise disposed of, and (B) all Capital Stock issued other than Capital Stock
of the Managing Member or Capital Stock of Borrower issued to the Managing
Member, in the aggregate during the term of this Agreement shall not exceed
$15,000,000, and (b) shall be made for fair value and for consideration
consisting of cash or cash equivalents and any deferred or contingent
consideration consisting of cash or cash equivalents.

Notwithstanding anything to the contrary contained in this Agreement, no Capital
Stock of any Subsidiary Guarantor may be sold, transferred, assigned or
otherwise disposed of except in accordance with a transaction permitted under
Section 8.1 or Section 8.4(iv).

8.5 Investments. Each of the Managing Member and the Borrowers will not, and
will not permit or cause any of its Subsidiaries to, directly or indirectly,
purchase, own, invest in or otherwise acquire any Capital Stock, evidence of
indebtedness or other obligation or security or any interest whatsoever in any
other Person, or make or permit to exist any loans, advances or extensions of
credit to, or any investment in cash or by delivery of property in, any other
Person (including seed investments in any Person for the purpose of establishing
or maintaining a fund), or purchase or otherwise acquire (whether in one or a
series of related transactions) any portion of the assets, business or
properties of another Person (including pursuant to an Acquisition), or create
or acquire any Subsidiary, or become a partner or joint venturer in any
partnership or joint venture (collectively, “Investments”), other than:

(i) Investments consisting of cash equivalents, including money market funds,
certificates of deposit, commercial paper, U.S. Treasury or agency obligations,
and similar investments typically used for short term cash management purposes;

(ii) Investments consisting of the extension of trade credit, the creation of
prepaid expenses, the purchase of inventory, supplies, equipment and other
assets, and advances to employees, in each case by Group and its Subsidiaries in
the ordinary course of business;

 

79



--------------------------------------------------------------------------------

(iii) Investments consisting of loans and advances to employees, officers or
directors of Group and its Subsidiaries in the ordinary course of business not
exceeding $1,000,000 at any time outstanding;

(iv) Investments of any Borrower in any Subsidiary Guarantor and Investments of
any Subsidiary Guarantor in any Borrower or in another Subsidiary Guarantor;

(v) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(vi) without duplication, Investments consisting of intercompany Indebtedness
permitted under Section 8.2;

(vii) Investments existing as of the Closing Date and described in Schedule 8.5;

(viii) Investments for purposes of seeding, funding or otherwise developing or
establishing a performance record to support the sale or distribution of, or the
maintenance of, any investment product, investment strategy or similar fund or
product with respect to which any Consolidated Entity acts as an investment
advisor, manager, distributor, or in any similar capacity, in each such case in
the ordinary course of business consistent with past practices;

(ix) Permitted Acquisitions;

(x) Investments in Non-Guarantor Subsidiaries in an aggregate amount not to
exceed $8,000,000 minus the sum of (A) the aggregate principal amount of
Indebtedness of all Non-Guarantor Subsidiaries owed to any Borrower or to any
Guarantor permitted under Section 8.2(iii), and (y) the aggregate Guaranty
Obligations of any Borrower and any Guarantor of obligations of Non-Guarantor
Subsidiaries permitted under Section 8.2(vi).

(xi) other Investments of Group and its Subsidiaries not otherwise permitted
under this Section 8.5 (other than Investments in Non-Guarantor Subsidiaries) so
long as, both before and after giving effect to any such Investment (and any
Indebtedness incurred or repaid in connection therewith), (a) the pro forma
Leverage Ratio is not greater than 2.0 to 1.0 and (b) the aggregate Unutilized
Revolving Commitments is not less than $20,000,000.

 

80



--------------------------------------------------------------------------------

8.6 Restricted Payments. Each of the Managing Member and the Borrowers will not,
and will not permit or cause any of its Subsidiaries to, directly or indirectly,
declare or make any Restricted Payment, except that:

(i) the Managing Member and any of its Subsidiaries may declare and make
dividend payments or other distributions payable solely in its Capital Stock;

(ii) for so long as Group is a pass-through or disregarded entity for United
Stated Federal income tax purposes, Group may make cash distributions to the
Members of Group for the purpose of providing the Members with funds to pay the
tax liability attributable to their ownership of Capital Stock of Group, in each
case to the extent required, and calculated in the manner provided, in the
Operating Agreement;

(iii) each Wholly Owned Subsidiary of Group may declare and make dividend
payments or other distributions to Group or to another Subsidiary Guarantor, in
each case to the extent not prohibited under applicable Requirements of Law;

(iv) Group may declare and make dividend payments and other distributions to the
Managing Member for any fiscal year to enable the Managing Member to pay
directors’ fees and other ordinary and reasonable operating expenses;

(v) Group may make cash payments from the net proceeds of an offering of the
Managing Member’s Capital Stock which is not Disqualified Capital Stock to the
holders of Group’s Capital Stock in exchange of such Capital Stock which the
holder has elected to exchange pursuant to the Exchange Agreement;

(vi) Group and the Managing Member may make other Restricted Payments not
otherwise provided for in this Section 8.6 so long as, both before and after
giving effect to any such Restricted Payment: (a) the cumulative amount of such
Restricted Payments paid in cash, including distributions to noncontrolling
interests, dividends paid on Class A common stock and purchase of Class A units
of Group, as of the end of any fiscal quarter, on a rolling four quarter basis
(beginning with the fiscal quarter in which the Closing Date occurs) does not
exceed the sum of the cumulative amount of Consolidated EBITDA for such period,
and (b) no Default or Event of Default shall have occurred and be continuing or
would result therefrom; and

(vii) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Group and the Managing Member may make
other Restricted Payments not otherwise provided for in this Section 8.6 in an
aggregate amount over the term of this Agreement not to exceed $35,000,000.

8.7 Transactions with Affiliates. Each of the Managing Member and the Borrowers
will not, and will not permit or cause any of its Subsidiaries to, enter into
any transaction (including any purchase, sale, lease or exchange of property or
the rendering of any service) with any officer, director, stockholder or other
Affiliate of the Managing Member or any of its Subsidiaries, except in the
ordinary course of its business and upon fair and reasonable terms that are no
less favorable to it than it would be obtained in a comparable arm’s length
transaction

 

81



--------------------------------------------------------------------------------

with a Person other than an Affiliate of the Managing Member or any of its
Subsidiaries; provided, however, that nothing contained in this Section 8.7
shall prohibit:

(i) transactions described on Schedule 8.7 (and any renewals or replacements
thereof on terms not materially more disadvantageous to the applicable
Consolidated Entity) or otherwise expressly permitted under this Agreement;

(ii) transactions among the Borrowers and/or the Subsidiary Guarantors not
prohibited under this Agreement (provided that such transactions shall remain
subject to any other applicable limitations and restrictions set forth in this
Agreement);

(iii) entering into and continuing ordinary course employment, compensation and
benefits arrangements;

(iv) transactions and Investments in securities by, or management of funds or
Investments of, officers, directors and Affiliates of the Consolidated Entities
without the payment of normal fees or charges related thereto; and

(v) transactions constituting Restricted Payments permitted under Section 8.6
above.

8.8 Lines of Business.

(a) The Managing Member, Group and its Subsidiaries as a group will not engage
in any lines of business other than the businesses engaged in by the Managing
Member, Group and its Subsidiaries on the Closing Date and businesses and
activities reasonably related thereto, reasonable extensions of such businesses
and activities, and other lines of business not material to the Consolidated
Entities taken as a whole.

(b) Notwithstanding the provisions of Section 8.8(a) or any other provision of
this Agreement, the Managing Member shall not:

(i) hold any material assets other than the Capital Stock of Group, cash and
cash equivalents and rights under employment agreements and written employment
arrangements;

(ii) have any liabilities other than (A) liabilities under the Credit Documents,
(B) tax liabilities in the ordinary course of business, (C) Indebtedness
permitted under Section 8.2, (D) liabilities under employment agreements and
written employment, compensation and benefit arrangements, and (E) corporate,
administrative and operating expenses in the ordinary course of business, or

(iii) engage in any material business activity other than (A) owning the Capital
Stock of Group, serving as Managing Member of Group, and activities incidental
to such ownership and service as Managing Member, (B) acting as a guarantor of
the Obligations hereunder.

 

82



--------------------------------------------------------------------------------

8.9 Sale-Leaseback Transactions. Each of the Managing Member and the Borrowers
will not, and will not permit or cause any of its Subsidiaries to, directly or
indirectly, become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an operating lease or a Capital Lease, of any
property (whether real, personal or mixed, and whether now owned or hereafter
acquired) (i) that any Consolidated Entity has sold or transferred (or is to
sell or transfer) to a Person that is not a Consolidated Entity or (ii) that any
Consolidated Entity intends to use for substantially the same purpose as any
other property that, in connection with such lease, has been sold or transferred
(or is to be sold or transferred) by a Consolidated Entity to another Person
that is not a Consolidated Entity, in each case except for transactions
otherwise expressly permitted under this Agreement.

8.10 Limitation on Certain Restrictions. Each of the Managing Member and the
Borrowers will not, and will not permit or cause any of its Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any restriction or encumbrance on (a) the ability of the Credit
Parties to perform and comply with their respective obligations under the Credit
Documents or (b) the ability of any Subsidiary of Group to make any dividend
payment or other distribution in respect of its Capital Stock, to repay
Indebtedness owed to Group or any other Subsidiary, to make loans or advances to
Group or any other Subsidiary, or to transfer any of its assets or properties to
Group or any other Subsidiary, except (in the case of clause (b) above only) for
such restrictions or encumbrances existing under or by reason of (i) this
Agreement and the other Credit Documents, (ii) applicable Requirements of Law,
(iii) customary non-assignment provisions in leases and licenses of real or
personal property entered into by Group or any Subsidiary as lessee or licensee
in the ordinary course of business, restricting the assignment or transfer
thereof or of property that is the subject thereof, and (iv) customary
restrictions and conditions contained in any agreement relating to the sale of
assets (including Capital Stock of a Subsidiary) pending such sale; provided
that such restrictions and conditions apply only to the assets being sold and
such sale is permitted under this Agreement.

8.11 Fiscal Year. Each of the Managing Member and the Borrowers will not, and
will not permit or cause any of the other Consolidated Entities to, change its
fiscal year or its method of determining fiscal quarters.

8.12 Accounting Changes. Other than as permitted pursuant to Section 1.2, none
of the Consolidated Entities will make or permit any material change in its
accounting policies or reporting practices, except as may be required by GAAP
(or, in the case of any Foreign Subsidiaries, generally accepted accounting
principles in the jurisdiction of its organization).

8.13 Sanctions; Anti-Corruption Laws. Each of the Managing Member and the
Borrowers will not, directly or indirectly, use the proceeds of the Loans or any
Letter of Credit, or lend, contribute or otherwise make available such proceeds
or Letter of Credit to or for the benefit of any Subsidiary, joint venture
partner or other Person, (i) to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is,
or whose government is, the subject of Sanctions, (ii) in any other manner that
would result in a violation of Sanctions by any Person (including any Person
participating in the Loans, whether as underwriter, advisor, investor, or
otherwise) or (iii) in furtherance of an offer, payment,

 

83



--------------------------------------------------------------------------------

promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any applicable anti-corruption
laws.

8.14 Limitation on Amendments. Each of the Managing Member and the Borrowers
will not agree to or permit any amendment, modification, suspension or waiver of
any provision of the Operating Agreement, the Tax Receivable Agreement or the
Exchange Agreement, which, in any such case, is reasonably expected to adversely
affect the Lenders in any material respect provided, however, any amendment,
modification, suspension or waiver of any provision of the Operating Agreement,
the Tax Receivable Agreement or the Exchange Agreement shall be deemed not to be
adverse to the Lenders in any material respect if the Required Lenders have not,
by written notice to the Administrative Agent, objected thereto within 10
Business Days after the date of the posting of such amendment, modification,
suspension or waiver in substantially final form on the Platform for the
Lenders.

ARTICLE IX

EVENTS OF DEFAULT

9.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default”:

(a) The Borrowers shall fail to pay when due (i) any principal of any Loan or
any Reimbursement Obligation, or (ii) any interest on any Loan, any fee payable
under this Agreement or any other Credit Document, or (except as provided in
clause (i) above) any other Obligation (other than any Obligation under a Hedge
Agreement or Cash Management Agreement), and (in the case of this clause (ii)
only) such failure shall continue for a period of three Business Days;

(b) Any Borrower or any other Credit Party shall (i) fail to observe, perform or
comply with any condition, covenant or agreement contained in any of
Section 6.1, 6.2(a), 6.2(c)(i), 6.3(i), 6.11 or 6.12 or in Article VII or VIII
or (ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in Section 6.2 (other than Sections 6.2(a) and 6.2(c)(i))
and (in the case of this clause (ii) only) such failure shall continue
unremedied for a period of five Business Days after the earlier of (y) the date
on which a Responsible Officer of the Managing Member or any Borrower acquires
knowledge thereof and (z) the date on which written notice thereof is delivered
by the Administrative Agent or any Lender to Group;

(c) Any Borrower or any other Credit Party shall fail to observe, perform or
comply with any condition, covenant or agreement contained in this Agreement or
any of the other Credit Documents other than those enumerated in Sections 9.1(a)
and 9.1(b), and such failure (i) by the express terms of such Credit Document,
constitutes an Event of Default, or (ii) shall continue unremedied for any grace
period specifically applicable thereto or, if no grace period is specifically
applicable, for a period of 30 days after the earlier of (y) the date on which a
Responsible Officer of the Managing Member or any Borrower acquires knowledge
thereof and (z) the date on which written notice thereof is delivered by the
Administrative Agent or any Lender to Group; or any default or event of default
shall occur under any Hedge Agreement to

 

84



--------------------------------------------------------------------------------

which any Borrower and any Hedge Party are parties or any Cash Management
Agreement to which any Borrower and any Cash Management Bank are parties;

(d) Any representation or warranty made or deemed made by or on behalf of the
Managing Member, any Borrower or any other Credit Party in this Agreement, any
of the other Credit Documents or in any certificate, instrument, report or other
document required by this Agreement or any of the other Credit Documents to be
furnished at any time in connection herewith or therewith shall prove to have
been incorrect, false or misleading in any material respect (without duplication
of other materiality qualifiers contained therein) as of the time made, deemed
made or furnished;

(e) Any of the Managing Member, Group or any of its Subsidiaries shall (i) fail
to pay when due (whether by scheduled maturity, acceleration or otherwise and
after giving effect to any applicable grace period or notice provisions) (y) any
principal of or interest on any Indebtedness (other than the Indebtedness
incurred pursuant to this Agreement or a Hedge Agreement) having an aggregate
principal amount of at least $10,000,000 or (z) any termination or other payment
under any Hedge Agreement covering a notional amount of Indebtedness of at least
$1,000,000 or (ii) fail to observe, perform or comply with any condition,
covenant or agreement contained in any agreement or instrument evidencing or
relating to any such Indebtedness, or any other event shall occur or condition
exist in respect thereof, and the effect of such failure, event or condition is
to cause, or permit the holder or holders of such Indebtedness (or a trustee or
agent on its or their behalf) to cause (with or without the giving of notice,
lapse of time, or both), without regard to any subordination terms with respect
thereto, such Indebtedness to become due, or to be prepaid, redeemed, purchased
or defeased, prior to its stated maturity;

(f) Any of the Managing Member, Group or any of its Subsidiaries shall (i) file
a voluntary petition or commence a voluntary case seeking liquidation,
winding-up, reorganization, dissolution, arrangement, readjustment of debts,
composition or any other relief under any Debtor Relief Law, (ii) consent to the
institution of, or fail to controvert in a timely and appropriate manner, any
petition or case of the type described in Section 9.1(g), (iii) apply for or
consent to the appointment of or taking possession by a custodian, trustee,
receiver, conservator or similar official for or of itself or all or a
substantial part of its properties or assets, (iv) fail generally, or admit in
writing its inability, to pay its debts generally as they become due, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate
action to authorize or approve any of the foregoing;

(g) Any involuntary petition or case shall be filed or commenced against any of
the Managing Member, Group or any of its Subsidiaries seeking liquidation,
winding-up, reorganization, dissolution, arrangement, readjustment of debts, the
appointment of a custodian, trustee, receiver, conservator or similar official
for it or all or a substantial part of its properties or any other relief under
any Debtor Relief Law, and such petition or case shall continue undismissed and
unstayed for a period of 60 days; or an order, judgment or decree approving or
ordering any of the foregoing shall be entered in any such proceeding;

(h) Any one or more money judgments, writs or warrants of attachment, executions
or similar processes involving an aggregate amount (to the extent not paid or
fully bonded or

 

85



--------------------------------------------------------------------------------

covered by insurance as to which the surety or insurer, as the case may be, has
the financial ability to perform and has acknowledged liability in writing) in
excess of $3,000,000 shall be entered or filed against any of the Managing
Member, Group or any of its Subsidiaries or any of their respective properties
and the same shall not be paid, dismissed, bonded, vacated, stayed or discharged
within a period of 30 days or in any event later than five days prior to the
date of any proposed sale of such property thereunder;

(i) Any ERISA Event or any other event or condition shall occur or exist with
respect to any Plan or Multiemployer Plan that, when taken together with all
other ERISA Events and other events or conditions that have occurred or are then
existing, has or could reasonably be expected to result in a Material Adverse
Effect; or

(j) A Change of Control shall occur.

9.2 Remedies: Termination of Commitments, Acceleration, etc. Upon and at any
time after the occurrence and during the continuance of any Event of Default,
the Administrative Agent shall at the direction, or may with the consent, of the
Required Lenders, take any or all of the following actions at the same or
different times:

(a) Declare the Revolving Commitment, the Swingline Commitment, and the Issuing
Lender’s obligation to issue Letters of Credit, to be terminated, whereupon the
same shall terminate; provided that, upon the occurrence of a Bankruptcy Event,
the Revolving Commitment, the Swingline Commitment and the Issuing Lender’s
obligation to issue Letters of Credit shall automatically be terminated;

(b) Declare all or any part of the outstanding principal amount of the Loans to
be immediately due and payable, whereupon the principal amount so declared to be
immediately due and payable, together with all interest accrued thereon and all
other amounts payable under this Agreement and the other Credit Documents (but
excluding any amounts owing under any Hedge Agreement or Cash Management
Agreement), shall become immediately due and payable without presentment,
demand, protest, notice of intent to accelerate or other notice or legal process
of any kind, all of which are hereby knowingly and expressly waived by the
Borrowers; provided that, upon the occurrence of a Bankruptcy Event, all of the
outstanding principal amount of the Loans and all other amounts described in
this Section 9.2(b) shall automatically become immediately due and payable
without presentment, demand, protest, notice of intent to accelerate or other
notice or legal process of any kind, all of which are hereby knowingly and
expressly waived by the Borrowers;

(c) Direct the Borrowers to deposit (and the Borrowers hereby agree, forthwith
upon receipt of notice of such direction from the Administrative Agent, to
deposit) with the Administrative Agent from time to time such additional amount
of cash as is equal to the aggregate Stated Amount of all Letters of Credit then
outstanding (whether or not any beneficiary under any Letter of Credit shall
have drawn or be entitled at such time to draw thereunder), such amount to be
held by the Administrative Agent as Cash Collateral as security for the L/C
Obligations as described in Section 2.14; and

 

86



--------------------------------------------------------------------------------

(d) Exercise all rights and remedies available to it under this Agreement, the
other Credit Documents and applicable law.

9.3 Remedies: Setoff. Upon and at any time after the occurrence and during the
continuance of any Event of Default, each Lender, each Issuing Lender and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held other than accounts as to which such set
off is prohibited by any Requirement of Law or the terms of the agreement
creating such account, including any account containing Cash Collateral which
may only be applied as provided in Section 2.14(b), and other obligations (in
whatever currency) at any time owing, by such Lender, such Issuing Lender or any
such Affiliate, to or for the credit or the account of any Borrower against any
and all of the obligations of such Borrower now or hereafter existing under this
Agreement or any other Credit Document to such Lender or such Issuing Lender or
their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Lender or such Affiliate shall have made any demand under this Agreement
or any other Credit Document and although such obligations of such Borrower may
be contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or such Issuing Lender different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders (including the Swingline Lender), and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Issuing Lender and their respective Affiliates under this
Section 9.3 are in addition to other rights and remedies (including other rights
of setoff) that such Lender, the Issuing Lender or their respective Affiliates
may have. Each Lender and the Issuing Lender agrees to notify the applicable
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority. Each of the Lenders (for purposes of this
Article X, references to the Lenders shall also mean each Issuing Lender and the
Swingline Lender) hereby irrevocably appoints Wells Fargo to act on its behalf
as the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. Except as set forth in Section 10.6, the provisions of this
Article X are solely for the benefit of the Administrative Agent and the
Lenders, and neither any Borrower nor any other Consolidated Entity shall have
rights as a third-party beneficiary of any of such provisions. It is

 

87



--------------------------------------------------------------------------------

understood and agreed that the use of the term “agent” (or any other similar
term) herein or in any other Credit Document with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations under agency doctrine of any applicable law. Instead,
such term is used as a matter of market custom, and is intended to create or
reflect only an administrative relationship between contracting parties.

10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Group or any Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

10.3 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including, for the
avoidance of doubt, any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

(iii) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Group or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in

 

88



--------------------------------------------------------------------------------

good faith shall be necessary, under the circumstances as provided in
Sections 11.5 and 9.2), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default or Event of Default is given to the Administrative Agent in writing
by Group or a Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Lender prior to the making of such Loan or the issuance,
extension, renewal or increase of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for Group), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any sub-agent
except to the extent that a court of competent jurisdiction determines in a
final and

 

89



--------------------------------------------------------------------------------

nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agent.

10.6 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and Group. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with Group, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Regardless of whether a successor has been appointed or has
accepted such appointment, such resignation shall become effective in accordance
with such notice on the Resignation Effective Date.

(b) With effect from the Resignation Effective Date, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for in
Section 10.6(a). Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than any rights to indemnity payments owed to the
retiring Administrative Agent), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article X and Section 11.1 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on

 

90



--------------------------------------------------------------------------------

such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Credit Document or any related agreement or any
document furnished hereunder or thereunder.

10.8 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agent, Documentation Agent or other
agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

10.9 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Consolidated Entity, the Administrative Agent (irrespective of
whether the principal of any Loan or Reimbursement Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise (i) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans,
Reimbursement Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary advisable in order to have
the claims of the Lenders and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Lenders
and the Administrative Agent and their respective agents, sub-agents and counsel
and all other amounts due the Lenders and the Administrative Agent under
Sections 2.9 and 11.1) allowed in such judicial proceeding and (ii) to collect
and receive any monies or other property payable or deliverable on any such
claims and to distribute the same. Any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents,
sub-agents and counsel, and any other amounts due the Administrative Agent under
Section 2.9 or 11.1.

10.10 Guaranty Matters.

(a) The Lenders hereby authorize the Administrative Agent, at its option and in
its discretion, to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Credit Documents. Upon request by the Administrative Agent at any
time, the Lenders will confirm in writing the Administrative Agent’s authority
to release or subordinate its interest in particular types or items of property,
or to release any Guarantor from its obligations under the Guaranty, pursuant to
this Section 10.10(a).

10.11 Issuing Lender and Swingline Lender. The provisions of this Article X
(other than Section 10.2) shall apply to the Issuing Lenders and the Swingline
Lender mutatis mutandis to the same extent as such provisions apply to the
Administrative Agent.

 

91



--------------------------------------------------------------------------------

10.12 Termination of Agreement; Cancellation of Notes and Guaranty. Except as
otherwise provided with respect to the survival of certain provisions of this
Agreement in Section 11.8, upon payment in full of the Obligations under this
Agreement and the occurrence of the Revolving Termination Date, the Credit
Documents shall terminate and have no further force or effect, and each Lender
shall deliver to the Borrowers the original of any Note issued hereunder to such
Lender marked “cancelled” and the Administrative Agent shall deliver to the
Managing Member for itself and the Subsidiary Guarantors the original of the
Guaranty marked “cancelled.”

ARTICLE XI

MISCELLANEOUS

11.1 Expenses; Indemnity; Damage Waiver.

(a) The Borrowers shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or any Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Credit
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) any civil
penalty or fine assessed by OFAC against, and all reasonable costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof by, the Administrative Agent or any Lender as a result of conduct of any
Borrower that violates a sanction enforced by OFAC.

(b) The Credit Parties shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, each Issuing Lender, the Syndication Agent and
each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including any
Borrower or any other Consolidated Entity) other than such Indemnitee and its
Related Parties arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an Issuing

 

92



--------------------------------------------------------------------------------

Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Substances on or from any property owned or operated by any
Consolidated Entity, or any Environmental Claim related in any way to any
Consolidated Entity, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Consolidated Entity, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. This Section 11.1(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages or related liabilities or expenses arising from any non-Tax
claim.

(c) To the extent that the Borrowers for any reason fail to indefeasibly pay any
amount required under Section 11.1(a) or 11.1(b) to be paid by it to the
Administrative Agent (or any sub-agent thereof), any Issuing Lender, the
Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such Issuing Lender, the Swingline Lender or such Related Party, as the case may
be, such Lender’s proportion (based on the percentages as used in determining
the Required Lenders as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), against any Issuing Lender or the
Swingline Lender in their respective capacities as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or such Issuing Lender or the Swingline Lender in connection with
such capacity. The obligations of the Lenders under this Section 11.1(c) are
subject to the provisions of Section 2.13(a).

(d) To the fullest extent permitted by applicable law, the Managing Member, each
Borrower, each other Consolidated Entity and each Related Party of any of the
foregoing persons and each Indemnitee shall not assert, and each hereby waives,
any claim against the Managing Member, each Borrower, each other Consolidated
Entity and each Related Party or any Indemnitee, as applicable, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) or any other claim for lost profits arising out of,
in connection with, or as a result of, this Agreement, any other Credit Document
or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit, or the use of the
proceeds thereof, provided, however, that nothing contained in this sentence
shall limit the indemnification obligations of the Credit Parties to the extent
such indirect, special, consequential or punitive damages are included in a
third-party claim for which an Indemnitee is entitled to indemnification
hereunder. No Indemnitee referred to in Section 11.1(b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems (including the Platform, Intralinks,
SyndTrak or similar systems) in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby.

 

93



--------------------------------------------------------------------------------

(e) All amounts due under this Section 11.1 shall be payable by the Borrowers
upon demand therefor.

11.2 Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process.

(a) This Agreement and the other Credit Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Credit Document
(except, as to any other Credit Document, except as expressly set forth therein)
shall be governed by, and construed in accordance with, the law of the State of
New York (including Sections 5-1401 and 5-1402 of the New York General
Obligations Law, but excluding all other choice of law and conflicts of law
rules); provided that each Letter of Credit shall be governed by, and construed
in accordance with, the laws or rules designated in such Letter of Credit or
application therefor or, if no such laws or rules are designated, the
International Standby Practices of the International Chamber of Commerce, as in
effect from time to time (the “ISP”), and, as to matters not governed by the
ISP, the laws of the State of New York (including Sections 5-1401 and 5-1402 of
the New York General Obligations Law, but excluding all other choice of law and
conflicts of law rules).

(b) Each Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, any Issuing Lender or any Related Party of
any of the foregoing in any way relating to this Agreement or any other Credit
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York county, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such state court or, to the fullest extent permitted by applicable
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action, litigation or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

(c) Each Borrower irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Credit Document in any court referred to in
Section 11.2(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 11.4. Nothing in this Agreement will affect the
right of any party hereto to serve process in any other manner permitted by
applicable law.

11.3 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR

 

94



--------------------------------------------------------------------------------

INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

11.4 Notices; Effectiveness; Electronic Communication.

(a) Except in the cases of notices and other communications expressly permitted
to be given by telephone and, except as provided in Section 11.4(b), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:

(i) if to the Borrowers, the Administrative Agent, Wells Fargo in it is capacity
as an Issuing Lender or the Swingline Lender, to it at the address (or facsimile
number) specified for such Person on Schedule 1.1(a); and

(ii) if to any Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in Section 11.4(b), shall be effective as provided in Section 11.4(b).

(b) Notices and other communications to the Lenders and the Issuing Lender
hereunder may be delivered or furnished by electronic communication including
e-mail or by posting such notices or communications on internet or intranet
websites such as SyndTrak or a substantially similar electronic transmission
system (the “Platform”) pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices to any Lender or
the Issuing Lender pursuant to Article II if such Lender or the Issuing Lender,
as applicable, has notified the Administrative Agent in writing that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or Group may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communication
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other

 

95



--------------------------------------------------------------------------------

written acknowledgement), and (ii) notices or other communications posted to an
internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” The Agent Parties do
not warrant the adequacy of the Platform and expressly disclaim liability for
errors or omissions in the communications effected thereby. No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with any such communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Consolidated Entity, any Lender or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise), arising out of any Consolidated Entity’s or the
Administrative Agent’s transmission of any notices or communications through the
Platform, other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Agent Party as determined by a final
and nonappealable judgment of a court of competent jurisdiction.

(d) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto (except
that each Lender need not give notice of any such change to the other Lenders in
their capacities as such).

11.5 Amendments, Waivers, etc. No amendment, modification, waiver or discharge
or termination of, or consent to any departure by any Credit Party from, any
provision of this Agreement or any other Credit Document shall be effective
unless in a writing signed by the Required Lenders or by the Administrative
Agent at the direction or with the consent of the Required Lenders, and then the
same shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment,
modification, waiver, discharge, termination or consent shall:

(a) unless agreed to in writing by each Lender directly affected thereby,
(i) reduce or forgive the principal amount of any Loan or Reimbursement
Obligation, reduce the rate of or forgive any interest thereon (provided that
only the consent of the Required Lenders shall be required to waive the
applicability of any post-default increase in interest rates), or reduce or
forgive any fees hereunder (other than fees payable to the Administrative Agent,
the Arrangers or the Issuing Lenders for their own respective accounts),
provided that the parties agree that an amendment to the definitions of
“Interest Coverage Ratio” and “Leverage Ratio” (or any defined terms used in
such defined terms) shall not constitute a reduction of any interest rate or
fees hereunder, (ii) extend the final scheduled maturity date or any other
scheduled date for the payment of any principal of or interest on any Loan,
extend the time of payment of any Reimbursement Obligation or any interest
thereon, extend the expiry date of any Letter of Credit beyond the Letter of
Credit Expiration Date, or extend the time of payment of any fees hereunder

 

96



--------------------------------------------------------------------------------

(other than fees payable to the Administrative Agent, any Arranger or any
Issuing Lender for its own account), (iii) increase any Commitment of any such
Lender over the amount thereof in effect or extend the maturity thereof (it
being understood that a waiver of any condition precedent set forth in
Section 4.2 or of any Default or Event of Default or mandatory reduction in the
Commitments, if agreed to by the Required Lenders or all Lenders (as may be
required hereunder with respect to such waiver), shall not constitute such an
increase), or (iv) reduce the percentage of the aggregate Commitments or of the
aggregate Outstanding Amount of the Loans, or the number or percentage of
Lenders, that shall be required for the Lenders or any of them to take or
approve, or direct the Administrative Agent to take, any action hereunder or
under any other Credit Document (including as set forth in the definition of
“Required Lenders”);

(b) unless agreed to in writing by all of the Lenders:

(i) release any Guarantor from its obligations under the Guaranty other than
(A) as may be otherwise specifically provided in this Agreement or in any other
Credit Document or (B) in connection with the sale or other disposition of all
of the Capital Stock of such Guarantor in a transaction expressly permitted
under or pursuant to this Agreement,

(ii) change any other provision of this Agreement or any of the other Credit
Documents requiring, by its terms, the consent or approval of all the Lenders
for such amendment, modification, waiver, discharge, termination or consent, or

(iii) change or waive any provision of Section 2.13, any other provision of this
Agreement or any other Credit Document requiring pro rata treatment of any
Lenders, or this Section 11.5;

(c) unless agreed to in writing by each Issuing Lender, the Swingline Lender or
the Administrative Agent in addition to the Lenders required as provided
hereinabove to take such action, affect the respective rights or obligations of
the Issuing Lenders, the Swingline Lender or the Administrative Agent, as
applicable, hereunder or under any of the other Credit Documents; and

(d) unless agreed to in writing by each Hedge Party and Cash Management Bank
affected thereby in its capacity as such, (i) amend the definition of
“Guaranteed Obligations” in the Guaranty (or any similar defined term in any
other Credit Document benefiting such Hedge Party), (ii) amend the definition of
“Guaranteed Parties” in the Guaranty (or any similar defined term in any other
Credit Document benefiting such Hedge Party), (iii) amend any provision
regarding priority of payments in this Agreement or any other Credit Document,
(iv) release any Guarantor from its obligations under the Guaranty (other than
(A) as may be otherwise specifically provided in this Agreement or in any other
Credit Document or (B) in connection with the sale or other disposition of all
of the Capital Stock of such Guarantor in a transaction expressly permitted
under or pursuant to this Agreement);

and provided further that the Fee Letters may only be amended or modified, and
any rights thereunder waived, in a writing signed by the parties thereto.

 

97



--------------------------------------------------------------------------------

Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.

Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender and (ii) if the Administrative Agent and Group
shall have jointly identified (each in its sole discretion) an obvious error or
omission of a technical or immaterial nature, in each case, in any provision of
the Credit Documents, then the Administrative Agent and the applicable Credit
Parties shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Credit Document if the same is not objected to in writing by the Required
Lenders within five Business Days following the posting of such amendment to the
Lenders.

11.6 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither any Borrower nor any other Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 11.6(b), (ii) by way of participation in accordance with the
provisions of Section 11.6(e) or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.6(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 11.6(e)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments and the Loans (including for purposes of this
Section 11.6(b), participations in Letters of Credit and in Swingline Loans) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or in the
case of

 

98



--------------------------------------------------------------------------------

an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned, or (B) in any case not described in clause (A)
above, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than (x) $5,000,000, in the case of any
assignment in respect of a Revolving Commitment (which for this purpose includes
Revolving Loans outstanding), or (y) the entire Swingline Commitment and the
full amount of the outstanding Swingline Loans, in the case of Swingline Loans,
unless each of the Administrative Agent and, so long as no Default or Event of
Default has occurred and is continuing, Group otherwise consents (each such
consent not to be unreasonably withheld or delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this
Section 11.6(b)(ii) shall not apply to rights in respect of Swingline Loans.

(iii) no consent shall be required for any assignment except to the extent
required by clause (B) of Section 11.6(b)(i) and, in addition:

(A) the consent of Group (such consent not to be unreasonably withheld or
delayed, it being understood that it will not be unreasonable for Group to
withhold its consent to any assignment to a competitor) shall be required unless
(y) a Default or Event of Default has occurred and is continuing at the time of
such assignment or (z) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that Group shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Revolving
Commitment if such assignment is to a Person that is not a Revolving Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender;

(C) the consent of the Issuing Lenders (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D) the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of a
Revolving Commitment;

 

99



--------------------------------------------------------------------------------

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;

(v) no such assignment shall be made to (A) the Managing Member, Group or any of
their respective Affiliates or Subsidiaries or (B) to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B); and

(vi) no such assignment shall be made to a natural person or any holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.2(a), 3.2(b), 3.1, 3.5 and 11.1 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided that, except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender. If requested by or on behalf of the assignee, upon the
simultaneous receipt of any original executed Note issued to the Defaulting
Lender marked “cancelled,” the Borrowers, at their own expense, will execute and
deliver to the Administrative Agent a new Note or Notes to the order of the
assignee (and, if the assigning Lender has retained any portion of its rights
and obligations hereunder, to the order of the assigning Lender), prepared in
accordance with the applicable provisions of Section 2.11 as necessary to
reflect, after giving effect to the assignment, the Commitments and/or
outstanding Loans, as the case may be, of the assignee and (to the extent of any
retained interests) the assigning Lender, in substantially the form of
Exhibits A-1 and/or A-2, as applicable. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 11.6(b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.6(e).

(c) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of Group and the Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable

 

100



--------------------------------------------------------------------------------

assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to the
Administrative Agent or any Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. In addition, the Administrative
Agent shall maintain on the Register information regarding the designation,
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by each of the Borrowers, the Guarantors and
the Issuing Lenders, at any reasonable time and from time to time upon
reasonable prior notice. In addition, at any time that a request for a consent
for a material or substantive change to the Credit Documents is pending, any
Lender wishing to consult with other Lenders in connection therewith may request
and receive from the Administrative Agent a copy of the Register.

(e) Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person (or any holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural person), a
competitor of any Borrower, or Group or any of Group’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans (including such Lender’s participations in
Letters of Credit and Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders, the Issuing Lenders and the Swingline Lender shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in Section 11.5(a) and clause (i) of Section 11.5(b) that
affects such Participant. The Borrowers agree that each Participant shall be
entitled to the benefits of Sections 3.1, 3.2(a), 3.2(b), and 3.5 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.6(b); provided that such Participant (A) agrees to be
subject to the provisions of Section 3.6 as if it were an assignee under
Section 11.6(b) and

 

101



--------------------------------------------------------------------------------

(B) shall not be entitled to receive any greater payment under Section 3.1 or
3.2, with respect to any participation, than its participating Lender would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrowers’ request and expense, to use reasonable efforts to
cooperate with the Borrowers to effectuate the provisions of Section 3.6 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.3 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other Obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act or any state laws based on the
Uniform Electronic Transactions Act.

(h) Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 11.6, disclose to the assignee, Participant or pledgee or
proposed assignee, Participant or pledgee any information relating to Group and
its Subsidiaries furnished to it by or on behalf of any other party hereto;
provided that such assignee, Participant or pledgee or proposed assignee,
Participant or pledgee agrees in writing to keep such information confidential
to the same extent required of the Lenders under Section 11.11.

 

102



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary contained herein, if Wells Fargo
assigns all of its Revolving Commitments and Revolving Loans in accordance with
this Section 11.6, Wells Fargo may resign as an Issuing Lender and Swingline
Lender upon written notice to Group and the Lenders. Upon any such notice of
resignation, Group shall have the right to appoint from among the Lenders a
successor Issuing Lender and Swingline Lender; provided that no failure by Group
to make such appointment shall affect the resignation of Wells Fargo as an
Issuing Lender and Swingline Lender. Wells Fargo shall retain all of the rights
and obligations of an Issuing Lender and Swingline Lender hereunder with respect
to all Letters of Credit issued by it and Swingline Loans made by it, in each
case outstanding as of the effective date of its resignation and all obligations
of the Borrowers and the Revolving Lenders with respect thereto (including the
right to require the Revolving Lenders to make Revolving Loans or fund
participation interests with respect thereto).

11.7 No Waiver. The rights and remedies of the Administrative Agent and the
Lenders expressly set forth in this Agreement and the other Credit Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default. No course of
dealing between any Credit Party, the Administrative Agent or the Lenders or
their agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a
waiver of any Default or Event of Default. No notice to or demand upon any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
right of the Administrative Agent or any Lender to exercise any right or remedy
or take any other or further action in any circumstances without notice or
demand.

11.8 Survival. All covenants, agreements, representations and warranties made by
or on behalf of the Managing Member, any Borrower or any other Credit Party in
this Agreement and in the other Credit Documents and in the certificates or
other instruments required to be delivered in connection with or pursuant to
this Agreement or any other Credit Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the extension of any credit hereunder, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan, any L/C Obligation, or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. In addition, notwithstanding anything herein or under
applicable law to the contrary, the provisions of this Agreement and the other
Credit Documents relating to indemnification or payment of costs and expenses,
including the provisions of Sections 2.8(f), 3.1, 3.2(a), 3.2(b), 3.5 and 11.1,
shall survive the payment in full of all Loans and L/C Obligations, the
termination of the Commitments and all Letters of Credit, and any termination of
this Agreement or any of the

 

103



--------------------------------------------------------------------------------

other Credit Documents until satisfied or the applicable statute of limitations
with respect thereto has run.

11.9 Severability. To the extent any provision of this Agreement is prohibited
by or invalid under the applicable law of any jurisdiction, such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Agreement in any
jurisdiction. Without limiting the foregoing provisions of this Section 11.9, if
and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, any Issuing Lender or the
Swingline Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

11.10 Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control. Any Hedge
Agreement between any Borrower and any Hedge Party is an independent agreement
governed by the writing provisions of such Hedge Agreement, which shall remain
in full force and effect, unaffected by any repayment, prepayment, acceleration,
reduction, increase or change in the terms applicable to the Obligations under
this Agreement, except as otherwise expressly provided in such Hedge Agreement,
and any payoff statement from the Administrative Agent relating to this
Agreement shall not apply to such Hedge Agreement except as expressly provided
therein. Any Cash Management Agreement between any Borrower and any Cash
Management Bank is an independent agreement governed by the written provisions
of such Cash Management Agreement, which shall remain in full force and effect,
unaffected by any repayment, prepayment, acceleration, reduction, increase or
change in the terms applicable to the Obligations under this Agreement, except
as otherwise expressly provided in such Cash Management Agreement, and any
payoff statement from the Administrative Agent relating to this Agreement shall
not apply to such Cash Management Agreement except as expressly provided
therein.

11.11 Confidentiality. Each of the Administrative Agent, the Lenders and the
Issuing Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the Financial Industry Regulatory Authority);
(c) to the extent required by applicable Requirements of Law or by any subpoena
or similar legal process; (d) to any other party hereto; (e) in connection with
the exercise of any remedies hereunder or under any other Credit Document or any
Hedge Agreement or any Cash Management Agreement or any action or proceeding
relating to this Agreement or any other Credit Document or any Hedge Agreement
or any Cash Management Agreement or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement

 

104



--------------------------------------------------------------------------------

containing provisions substantially the same as those of this Section 11.11, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrowers and its obligations, this Agreement or payments hereunder;
(g) on a confidential basis, to (i) any rating agency in connection with Group
or its Subsidiaries or the facilities created hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance monitoring
of CUSIP numbers with respect to the facilities created hereunder; (h) with the
consent of Group; or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section 11.11 or
(y) becomes available to the Administrative Agent, any Lender, the Issuing
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than Group.

For purposes of this Section 11.11, “Information” means all written information
received from the Credit Parties relating to any Consolidated Entity or
Affiliate or any of their respective businesses, other than any such information
that is available to the Administrative Agent, any Lender or any Issuing Lender
on a nonconfidential basis prior to disclosure by any Consolidated Entity;
provided that, in the case of written information received from any Credit Party
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 11.11 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

11.12 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Credit
Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letters). Except as provided in Section 4.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic format (e.g., “pdf” or “tif” file format) shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.13 Disclosure of Information. The Borrowers agree and consent to the
Administrative Agent’s and the Arranger’s disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications. Such
information will consist of deal terms and other information customarily found
in such publications, subject to confidentiality obligations or disclosure
restrictions reasonably requested by the Managing Member, including its prior
approval of the form of any use of the name and logo of the Managing Member and
subject to any regulatory limitations applicable to investment advisors.

11.14 USA Patriot Act Notice. Each Lender that is subject to the PATRIOT Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers

 

105



--------------------------------------------------------------------------------

that pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Credit Parties, which
information includes the name and address of each Credit Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Credit Parties in accordance with the PATRIOT Act.

11.15 Non-Recourse Obligations. No Person other than the Credit Parties shall be
liable for any payment on the Obligations by operation of law or otherwise, and
the Lenders shall look only to the Credit Parties and their assets for payment
of the Obligations.

 

106



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.

 

MANNING & NAPIER GROUP, LLC By: Manning & Napier, Inc., its managing member By:

/s/ James Mikolaichik

James Mikolaichik Chief Financial Officer MANNING & NAPIER ADVISORS, LLC By:
Manning & Napier Group, LLC, its sole member By: Manning & Napier, Inc., its
managing member By:

/s/ James Mikolaichik

James Mikolaichik Chief Financial Officer MANNING & NAPIER, INC. By:

/s/ James Mikolaichik

James Mikolaichik Chief Financial Officer

(signatures continued)

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender
and as a Lender By:

/s/ Kristina DeSchepper

Name: Kristina DeSchepper Title: Assistant Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST COMPANY, as Syndication Agent and as a Lender
By:

/s/ Matthew A. Ray

Name: Matthew A. Ray Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

FIRST NIAGARA BANK, as a Lender By:

/s/ Timothy G. Denniston

Name: Timothy G. Denniston Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:

/s/ Richard G. Shaw

Name: Richard G. Shaw Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as a Lender By:

/s/ Michael Kiss

Name: Michael Kiss Title: Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A-1

Group’s Taxpayer Identification No. 45-3328488

Advisors’ Taxpayer Identification No. 45-3240790

FORM OF REVOLVING NOTE

 

$              April 23, 2015 Fairport, New York

FOR VALUE RECEIVED, the undersigned, MANNING & NAPIER GROUP, LLC, a Delaware
limited liability company (“Group”), and MANNING & NAPIER ADVISORS, LLC, a
Delaware limited liability company (“Advisors” and, collectively with Group, the
“Borrowers”), hereby jointly and severally promise to pay to the order of
                                         (the “Lender”), at the offices of Wells
Fargo Bank, National Association (the “Administrative Agent”) located at 1525 W.
W.T. Harris Blvd., Charlotte, North Carolina 28262 (or at such other place or
places as the agent may designate), at the times and in the manner provided in
the Credit Agreement, dated as of April 23, 2015 (as amended, modified or
supplemented from time to time, the “Credit Agreement”), among the Borrowers,
Manning & Napier, Inc., a Delaware corporation and managing member of Group, the
Lenders from time to time parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and Manufacturers and Traders Trust
Company, as Syndication Agent, the principal sum of
                                         DOLLARS ($        ), or such lesser
amount as may constitute the aggregate unpaid principal amount of the Revolving
Loans made by the Lender, under the terms and conditions of this promissory note
(this “Note”) and the Credit Agreement. The defined terms in the Credit
Agreement are used herein with the same meaning. The Borrowers also
unconditionally promise to pay interest on the aggregate unpaid principal amount
of this Note at the rates and on the dates applicable thereto from time to time
as provided in the Credit Agreement. All of the Obligations of the Borrowers
hereunder are joint and several in each and every particular.

This Note is one of a series of Notes referred to in the Credit Agreement and is
issued to evidence the Revolving Loans made by the Lender pursuant to the Credit
Agreement. All of the terms, conditions and covenants of the Credit Agreement
are expressly made a part of this Note by reference in the same manner and with
the same effect as if set forth herein at length, and any holder of this Note is
entitled to the benefits of and remedies provided in the Credit Agreement for
provisions relating to the interest rate, maturity, payment, prepayment and
acceleration of this Note.

In the event of an acceleration of the maturity of this Note, this Note shall
become immediately due and payable, without presentation, demand, protest or
notice of any kind, all of which are hereby waived by the Borrowers.

In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrowers agree to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees.

 

Exhibit A-1 - Page 1



--------------------------------------------------------------------------------

This Note shall be governed by and construed in accordance with the internal
laws and judicial decisions of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law, but excluding all other
choice of law and conflicts of law rules). The Borrowers irrevocably and
unconditionally agree that each will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender
or any of their Affiliates in any way relating to the Credit Agreement or any
other Credit Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York City
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such state court or, to the fullest extent
permitted by applicable law, in such federal court.

IN WITNESS WHEREOF, the Borrowers have caused this Note to be executed by an
appropriate duly authorized corporate officer as of the day and year first above
written.

 

MANNING & NAPIER GROUP, LLC By: Manning & Napier, Inc., its managing member By:

 

Name:

 

Title:

 

MANNING & NAPIER ADVISORS, LLC By:

 

Name:

 

Title:

 

 

Exhibit A-1 - Page 2



--------------------------------------------------------------------------------

EXHIBIT A-2

Group’s Taxpayer Identification No. 45-3328488

Advisors’ Taxpayer Identification No. 45-3240790

FORM OF SWINGLINE NOTE

 

$5,000,000 April 23, 2015 Fairport, New York

FOR VALUE RECEIVED, the undersigned, MANNING & NAPIER GROUP, LLC, a Delaware
limited liability company (“Group”), and MANNING & NAPIER ADVISORS, LLC, a
Delaware limited liability company (“Advisors” and, collectively with Group, the
“Borrowers”), hereby jointly and severally promise to pay to the order of WELLS
FARGO BANK, NATIONAL ASSOCIATION (the “Swingline Lender”), at the offices of
Wells Fargo Bank, National Association (the “Administrative Agent”) located at
1525 W. W.T. Harris Blvd., Charlotte, North Carolina 28262 (or at such other
place or places as the agent may designate), at the times and in the manner
provided in the Credit Agreement, dated as of April 23, 2015 (as amended,
modified or supplemented from time to time, the “Credit Agreement”), among the
Borrowers, Manning & Napier, Inc., a Delaware corporation and managing member of
Group, the Lenders from time to time parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and Manufacturers and Traders Trust
Company, as Syndication Agent, the principal sum of FIVE MILLION AND NO/100
DOLLARS ($5,000,000), or such lesser amount as may constitute the aggregate
unpaid principal amount of the Swingline Loans made by the Swingline Lender,
under the terms and conditions of this promissory note (this “Note”) and the
Credit Agreement. The defined terms in the Credit Agreement are used herein with
the same meaning. The Borrowers also unconditionally promise to pay interest on
the aggregate unpaid principal amount of this Note at the rates and on the dates
applicable thereto from time to time as provided in the Credit Agreement. All of
the Obligations of the Borrowers hereunder are joint and several in each and
every particular.

This Note is issued to evidence the Swingline Loans made by the Swingline Lender
pursuant to the Credit Agreement. All of the terms, conditions and covenants of
the Credit Agreement are expressly made a part of this Note by reference in the
same manner and with the same effect as if set forth herein at length, and any
holder of this Note is entitled to the benefits of and remedies provided in the
Credit Agreement for provisions relating to the interest rate, maturity,
payment, prepayment and acceleration of this Note.

In the event of an acceleration of the maturity of this Note, this Note shall
become immediately due and payable, without presentation, demand, protest or
notice of any kind, all of which are hereby waived by the Borrowers.

In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrowers agree to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees.

 

Exhibit A-2 - Page 1



--------------------------------------------------------------------------------

This Note shall be governed by and construed in accordance with the internal
laws and judicial decisions of the State of New York (including Sections 5-1401
and 5-1402 of the New York General Obligations Law, but excluding all other
choice of law and conflicts of law rules). The Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender
or any of their Affiliates in any way relating to the Credit Agreement or any
other Credit Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York City
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such state court or, to the fullest extent
permitted by applicable law, in such federal court.

IN WITNESS WHEREOF, the Borrowers have caused this Note to be executed by an
appropriate duly authorized corporate officer as of the day and year first above
written.

 

MANNING & NAPIER GROUP, LLC By: Manning & Napier, Inc., its managing member By:

 

Name:

 

Title:

 

MANNING & NAPIER ADVISORS, LLC By:

 

Name:

 

Title:

 

 

Exhibit A-2 - Page 2



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF NOTICE OF BORROWING

                    , 201  

Wells Fargo Bank, National Association, as Administrative Agent

1525 W. W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

The undersigned, [MANNING & NAPIER GROUP, LLC] [MANNING & NAPIER ADVISORS, LLC]
(the “Borrower”), refers to the Credit Agreement, dated as of April 23, 2015,
among the Borrower, [Manning & Napier Group, LLC], [Manning & Napier Advisors,
LLC],1 Manning & Napier, Inc., certain banks and other financial institutions
from time to time parties thereto (the “Lenders”), and you, as Administrative
Agent for the Lenders and as Swingline Lender (as amended, modified or
supplemented from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), and, pursuant to Section 2.2(b)
of the Credit Agreement, hereby gives you, as Administrative Agent, irrevocable
notice that the Borrower requests a Borrowing of Revolving Loans under the
Credit Agreement, and to that end sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.2(b) of the
Credit Agreement:

(i) The aggregate principal amount of the Proposed Borrowing is $        .2

(ii) The Loans comprising the Proposed Borrowing shall be initially made as
[Base Rate Loans] [LIBOR Loans].3

(iii) [The initial Interest Period for the LIBOR Loans comprising the Proposed
Borrowing shall be [         month(s)].]4

(iv) The Proposed Borrowing is requested to be made on                      (the
“Borrowing Date”).5

 

 

1  Insert the party that is not requesting a Borrowing.

2  Amount of Proposed Borrowing must comply with Section 2.2(b) of the Credit
Agreement.

3  Select the applicable Type of Loans.

4  Include this clause in the case of a Proposed Borrowing comprised of LIBOR
Loans, and designate the Interest Period.

5  Can be a Business Day on or after the date hereof (in the case of Base Rate
Loans) or shall be at least three Business Days after the date hereof (in the
case of LIBOR Loans), in each case, assuming notice delivered by 11:00 a.m.,
Eastern Time (daylight or standard, as applicable).

 

Exhibit B-1 - Page 1



--------------------------------------------------------------------------------

The Borrower hereby certifies that the following statements are true on and as
of the date hereof and will be true on and as of the Borrowing Date:

A. Each of the representations and warranties contained in Article V of the
Credit Agreement and in the other Credit Documents is and will be true and
correct on and as of each such date, with the same effect as if made on and as
of each such date, both immediately before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom, except to
the extent any such representation or warranty is expressly stated to have been
made as of a specific date, in which case such representation or warranty shall
be true and correct as of such date;

B. No Default or Event of Default has occurred and is continuing or would result
from the Proposed Borrowing or from the application of the proceeds therefrom;
and

C. After giving effect to the Proposed Borrowing, the sum of the Revolving
Credit Exposures of all Lenders does not exceed the Aggregate Revolving
Commitments.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

Exhibit B-1 - Page 2



--------------------------------------------------------------------------------

Very truly yours, [MANNING & NAPIER GROUP, LLC By: Manning & Napier, Inc., its
managing member By:

 

Name:

 

Title: ]  

 

[MANNING & NAPIER ADVISORS, LLC By:

 

Name:

 

Title: ]  

 

 

Exhibit B-1 - Page 3



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF NOTICE OF CONVERSION/CONTINUATION

                    , 201    

Wells Fargo Bank, National Association, as Administrative Agent

1525 W. W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

The undersigned, [MANNING & NAPIER GROUP, LLC] [MANNING & NAPIER ADVISORS, LLC]
(the “Borrower”), refers to the Credit Agreement, dated as of April 23, 2015,
among the Borrower, [Manning & Napier Group, LLC], [Manning & Napier Advisors,
LLC],6 Manning & Napier, Inc., certain banks and other financial institutions
from time to time parties thereto (the “Lenders”), and you, as Administrative
Agent for the Lenders and as Swingline Lender (as amended, modified or
supplemented from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), and, pursuant to Section 2.2(b)
of the Credit Agreement, hereby gives you, as Administrative Agent, irrevocable
notice that the Borrower requests the conversion or continuation of Revolving
Loans under the Credit Agreement, and to that end sets forth below the
information relating to such Revolving Loans to be converted or continued (the
“Proposed Conversion/Continuation”) as required by Section 2.2(b) of the Credit
Agreement:

(A) The Revolving Loans to which this request apply [Base Rate Loans] [LIBOR
Loans]:                     .7

(B) The aggregate principal amount of the Revolving Loans to be
converted/continued: $        .8

(C) Effective date of election (which is a Business Day): (the
“Conversion/Continuation Date”).9

 

6  Insert the party that is not requesting the Conversion/Continuation.

7  Select the applicable Type of Loans.

8  Aggregate principal amount of conversion of LIBOR Loans into Base Rate Loans
shall be not less than $1,000,000 or a larger multiple of $1,000,000, and
aggregate principal amount of conversion of Base Rate Loans into, or
continuation of, LIBOR Loans shall not be less than $5,000,000 or a larger
multiple of $1,000,000. No partial conversion of LIBOR Loans made pursuant to a
single Revolving Borrowing shall reduce the outstanding principal amount of such
LIBOR Loans to less than $5,000,000 or to any amount not an integral multiple of
$1,000,000 in excess thereof.

9  Shall be at least three Business Days after the date hereof, assuming notice
delivered by 11:00 a.m., Eastern Time (daylight or standard, as applicable).

 

Exhibit C - Page 1



--------------------------------------------------------------------------------

(D) [The Interest Period for conversion into or a continuation of the LIBOR
Loans shall be [     month(s)].]10

 

Very truly yours, [MANNING & NAPIER GROUP, LLC By: Manning & Napier, Inc., its
managing member By:

 

Name:

 

Title: ]  

 

[MANNING & NAPIER ADVISORS, LLC By:

 

Name:

 

Title: ]  

 

 

10  If applicable, and which must comply with Section 2.2 and end not later than
the Maturity Date.

 

Exhibit C - Page 2



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF NOTICE OF SWINGLINE BORROWING

[MANNING & NAPIER GROUP, LLC]

[MANNING & NAPIER ADVISORS, LLC]

                    , 201    

Wells Fargo Bank, National Association, as Swingline Lender

1525 W. W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of April 23, 2015 (as
amended and in effect on the date hereof, the “Credit Agreement”), among the
undersigned, as Borrower, [Manning & Napier Group, LLC], [Manning & Napier
Advisors, LLC],11 Manning & Napier, Inc., the Lenders named therein, and Wells
Fargo Bank, National Association, as Administrative Agent and as Swingline
Lender. Terms defined in the Credit Agreement are used herein with the same
meanings. This notice constitutes a Notice of Swingline Borrowing, and the
Borrower hereby requests a Swingline Borrowing under the Credit Agreement, and
in that connection the Borrower specifies the following information with respect
to the Swingline Borrowing (the “Proposed Borrowing”) requested hereby:

(A) Principal amount of Swingline Loan:12

(B) Date of Swingline Loan (which is a Business Day):13

The Borrower hereby certifies that the following statements are true on and as
of the date hereof and will be true on and as of the Borrowing Date:

A. Each of the representations and warranties contained in Article V of the
Credit Agreement and in the other Credit Documents is and will be true and
correct on and as of each such date, with the same effect as if made on and as
of each such date, both immediately before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom (except to
the extent any such representation or warranty is expressly stated to have been
made as of a specific date, in which case such representation or warranty shall
be true and correct as of such date);

 

11  Insert the party that is not requesting a Swingline Borrowing.

12  Aggregate principal amount of each Swingline Loan shall be not less than
$100,000 or a larger multiple of $100,000.

13  Can be a Business Day on or after the date hereof, assuming notice delivered
by 3:00 p.m., Eastern Time (daylight or standard, as applicable).

 

Exhibit C - Page 3



--------------------------------------------------------------------------------

B. No Default or Event of Default has occurred and is continuing or would result
from the Proposed Borrowing or from the application of the proceeds therefrom;

C. After giving effect to the Proposed Borrowing, the aggregate principal amount
of the Swingline Loan does not exceed the Swingline Commitment; and

D. After giving effect to the Proposed Borrowing, the sum of the Revolving
Credit Exposures of all Lenders does not exceed the Aggregate Revolving
Commitments.

 

Very truly yours, [MANNING & NAPIER GROUP, LLC By: Manning & Napier, Inc., its
managing member By:

 

Name:

 

Title: ]  

 

[MANNING & NAPIER ADVISORS, LLC By:

 

Name:

 

Title: ]  

 

 

Exhibit C - Page 4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

THIS CERTIFICATE is given pursuant to Section 6.2(a) of the Credit Agreement,
dated as of April 23, 2015 (as amended, modified or supplemented from time to
time, the “Credit Agreement,” the terms defined therein being used herein as
therein defined), among MANNING & NAPIER GROUP, LLC (“Group”), MANNING & NAPIER
ADVISORS, LLC (“Advisors” and, collectively with Group, the “Borrowers”),
MANNING & NAPIER, INC., a Delaware corporation and managing member of Group (the
“Managing Member”), certain banks and other financial institutions from time to
time parties thereto (the “Lenders”), and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders and as Swingline Lender.

The undersigned hereby certifies that:

1. [He] [She] is a duly elected Financial Officer of the Managing Member.

2. The undersigned has reviewed the terms of the Credit Agreement and has made,
or caused to be made under the supervision of the undersigned, a review in
reasonable detail of the transactions and condition of the Managing Member, the
Borrowers and their Subsidiaries during the accounting period covered by the
financial statements delivered herewith.

3. The examination described in paragraph 2 above did not disclose, and the
undersigned has no knowledge of the existence of, any Default or Event of
Default during or at the end of the accounting period covered by such financial
statements or as of the date of this Certificate [, except as set forth below.

Describe here or in a separate attachment any exceptions to paragraph 3 above by
listing, in reasonable detail, the nature of the Default or Event of Default,
the period during which it existed and the action that the applicable Credit
Party has taken or proposes to take with respect thereto].

4. Attached to this Certificate as Attachment A is a covenant compliance
worksheet reflecting the computation of the financial covenants in accordance
with GAAP set forth in Article VII of the Credit Agreement, and such
calculations are true and correct on and as of the last day of the period
indicated on the top of such worksheet.

5. Enclosed with this Certificate are copies of the consolidated financial
statements of the Consolidated Entities as of                     , and for the
[    -month period] [year] then ended, required to be delivered under
Section [6.1(a)][6.1(b)] of the Credit Agreement. Such consolidated financial
statements present fairly in all material respects the financial condition,
results of operations and cash flows of the Consolidated Entities as of the
dates and for the periods indicated, in accordance with GAAP [(subject to the
absence of notes required by GAAP and normal year-end adjustments)]14 applied on
a basis consistent with that of the preceding [quarter][year] or containing
disclosure of the effect on the financial condition or

 

14  Insert in the case of quarterly financial statements.

 

Exhibit C - Page 5



--------------------------------------------------------------------------------

results of operations of any change in the application of accounting principles
and practices during such [quarter][year].

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the      day of             , 201    .

 

MANNING & NAPIER, INC. By:

 

Name:

 

Title:

 

 

Exhibit C - Page 6



--------------------------------------------------------------------------------

ATTACHMENT A

COVENANT COMPLIANCE WORKSHEET

A. Leverage Ratio (Section 7.1 of the Credit Agreement)

 

(1)

Consolidated Total Debt15 as of the date of determination:

                  $                

(2)

Consolidated EBITDA for the Reference Period ending on the date of determination
(from Line B(5) below):

                  $                

(3)

Leverage Ratio: Line A(1) divided by Line A(2)

                 

(4)

Maximum Leverage Ratio:

                     2.75:1.00   

 

15  “Consolidated Total Debt” means, as of the date of determination, the
aggregate (without duplication) of (i) all Indebtedness of the Consolidated
Entities as of such date in the amount that would be reflected on a balance
sheet or comparable statement of the Consolidated Entities prepared on a
consolidated basis as of such date in accordance with GAAP, and (ii) all
obligations of any Consolidated Entity referenced in subparagraph (iii) of the
definition of “Indebtedness” in the Credit Agreement.

 

Exhibit C - Page 7



--------------------------------------------------------------------------------

B. Consolidated EBITDA (Denominator in the Leverage Ratio)

 

(1)

Consolidated Net Income for the Reference Period ending on the date of
determination

$                

(2)

Additions to Consolidated Net Income (to the extent taken into account in the
calculation of Consolidated Net Income for such period):

(a) Consolidated Interest Expense

$                

(b) Foreign, federal, state, local and other income taxes

$                

(c) Depreciation and amortization

$                

(d) Non-recurring charges and expenses of the Consolidated Entities which do not
represent a cash item in such period or any future period

$                

(e) Non-cash expenses related to stock- or other equity-based compensation

$                

(f) Any change in liability under the Tax Receivable Agreement to the extent
such change reduces Consolidated Net Income for such period

$                

(g) All other non-cash charges and non-cash expenses of the Consolidated
Entities (excluding any such non-cash charge or expense to the extent that it
represents an accrual of or reserve for cash expenditures in any future period)

$                

(h) Additions: Add Lines B(2)(a) through B(2)(g)

$                

(3)

Net Income plus Additions:

Line B(1) plus Line B(2)(h)

$                

(4)

Reductions from Consolidated Net Income (to the extent taken into account in the
calculation of Consolidated Net Income for such period):

(a) Any change in liability under the Tax Receivable Agreement to the extent
such change increases Consolidated Net Income for such period

$                

(b) All non-cash items increasing Consolidated Net Income for such period

$                

(c) Reductions:

Add Lines B(4)(a) and B(4)(b)

$                

(5)

Consolidated EBITDA: Line B(3) minus Line B(4)(c)

$                

 

Exhibit C - Page 8



--------------------------------------------------------------------------------

C. Interest Coverage Ratio (Section 7.2 of the Credit Agreement)

 

(1)

Consolidated EBITDA for the Reference Period ending on the date of determination
(from Line B(5) above):

                  $                

(2)

Consolidated Interest Expense for the Reference Period ending on the date of
determination:

                  $                

(3)

Interest Coverage Ratio:

Line C(1) divided by Line C(2)

(4)

Minimum Interest Coverage Ratio:

                    4.00:1.00   

 

Exhibit C - Page 9



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION

THIS ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is made this
     day of                 ,     , by and between                      (the
“Assignor”) and                      (the “Assignee”). Reference is made to the
Credit Agreement, dated as of April 23, 2015 (as amended, modified or
supplemented from time to time, the “Credit Agreement”), among MANNING & NAPIER
GROUP, LLC, a Delaware limited liability company (“Group”), MANNING & NAPIER
ADVISORS, LLC, a Delaware limited liability company (“Advisors” and,
collectively with Group, the “Borrowers”), Manning & Napier, Inc., a Delaware
corporation and managing member of Group (the “Managing Member”), Manufacturers
and Traders Trust Company, certain other banks and other financial institutions
from time to time parties thereto (the “Lenders”), and Wells Fargo Bank,
National Association, as Administrative Agent and as Swingline Lender. Unless
otherwise defined herein, capitalized terms used herein without definition shall
have the meanings given to them in the Credit Agreement.

The Assignor and the Assignee hereby agree as follows:

1. Assignment and Assumption. Subject to the terms and conditions hereof, and
subject to and in accordance with the terms of the Credit Agreement, the
Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, without recourse to the Assignor and,
except as expressly provided herein, without representation or warranty by the
Assignor, the interest as of the Effective Date (as hereinafter defined) in and
to all of the Assignor’s rights and obligations under the Credit Agreement and
the other Credit Documents (in its capacity as a Lender thereunder) represented
by the percentage interest specified under the heading “Assigned Share” in
Item 4 of Annex I (such assigned interest, the “Assigned Share”), including,
without limitation, the Assigned Share of all rights and obligations of the
Assignor with respect to its Revolving Commitment and the Revolving Loans at the
time owing to it. Unless Assignor sells and assigns (i) its entire remaining
amount of its Revolving Commitment and the Revolving Loans at the time owing to
it, or (ii) to a Lender, an Affiliate of a Lender, or an Approved Fund, the
Assigned Share shall be subject to the minimum amounts and required consents
requirements referred to in Section 11.6(b).

2. The Assignor. The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the interest being assigned by it hereunder, (ii) such
interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) as of the date hereof the amount of its Revolving Commitment and
outstanding Revolving Loans is as set forth in Item 4 of Annex I, (iv) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, and (v) except as set forth in clauses (i)-(iv) above,
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Credit Agreement, any other Credit Document or any other instrument or
document furnished pursuant thereto or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Credit Document or any other instrument or document furnished pursuant
thereto, and (vi) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the

 

Exhibit D - Page 1



--------------------------------------------------------------------------------

Consolidated Entities or the performance or observance by the Consolidated
Entities of any of their respective obligations under the Credit Agreement, any
other Credit Document or any other instrument or document furnished pursuant
thereto.

3. The Assignee. The Assignee represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it is an Eligible
Assignee and meets all the requirements to be an assignee under Section 11.6 of
the Credit Agreement (subject to such minimum amounts and consents as required
under Section 11.6(b)), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Share, shall have the obligations of a Lender
hereunder, (iv) attached to this Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee, (v) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Share and either it, or the person exercising discretion in making its decision
to acquire the Assigned Share, is experienced in acquiring assets of such type,
(vi) confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements most recently required to have been delivered
under Sections 6.1(a) and 6.1(b) of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption, (vii) agrees
that it will, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement, (viii) appoints and
authorizes the Administrative Agent to take such actions as Administrative Agent
on its behalf under the Credit Agreement and the other Credit Documents, and to
exercise such powers and to perform such duties, as are specifically delegated
to the Administrative Agent by the terms thereof, together with such other
powers and duties as are reasonably incidental thereto, and (ix) agrees that it
will perform in accordance with their respective terms all of the obligations
that by the terms of the Credit Agreement are required to be performed by it as
a Lender.

4. Effective Date. Following the execution of this Assignment and Assumption by
the Assignor and the Assignee, the parties shall deliver to the Administrative
Agent (i) an executed original hereof, together with all attachments hereto,
(ii) the processing and recordation fee referred to in Section 11.6(b)(iv) of
the Credit Agreement, (iii) the Administrative Questionnaire referred to in
Section 11.6(b)(iv) of the Credit Agreement, unless the Assignee is already a
Lender, and (iv) such other documents as are required under the Credit
Agreement. The effective date of this Assignment and Assumption (the “Effective
Date”) shall be the earlier of (i) the date of acceptance hereof by the
Administrative Agent or (ii) the date, if any, designated as the Effective Date
in Item 5 of Annex I. As of the Effective Date, (y) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, shall have the rights and obligations of a Lender thereunder and
under the other Credit Documents, and (z) the Assignor shall, to the extent
provided in this Assignment and Assumption, relinquish its rights (other than
rights under the provisions of the Credit Agreement and the other Credit
Documents relating to indemnification or payment of fees, costs and expenses, to
the extent such rights relate to the time prior to the Effective Date) and be
released

 

Exhibit D - Page 2



--------------------------------------------------------------------------------

from its obligations under the Credit Agreement and the other Credit Documents
to the extent of the interest assigned by this Assignment and Assumption.

5. Payments; Settlement. On or prior to the Effective Date, in consideration of
the sale and assignment provided for herein and as a condition to the
effectiveness of this Assignment and Assumption, the Assignee will pay to the
Assignor an amount (to be confirmed between the Assignor and the Assignee) that
represents the Assigned Share of the principal amount of the Revolving Loans
made by the Assignor and outstanding on the Effective Date (together, if and to
the extent the Assignor and the Assignee so elect, with the Assigned Share of
any related accrued but unpaid interest, fees and other amounts). From and after
the Effective Date, the Administrative Agent will make all payments required to
be made by it under the Credit Agreement in respect of the interest assigned
hereunder (including, without limitation, all payments of principal, interest
and fees in respect of the Assigned Share of the Assignor’s Revolving Commitment
and Revolving Loans assigned hereunder) directly to the Assignee. The Assignor
and the Assignee shall be responsible for making between themselves all
appropriate adjustments in payments due under the Credit Agreement in respect of
the period prior to the Effective Date. All payments required to be made
hereunder or in connection herewith shall be made in Dollars by wire transfer of
immediately available funds to the appropriate party at its address for payments
designated in Annex I.

6. Governing Law. This Assignment and Assumption shall be governed by, and
construed in accordance with, the internal laws of the state of New York
(without regard to the conflicts of laws principles thereof).

7. Entire Agreement. This Assignment and Assumption, together with the Credit
Agreement and the other Credit Documents, embody the entire agreement and
understanding between the parties hereto and supersede all prior agreements and
understandings of the parties, verbal or written, relating to the subject matter
hereof.

8. Successors and Assigns. This Assignment and Assumption shall be binding upon,
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns.

9. Counterparts. This Assignment and Assumption may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

[Signatures on next page]

 

Exhibit D - Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption to be
executed by their duly authorized officers as of the date first above written.

 

ASSIGNOR: By:

 

Name:

 

Title:

 

ASSIGNEE: By:

 

Name:

 

Title:

 

 

Exhibit D - Page 4



--------------------------------------------------------------------------------

Accepted this      day of

                    ,             :

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:

 

Name:

 

Title:

 

Consented and agreed to: MANNING & NAPIER GROUP, LLC By: Manning & Napier, Inc.,
its managing member By:

 

Name:

 

Title:

 

MANNING & NAPIER ADVISORS, LLC By:

 

Name:

 

Title:

 

 

Exhibit D - Page 5



--------------------------------------------------------------------------------

ANNEX I

 

1. Borrowers: Manning & Napier Group, LLC, Manning & Napier Advisors, LLC

 

2. Name and Date of Credit Agreement:

Credit Agreement, dated as of April 23, 2015, among Manning & Napier Group, LLC,
Manning & Napier Advisors, LLC, Manning & Napier, Inc., Manufacturers and
Traders Trust Company, certain other Lenders from time to time parties thereto,
and Wells Fargo Bank, National Association, as Administrative Agent and as
Swingline Lender.

 

3. Date of Assignment and Assumption:                     ,             .

 

4. Amounts:

 

     Aggregate
for Assignor      Assigned
Share1     Amount of
Assigned
Share      Aggregate for
Assignor
(after Assignment)  

(a) Commitment

   $                           %    $                    $                

(b) Obligations2

   $                           %    $                    $                

 

5. Effective Date:                     ,         .

 

6. Addresses for Payments:

 

Assignor:  

 

    

 

    

 

     Attention:  

 

     Telephone:  

 

     Telecopy:  

 

     Reference:  

 

   Assignee:  

 

    

 

    

 

     Attention:  

 

     Telephone:  

 

     Telecopy:  

 

     Reference:  

 

  

 

 

1  Percentage taken to up to ten decimal places, if necessary.

2  Insert amounts outstanding as of the date of the Assignment and Assumption.

 

Exhibit D - Page 6



--------------------------------------------------------------------------------

7. Addresses for Notices:

 

Assignor:

 

 

 

Attention:

 

Telephone:

 

Telecopy:

 

Assignee:

 

 

 

Attention:

 

Telephone:

 

Telecopy:

 

 

8. Lending Office of Assignee:

 

 

 

Attention:

 

Telephone:

 

Telecopy:

 

 

Exhibit D - Page 7



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

GUARANTY

(See attached.)

 

Exhibit E - Page 1



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of April 23, 2015 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), between Manning & Napier Group, LLC, a Delaware limited liability
company (“Group”), Manning & Napier Advisors, LLC, a Delaware limited liability
company (“Advisors” and, collectively with Group, the “Borrowers”), Manning &
Napier, Inc., a Delaware corporation and managing member of Group (the “Managing
Member”), Manufacturers and Traders Trust Company, certain other banks and other
financial institutions from time to time parties thereto (the “Lenders”), and
Wells Fargo Bank, National Association, as Administrative Agent.

Pursuant to the provisions of Section 3.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and each Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name:

 

Title:

 

Date:                          ,         

 

Exhibit F-1 - Page 1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of April 23, 2015 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), between Manning & Napier Group, LLC, a Delaware limited liability
company (“Group”), Manning & Napier Advisors, LLC, a Delaware limited liability
company (“Advisors” and, collectively with Group, the “Borrowers”), Manning &
Napier, Inc., a Delaware corporation and managing member of Group (the “Managing
Member”), Manufacturers and Traders Trust Company, certain other banks and other
financial institutions from time to time parties thereto (the “Lenders”), and
Wells Fargo Bank, National Association, as Administrative Agent.

Pursuant to the provisions of Section 3.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Signature on the following page]

 

Exhibit F-2 - Page 1



--------------------------------------------------------------------------------

[NAME OF LENDER] By:

 

Name:

 

Title:

 

Date:                          ,         

 

Exhibit F-2 - Page 2



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of April 23, 2015 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), between Manning & Napier Group, LLC, a Delaware limited liability
company (“Group”), Manning & Napier Advisors, LLC, a Delaware limited liability
company (“Advisors” and, collectively with Group, the “Borrowers”), Manning &
Napier, Inc., a Delaware corporation and managing member of Group (the “Managing
Member”), Manufacturers and Traders Trust Company, certain other banks and other
financial institutions from time to time parties thereto (the “Lenders”), and
Wells Fargo Bank, National Association, as Administrative Agent.

Pursuant to the provisions of Section 3.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name:

 

Title:

 

Date:                          ,         

 

Exhibit F-3 - Page 1



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of April 23, 2015 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), between Manning & Napier Group, LLC, a Delaware limited liability
company (“Group”), Manning & Napier Advisors, LLC, a Delaware limited liability
company (“Advisors” and, collectively with Group, the “Borrowers”), Manning &
Napier, Inc., a Delaware corporation and managing member of Group (the “Managing
Member”), Manufacturers and Traders Trust Company, certain other banks and other
financial institutions from time to time parties thereto (the “Lenders”), and
Wells Fargo Bank, National Association, as Administrative Agent.

Pursuant to the provisions of Section 3.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name:

 

Title:

 

Date:                          ,         

 

 

Exhibit F-4 - Page 1



--------------------------------------------------------------------------------

Schedule 1.1(a)

Commitments and

Notice Addresses

Commitments

 

Lender

   Revolving Commitment  

Wells Fargo Bank, National Association

   $ 31,250,000.00   

Manufacturers and Traders Trust Company

   $ 31,250,000.00   

First Niagara Bank

   $ 12,500,000.00   

The Bank of New York Mellon

   $ 12,500,000.00   

The Huntington National Bank

   $ 12,500,000.00            

 

 

 

Total

$ 100,000,000.00      

 

 

 

Notice Addresses

 

Party

  

Address

Borrowers   

Manning & Napier Group, LLC

Manning & Napier Advisors, LLC

290 Woodcliff Drive

Fairport, NY 14450

Attention: James Mikolaichik, Chief Financial Officer

Telephone: (585) 325-6880

Facsimile: (585) 325-5617

Wells Fargo Bank, National Association   

Wells Fargo Bank, N.A.

Charlotte, NC

ABA: 121000248

Acct: 01104331628807

Acct Name: Agency Services Clearing A/C

Ref: Manning and Napier Group, LLC

Attn: Financial Cash Controls

 

Address for notices as Administrative Agent:

 

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention: Syndication Agency Services



--------------------------------------------------------------------------------

Party

  

Address

  

Telephone: (704) 590 2706

Facsimile: (704) 590 2790

E-mail: agencyservices.requests@wellsfargo.com

 

Address for notices as Issuing Lender and Swingline Lender:

 

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd.

Mail Code: D1109-019

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

Telephone: (704) 590 2706

Facsimile: (704) 590 2790

E-mail: agencyservices.requests@wellsfargo.com



--------------------------------------------------------------------------------

Schedule 5.7(a)

Consolidated Entities

 

Subsidiary of Manning & Napier, Inc. (Managing Member) *

   Parent Ownership  

Manning & Napier Group, LLC

     16.8 % 

Subsidiaries of Manning & Napier Group, LLC (Borrower)

   Parent Ownership  

Manning & Napier Advisors, LLC

     100.0 % 

M&N Alternatives Management, LLC

     100.0 % 

Manning & Napier Alternative Investments, LLC

     100.0 % 

MN Xenon Partners Holdings LLC

     100.0 % 

MN Xenon Partners 2 LLC **

     100.0 % 

Manning & Napier Investor Services, Inc.

     100.0 % 

Manning & Napier Alternative Opportunities, LLC

     100.0 % 

Exeter Advisors, LLC

     100.0 % 

Exeter Trust Company

     100.0 % 

Manning & Napier Information Services, LLC

     100.0 % 

Manning & Napier Benefits, LLC

     100.0 % 

Perspective Partners, LLC

     100.0 % 

Subsidiaries of Manning & Napier Advisors, LLC (Borrower)

   Parent Ownership  

M&N Alternatives Management, LLC

     100.0 % 

Manning & Napier Alternative Investments, LLC

     100.0 % 

MN Xenon Partners Holdings LLC

     100.0 % 

MN Xenon Partners 2 LLC **

     100.0 % 

 

* As Managing Member of Manning & Napier Group, LLC, Manning & Napier, Inc.
consolidates Manning & Napier Group, LLC under U.S. GAAP. Other owners of
Manning & Napier Group, LLC include M&N Group Holdings, LLC (82.2%) and
Manning & Napier Capital Company, LLC (1.0%).

** MN Xenon Partners 2 LLC is the General Partner of MN Xenon Managed Futures
Fund L.P., in which Manning & Napier Advisors, LLC has invested.

Schedule to Credit Agreement



--------------------------------------------------------------------------------

Schedule 5.7(b)

Investment Funds and Intermediate Entities

Investment Funds

MN Xenon Managed Futures Master Fund Ltd.

MN Xenon Managed Futures Offshore Fund Ltd.

MN Xenon Managed Futures Fund L.P.

Intermediate Entities

MN Xenon Partners 2 LLC

Manning & Napier Alternative Investments, LLC

 

Schedule to Credit Agreement



--------------------------------------------------------------------------------

Schedule 8.2

Indebtedness

 

    

Entity

   Amount  

Maximum stated or face amount of all surety bonds, letters of credit and
bankers’ acceptances issued

     

Letter of Credit* - Health Insurance Claims

   Manning & Napier Advisors, LLC    $ 378,515   

Letter of Credit* - Property Lease in Chicago

   Manning & Napier Advisors, LLC    $ 261,200   

All capital lease obligations

     

Printers, copiers, network storage servers

   Manning & Napier Advisors, LLC    $ 565,957   

Copier

   Manning & Napier Information Services, LLC    $ 2,200         

 

 

 

Total Indebtedness

$ 1,207,872         

 

 

 

 

* With M&T Bank.

 

Schedule to Credit Agreement



--------------------------------------------------------------------------------

Schedule 8.3

Liens

 

    

Entity

   Amount  

Capital Leases

     

Printers, copiers, network storage servers

   Manning & Napier Advisors, LLC    $ 565,957   

Copier

   Manning & Napier Information Services, LLC    $ 2,200   

Pledged assets as collateral for certain state regulations

   Exeter Trust Company    $ 605,000   

Assignment

     

Office sublease in Tampa, FL

   Manning & Napier Information Services, LLC    $ 212,979   

Security Lien

     

Rental Deposit

   Manning & Napier Advisors, LLC    $ 11,844   

Rental Deposit

   Manning & Napier Information Services, LLC    $ 13,719   

Deposits, margin and other cash used as collateral to support derivative trading
activities for Managed Futures, Option Overlay, Equity Long/Short and other
seeded products

   Manning & Napier Advisors, LLC      Varies Daily   

 

Schedule to Credit Agreement



--------------------------------------------------------------------------------

Schedule 8.5

Investments

 

Seeded Investment Products

  

Entity

   Initial Investment
Amount  

Equity securities

   Manning & Napier Advisors, LLC    $ 9,000,000   

Fixed income securities

   Manning & Napier Advisors, LLC    $ 10,000,000   

Mutual funds / other

   Manning & Napier Advisors, LLC    $ 153,200   

Alternative strategies

   Manning & Napier Advisors, LLC    $ 12,597,900   

Other Investment Products

  

Entity

   Amount  

U.S. Treasury Notes

   Exeter Trust Company    $ 2,106,430   

Loans to Employees

  

Entity

   Amount  

Various

   Manning & Napier Advisors, LLC    $ 100,617   

Intercompany Investments

Investments include the equity investments in subsidiaries as listed on Schedule
5.7(a).

 

Schedule to Credit Agreement



--------------------------------------------------------------------------------

Schedule 8.7

Transactions with Affiliates

Agreements

 

•   Exchange Agreement, dated as of November 23, 2011, by and among Manning &
Napier, Inc. and the other parties thereto.(1)

 

•   Tax Receivable Agreement, dated as of November 23, 2011, by and among
Manning & Napier, Inc. and the other parties thereto.(1)

 

•   Registration Rights Agreement, dated as of November 23, 2011, by and among
Manning & Napier, Inc. and the other parties thereto.(1)

 

•   Manning & Napier, Inc. 2011 Equity Compensation Plan(1)

 

•   Form of Indemnification Agreement.(2)

 

•   Employment Agreement, dated September 8, 1992, by and between Patrick
Cunningham and Manning & Napier Advisors, Inc. (2)

 

•   Employment Agreement, dated August 1, 1993, by and between Jeff Coons and
Manning & Napier Advisors, Inc. (2)

 

•   Employment Agreement, dated June 28, 1993, by and between Charles Stamey and
Manning & Napier Advisors, Inc. (2)

 

•   Employment Agreement, effective September 12, 2011, by and between Manning &
Napier Advisors, Inc. and James Mikolaichik(2)

 

•   Purchase Agreement, dated as of November 23, 2011 by and between Manning &
Napier, Inc. and Manning & Napier Group, LLC(1)

 

•   Purchase Agreement, dated as of November 23, 2011 by and between Manning &
Napier, Inc. and M&N Group Holdings, LLC(1)

 

•   Letter, dated October 31, 2011, by and between Manning & Napier Group, LLC
and James Mikolaichik(1)

 

•   Letter, dated October 27, 2011, by and between Manning & Napier Group, LLC
and Patrick Cunningham(1)

 

•   Form of Redemption Agreement between M&N Group Holdings, LLC and Manning &
Napier Group, LLC, dated March 31, 2015(3)

 

•   Form of Redemption Agreement between Manning & Napier Capital Company and
Manning & Napier Group, LLC, dated March 31, 2015(4)

 

(1) Incorporated by reference to the Annual Report on Form 10-K of Manning &
Napier, Inc. for the fiscal year ended December 31, 2011.

(2) Incorporated by reference to Amendment No. 2 of the Registration Statement
on Form S-1 (File No. 333-175309) of Manning & Napier, Inc., which was filed
with the Securities and Exchange Commission on September 23, 2011.

(3) Incorporated by reference to Exhibit 10.1 of the Form 8-K of Manning &
Napier, Inc., which was filed with the Securities and Exchange Commission on
March 30, 2015.

(4) Incorporated by reference to Exhibit 10.2 of the Form 8-K of Manning &
Napier, Inc., which was filed with the Securities and Exchange Commission on
March 30, 2015.

 

Schedule to Credit Agreement



--------------------------------------------------------------------------------

Additional Transactions with Affiliates

Manning & Napier Fund, Inc.

Manning & Napier Advisors, LLC has agreements to serve as the investment manager
of Manning & Napier Fund, Inc., with which certain of its officers are
affiliated. Under the terms of these agreements, which are generally reviewed
and continued by the board of directors of Manning & Napier Fund, Inc. annually,
Manning & Napier Advisors, LLC receives a fee based on an annual percentage of
the average daily net assets of each series within the Manning & Napier Funds,
Inc. Manning & Napier Advisors, LLC has contractually agreed to limit its fees
and reimburse expenses to limit operating expenses incurred by certain of
Manning & Napier Fund, Inc. series.

Aircraft

From time to time, Manning & Napier Advisors, LLC reimburses William Manning for
business travel in connection with the use of a private plane owned by William
Manning. Manning & Napier Advisors, LLC owns no direct or indirect interest in
such private plane, and Manning & Napier Advisors, LLC has not provided any
financing to William Manning for such plane. In the event William Manning, or
other executives, use such plane in connection with the business of Manning &
Napier Advisors, LLC, Manning & Napier Advisors, LLC reimburses William Manning
based upon the amount of flight time per trip, which is a fraction of the total
cost of the ownership and maintenance of such plane.

Other Affiliate Transactions

Manning & Napier Advisors, LLC from time to time, provides certain services,
including accounting, legal and other administrative functions for the
noncontrolling members of Manning & Napier Group, LLC. While immaterial,
Manning & Napier Advisors, LLC has not received any reimbursement for such
services.

Manning & Napier Advisors, LLC manages personal funds of certain of Manning &
Napier Advisors, LLC’s executive officers. Pursuant to the respective investment
managements agreements, in some instances Manning & Napier Advisors, LLC waives
or reduces its regular advisory fees for these accounts and personal funds
utilized to incubate products. The aggregate value of the fees waived related to
the Manning & Napier Advisors, LLC’s executive officers was approximately $0.1
million in 2014.

Other Intercompany Agreements

Manning & Napier Advisors, LLC has agreements in place with other subsidiaries
of Manning & Napier Group, LLC to provide or receive services (i.e. investment
management, custodial, back-office support, etc). In addition, Manning & Napier
Advisors, LLC may share its facilities with other subsidiaries of Manning &
Napier Group, LLC and receives reimbursement for general office related expenses
such as rent and supplies. All of these expenses are within the normal course of
business operations. These charges are determined through systematic
calculations based on headcount or approximate usage, or through service
agreements.

 

Schedule to Credit Agreement